 

Exhibit 10.21

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ARC HOSPITALITY PORTFOLIO I HOLDCO, LLC

 

AMONG

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO MEMBER, LP,

 

W2007 Equity Inns Senior Mezz, LLC

 

and

 

WILLIAM G. POPEO

 

Dated: February 27, 2015

 

 



 

IN RELIANCE UPON CERTAIN EXEMPTIONS FROM REGISTRATION AND QUALIFICATION, THE
LIMITED LIABILITY COMPANY INTERESTS DESCRIBED IN AND ISSUED PURSUANT TO THIS
AGREEMENT HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT (AS
DEFINED HEREIN) OR THE SECURITIES LAWS OF ANY STATE OR THE DISTRICT OF COLUMBIA.
ACCORDINGLY, NO SUCH LIMITED LIABILITY COMPANY INTEREST MAY BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS. ANY
VIOLATION OF SUCH PROVISIONS COULD EXPOSE THE SELLING MEMBER AND THE COMPANY TO
LIABILITY.

 

INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. IN MAKING THE DECISION
WHETHER TO BE A MEMBER IN THE COMPANY INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE LIMITED LIABILITY COMPANY
INTERESTS.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 2 1.1 Definitions 2 1.2 Terms Generally 19
      ARTICLE 2 THE COMPANY AND ITS BUSINESS 20 2.1 Members; Continuation of the
Company 20 2.2 Company Name 20 2.3 Term 20 2.4 Filing of Amendments to the
Certificate 20 2.5 Purpose 20 2.6 Principal Office; Registered Agent 20 2.7
Classes of Members 20 2.8 Names and Addresses of the Members 22 2.9 Authorized
Persons 23 2.10 Representations by the Class B Member 23 2.11 Representations by
the Class A Member 25 2.12 Certain Tax Matters 26       ARTICLE 3 MANAGEMENT OF
COMPANY BUSINESS; POWERS AND DUTIES OF THE MEMBERS 28 3.1 Management of the
Company Business 28 3.2 Appointment of Initial Managing Member 28 3.3 Class A
Member’s Rights Following a Changeover Event 28 3.4 Buy/Sell Following a
Changeover Event; Remedy Not Exclusive 31 3.5 The Class B Member’s Rights
Following a Changeover Event 34 3.6 Significant Decisions 35 3.7 Class B Member
Affiliate Contracts 37 3.8 Cooperation 37 3.9 The Class A Member’s Right to Cure
Senior Loan Defaults 38       ARTICLE 4 RIGHTS AND DUTIES OF MEMBERS 38 4.1
Duties and Obligations of the Class B Member 38 4.2 Prohibition of Other
Activities of the Class B Member 39 4.3 Limitation on Member Liability;
Indemnification 39 4.4 Compensation of Members and their Affiliates 40 4.5 Use
of Company Property 40 4.6 Tax Contests 40 4.7 Duty of the Class A Member 41    
  ARTICLE 5 BOOKS AND RECORDS; ANNUAL REPORTS; EXPENSES AND OTHER MATTERS 41 5.1
Books of Account 41 5.2 Availability of Books of Account 41 5.3 Annual Reports
and Statements; Annual Budgets 42 5.4 Class A Member’s Expenses 42 5.5 Cash
Management Account 43

 

i

 

 

5.6 Plan Assets 43 5.7 Insurance 43 5.8 Casualty/Condemnation 44 5.9 Existence;
Compliance with Legal Requirements 44 5.10 Impositions and Other Claims 44 5.11
Litigation 45 5.12 Access to Properties 45 5.13 Notice of Default 45 5.14
Intentionally Omitted 45 5.15 Conduct of Business 45 5.16 Standard of Operation
45 5.17 No Sales of Assets 46 5.18 Compliance with Senior Loans 46 5.19
Intentionally Omitted 46 5.20 Prohibited Persons 46 5.21 Forgiveness of Debt 46
      ARTICLE 6 CAPITAL CONTRIBUTIONS,  LOANS AND LIABILITIES 46 6.1 Initial
Capital Contributions of the Members 46 6.2 Protective Capital/Additional
Capital 46 6.3 Application of Capital 48 6.4 Capital of the Company 48      
ARTICLE 7 INTENTIONALLY OMITTED 48       ARTICLE 8 APPLICATIONS AND
DISTRIBUTIONS OF AVAILABLE CASH; REDEMPTION 48 8.1 Distributions of Cash 48 8.2
Sales; Financings; Qualified Capital Raises 49 8.3 Redemption Right 49 8.4
Distribution of Capital Event Proceeds 50 8.5 Distribution After Changeover
Event 50       ARTICLE 9 TRANSFER OF COMPANY INTERESTS 50 9.1 Restrictions on
Transfers by the Class B Member 50 9.2 Transfers by the Class A Member 51 9.3
Assignment Binding on Company 52 9.4 Bankruptcy of a Member 52 9.5 Substituted
Members 52 9.6 Acceptance of Prior Acts 53 9.7 Additional Limitations 53 9.8
Restraining Order; Specific Performance; Other Remedies 53       ARTICLE 10
DISSOLUTION OF THE COMPANY; WINDING UP AND DISTRIBUTION OF ASSETS 54 10.1
Dissolution 54

 

ii

 

 

10.2 Winding Up 54 10.3 Distribution of Assets 55       ARTICLE 11 AMENDMENTS 55
11.1 Amendments 55 11.2 Additional Members 56       ARTICLE 12 MISCELLANEOUS 56
12.1 Further Assurances 56 12.2 Notices 56 12.3 Remedies of the Class B Member
57 12.4 Exculpation 57 12.5 Headings and Captions 57 12.6 Variance of Pronouns
57 12.7 Counterparts 57 12.8 Governing Law 57 12.9 Consent to Jurisdiction 57
12.10 Arbitration 58 12.11 Partition 59 12.12 Invalidity 59 12.13 Successors and
Assigns 59 12.14 Entire Agreement 59 12.15 Waivers 59 12.16 No Brokers 59 12.17
Press Releases 59 12.18 No Third Party Beneficiaries 60 12.19 Construction of
Documents 60 12.20 Time of Essence 60

 

iii

 

 

SCHEDULES

 

Schedule A   Properties Schedule 1.1(a)   Allocated Amounts Schedule 1.1(b)  
Mortgage Loan Documents Schedule 1.1(c)   First Mezzanine Loan Documents
Schedule 5.15(a)   Special Purpose Covenants Schedule 5.15(b)   Anti-Terrorism
and Anti-Money Laundering Laws; Embargoed Persons Schedule 6.1   Initial Capital
Contributions and Percentage Interests of the Members

 

iv

 

 

Amended and Restated LIMITED LIABILITY COMPANY AGREEMENT
OF
ARC HOSPITALITY PORTFOLIO I HOLDCO, LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
February 27, 2014, is made by and among AMERICAN REALTY CAPITAL HOSPITALITY
PORTFOLIO MEMBER, LP, a Delaware limited partnership (together with its
successors and permitted assigns each in such Person’s capacity as a member of
the Company, the “Class B Member”), W2007 Equity Inns Senior Mezz, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns each in such Person’s capacity as a member of the Company, the “Class A
Member”), and WILLIAM G. POPEO, as the initial Special Member.

 

RECITALS



 

WHEREAS, the Company (as defined herein) was formed under the Act pursuant to a
Certificate of Formation of the Company, which was filed with the Secretary of
State of the State of Delaware on October 7, 2014, and that certain Limited
Liability Company Agreement, dated as of November 7, 2014, by the Class B
Member, as the sole member (the “Existing LLC Agreement”);

 

WHEREAS, the Company (i) is the ninety-nine percent (99%) limited partner of ARC
Hospitality Portfolio I Mezz, LP, a Delaware limited partnership (the “First
Mezzanine Borrower”), and (ii) is the sole member of ARC Hospitality Portfolio I
Mezz GP, LLC, a Delaware limited liability company (the “Mezzanine GP”), which
in turn is the one percent (1%) general partner of First Mezzanine Borrower;

 

WHEREAS, the First Mezzanine Borrower is (i) the sole member of each of ARC
Hospitality Portfolio I Owner, LLC, a Delaware limited liability company (“LLC
Borrower”), ARC Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited
liability company (“BHGL Borrower”), ARC Hospitality Portfolio I PXGL Owner,
LLC, a Delaware limited liability company (“PXGL Borrower”), ARC Hospitality
Portfolio I GBGL Owner, LLC, a Delaware limited liability company (“GBGL
Borrower”), ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited
liability company (“NFGL Borrower”), ARC Hospitality Portfolio I MBGL 1000
Owner, LLC, a Delaware limited liability company (“MBGL 1000 Borrower”), ARC
Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company (“MBGL 950 Borrower”), (ii) the sole member of ARC Hospitality Portfolio
I NTC Owner GP, LLC, a Delaware limited liability company (“Owner GP”), which in
turn is the one percent (1%) general partner of each of ARC Hospitality
Portfolio I NTC Owner, LP, a Delaware limited partnership (“LP Borrower”), ARC
Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership (“DLGL
Borrower”), and ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware limited
partnership (“SAGL Borrower”; LLC Borrower, BHGL Borrower, PXGL Borrower, GBGL
Borrower, NFGL Borrower, MBGL 1000 Borrower, MBGL 950 Borrower, LP Borrower,
DLGL Borrower and SAGL Borrower are individually and collectively, as the
context may require, referred to as the “Mortgage Borrowers”), (iii) the
ninety-nine percent (99%) limited partner of LP Borrower, DLGL Borrower, and
SAGL

 

 

 

 

Borrower, (iv) the sole member of ARC Hospitality Portfolio I TRS Holdco, LLC, a
Delaware limited liability company (“TRS Holdco”), which in turn (a) is the sole
member of ARC Hospitality Portfolio I TRS, LLC, a Delaware limited liability
company (“Main TRS”), ARC Hospitality Portfolio I HIL TRS, LLC, a Delaware
limited liability company (“HIL TRS”), ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company (“MCK TRS”), ARC Hospitality Portfolio I
MISC TRS, LLC, a Delaware limited liability company (“MISC TRS”), and ARC
Hospitality Portfolio I DEKS TRS, LLC, a Delaware limited liability company
(“DEKS TRS”), which is the sole member of and ARC Hospitality Portfolio I KS
TRS, LLC, a Kansas limited liability company (“KS TRS”), and (b) the sole member
of ARC Hospitality Portfolio I NTC TRS GP, LLC, a Delaware limited liability
company (“TRS GP”), which is the one percent (1%) general partner of each of ARC
Hospitality Portfolio I NTC TRS, LP, a Delaware limited partnership (“Main LP
TRS”), and ARC Hospitality Portfolio I NTC HIL, LP, a Delaware limited
partnership (“HIL LP TRS”, and together with Main TRS, HIL TRS, MCK TRS, MISC
TRS, Main LP TRS and DEKS TRS, the “TRS”);

 

WHEREAS, Mortgage Borrower own the fee or ground leasehold (as applicable)
interests in the Properties (as herein defined);

 

WHEREAS, TRS has operating leases for all of the Properties granted by Mortgage
Borrowers (the “Operating Leases”); and

 

WHEREAS, pursuant to the terms of that certain Amended & Restated Real Estate
Sale Agreement, dated as of November 11, 2014 (the “ Sale Agreement”), by and
among the parties listed on Schedule 1A attached thereto, as the sellers (the
“Sellers”), and the parties listed on Schedule 1B attached thereto, as the
purchasers, the Mortgage Borrower acquired the Properties and the Company is
issuing the Interest (as herein defined) described herein to the Class A Member
(on behalf of its wholly-owned subsidiaries, who were the sellers under the Sale
Agreement) in partial consideration for such sale.

 

NOW, THEREFORE, in order to carry out the intentions expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Class B Member hereby agrees to admit the Class A Member and
the Special Member as members of the Company upon the terms contained herein and
each of the Class A Member, the Class B Member and the Special Member hereby
agree to amend and restate the Existing LLC Agreement to read in its entirety as
follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1           Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below, which meanings shall be applicable equally to
the singular and plural of the terms defined:

 

“Accrual Period” means the period from and including a Scheduled Distribution
Date to but excluding the next Scheduled Distribution Date, except that the
first Accrual Period shall be the period from and including the Effective Date
to but excluding the first Scheduled Distribution Date thereafter.

 

2

 

 

“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18-101 et
seq.), as amended from time to time.

 

“Additional Class B Member Deposit” has the meaning set forth in Section 3.4(h).

 

“Additional Mezzanine Lender” means, with respect to any Additional Mezzanine
Loan, the holder(s), from time to time, of such Additional Mezzanine Loan.

 

“Additional Mezzanine Loan” means any additional mezzanine loan incurred by a
Subsidiary of the Company as an “Approved Mezzanine Loan” in accordance with the
terms of the Mortgage Loan Agreement and the First Mezzanine Loan Agreement.

 

“Additional Mezzanine Loan Agreement” means, with respect to each Additional
Mezzanine Loan, the mezzanine loan agreement evidencing such Additional
Mezzanine Loan, as the same may be amended, supplemented or modified from time
to time.

 

“Additional Mezzanine Loan Documents” means, with respect to each Additional
Mezzanine Loan, the Additional Mezzanine Loan Agreement evidencing such
Additional Mezzanine Loan, the notes, pledges, environmental indemnities,
guarantees and all other agreements, instruments or documents relating to,
evidencing or securing such Additional Mezzanine Loan, as any of the foregoing
may be amended, supplemented or modified from time to time.

 

“Additional Mezzanine Loan Obligations” means the indebtedness evidenced,
secured or otherwise governed by the Additional Mezzanine Loan Documents.

 

“Affiliate” means with respect to any Person (i) any other Person that directly
or indirectly through one or more intermediaries Controls or is Controlled by or
is under common Control with such Person and (ii) any other Person owning or
controlling twenty-five percent (25%) or more of the outstanding voting
securities of, or other ownership interests in, such Person; provided that,
notwithstanding the foregoing, each of the following entities shall be deemed an
Affiliate of each of the Class B Member and the Guarantors: AR Capital, LLC,
American Realty Capital IX, LLC, American Realty Capital Hospitality Special
Limited Partner, LLC, American Realty Capital Hospitality Advisors, LLC,
American Realty Capital Hospitality Properties, LLC, Realty Capital Securities,
LLC, ARC OP (as defined below), REIT (as defined below), Crestline Hotels &
Resorts, LLC, and each of their respective Affiliates.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company, together with the Schedules attached hereto, as it may hereafter
be amended, supplemented or otherwise modified from time to time.

 

“Allocated Amount” means, with respect to a Property, an amount equal to the
portion of the total of the Class A Member’s Initial Capital Contributions
allocated to such Property, as set forth on Schedule 1.1(a), which amount shall
be increased from time to time in order to reflect any additional Capital
Contributions made by the Class A Member with respect to such Property.

 

“Annual Budget” means the annual budget for the Company and its Subsidiaries
(which shall include both an operating budget and a capital expenditure budget)
and each of the Properties, on an aggregate and individual Property basis, which
annual budget shall set forth, on

 

3

 

 

a month-by-month basis, in reasonable detail, each line item of operating
income, operating expenses and capital expenses for the applicable Budget Year.

 

“ARC OP” means American Realty Capital Hospitality Operating Partnership, L.P.,
a Delaware limited partnership.

 

“Assignee” means any Person to whom a limited liability company interest in the
Company has been Transferred in a Transfer expressly permitted hereunder and who
has not been admitted as a Substituted Member.

 

“Available Cash” means for any period, the excess, if any, of (A) the sum of (i)
the amount of all cash receipts during such period of the Company and any
Subsidiary thereof, without duplication (to the extent, in the case of amounts
received by a Subsidiary, such cash is permitted by the Senior Loan Documents to
be distributed by such Subsidiary to the Company after payment of all expenses
of such Subsidiary incurred by such Subsidiary to the extent such expenses are
not prohibited by this Agreement or the Senior Loan Documents (collectively the
“Permitted Subsidiary Expenses”)) and (ii) any working capital of the Company
existing at the start of such period less (B) the sum of (i) all cash amounts
payable in such period on account of expenses incurred directly by the Company
in accordance with and as permitted by this Agreement (but specifically
excluding sums payable to the Class B Member or any Affiliate thereof (except
for the Permitted Subsidiary Expenses) unless approved by the Class A Member or
permitted hereunder), and (ii) reserves of amounts required for the working
capital, capital expenditures and future needs of the Company and its
Subsidiaries, including, without limitation, current and future property
improvement plans and other franchisor requirements, as established by the Class
B Member in its reasonable determination.

 

“Bad Boy Guaranty” means that certain Bad Boy Guaranty, dated as of the date
hereof, made by the Guarantors in favor of the Class A Member.

 

“Bankruptcy” means, with respect to the affected party, (i) the entry of an
order for relief under the Bankruptcy Code, (ii) the admission by such party in
writing of its inability to pay its debts as they mature, (iii) the making by it
of an assignment for the benefit of creditors, (iv) the filing by it of a
petition in bankruptcy or a petition for relief under the Bankruptcy Code or any
other applicable federal or state bankruptcy or insolvency statute or any
similar law, (v) the application by such party for the appointment of a receiver
for the assets of such party, (vi) the filing of an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts or any
other similar relief under the Bankruptcy Code or any other federal or state
insolvency law that is not discharged, stayed or dismissed within sixty
(60) days or (vii) the imposition of a judicial or statutory lien on all or a
substantial part of its assets that is not discharged, stayed or dismissed
within sixty (60) days. With respect to a Member, the foregoing definition of
“Bankruptcy” is intended to replace and shall supersede and replace the
definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
Act.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Barcelo Note” shall mean those certain Promissory Notes in the aggregate
original principal amount of $63,074,056.52, dated March 21, 2014, from ARC OP
to Barcelo Crestline Corporation.

 

4

 

 

“Budget Year” means, with respect to the Fiscal Year 2015 or any Fiscal Year
thereafter, the period beginning on January 1 and ending on December 31 of such
year.

 

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in the State of New
York.

 

“Buy/Sell Response Notice” has the meaning set forth in Section 3.4.

 

“Capital Contribution” when used with respect to any Member means the aggregate
amount of capital contributed (including any amounts deemed contributed) to the
Company by such Member in accordance with Article 6.

 

“Capital Event” means:  (i) any sale, transfer or other disposition or
liquidation of the Properties or any portion thereof, or any direct or indirect
interest therein owned by the Company or any Subsidiary or any portion thereof
(including, in each case, a foreclosure sale or deed-in-lieu thereof); (ii) any
Casualty; (iii) any Condemnation; or (iv) any refinancing of all or any of the
Properties or any direct or indirect interest therein owned by the Company or
any Subsidiary or all of any of the Senior Loans.

 

“Capital Event Proceeds” means Net Sales Proceeds, Net Disposition Proceeds and
Net Financing Proceeds, collectively.

 

“Cash Management Account” has the meaning set forth in Section 5.5.

 

“Cash Management Agreement” means that certain Deposit Account Control
Agreement, dated as of the date hereof, among Wells Fargo Bank, National
Association, the Company, the Class A Member and the Class B Member, as the same
may be amended, supplemented or otherwise modified from time to time with the
approval of the Class A Member.

 

“Cash Management Bank” has the meaning set forth in Section 5.5.

 

“Casualty” means, with respect to any Property, any fire, explosion, flood,
collapse or other casualty affecting all or any portion of such Property.

 

“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware on October 7, 2014, as the same may
hereafter be amended and/or restated from time to time.

 

“Changeover Event” means the occurrence of any of the following events:

 

(1)         any failure (regardless of the availability of funds) of the Company
to distribute on any Scheduled Distribution Date the full Class A Return for the
Accrual Period ending on that Scheduled Distribution Date, it being understood
that if such a failure occurs, the Class A Return Rate used to calculate any
amounts then owing to the Class A Member or that become due to the Class A
Member at any time following such failure will be the Increased Rate, with the
Increased Return resulting from such failure accruing interest at the Increased
Rate until paid and such additional interest being due on the next Scheduled
Distribution Date; provided, however, that with respect to each of the first two
times that the Company fails to pay the Class A Return in full on a Scheduled

 

5

 

 

Distribution Date only, such failure to pay shall not constitute a Changeover
Event hereunder if the Company pays such amount in full (together with interest
thereon at the Increased Rate) to the Class A Member within five (5) Business
Days following the Class A Member’s delivery of written notice to the Class B
Member of such failure to pay;

 

(2)         any failure of the Class B Member to contribute any Protective
Capital to the Company or to reimburse the Class A Member for contributions of
Protective Capital made by the Class A Member, in either case within the time
set forth in, and otherwise in accordance with Section 6.2 hereof; provided that
such failure of the Class B Member to contribute Protective Capital pursuant to
Section 6.2(a) hereof shall not constitute a Changeover Event unless either (A)
such failure is not remedied by the Class B Member within sixty (60) days after
the Class A Member’s written notice to the Class B Member of such failure or (B)
if the Class A Member funds any Protective Capital pursuant to Section 6.2(a)
hereof, then the Class B Member shall have a period of sixty (60) days following
the funding of such Protective Capital to cure such default by reimbursing the
full amount of such Protective Capital (together with a return thereon at the
Increased Rate) to the Class A Member;

 

(3)         the failure (regardless of the availability of funds) of the Company
or the Class B Member (a) to redeem or cause to be redeemed the Class A Member’s
Interest in full, and to pay in full the Redemption Price, on or before the
Mandatory Redemption Date or (b) to pay to the Class A Member in full the
Release Payment for any Property upon the sale or other disposition of any
Property (or any direct or indirect interest therein owned by any of the Company
or its Subsidiaries) or (c) to pay to the Class A Member in full the QCR
Redemption Amount in respect of any Qualified Capital Raise in accordance with
the provisions hereof or (d) to pay to the Class A Member all of the Net
Financing Proceeds from the incurrence of any Additional Mezzanine Loan by the
Company or any of its Subsidiaries upon such incurrence or (e) to pay to the
Class A Member all of the Capital Event Proceeds from any other Capital Event
affecting any Property ((but, in the event such Capital Event only affects
certain Properties (as opposed to all Properties), only in an amount up to the
Release Payment for such Property)) upon the occurrence of such Capital Event;

 

(4)         the failure (regardless of the availability of funds) of the Company
or the Class B Member to pay the Class A Member any amounts not described in
clause (1), (2) or (3) above when due and payable hereunder unless such payment
is made within ten (10) Business Days after notice from the Class A Member that
such payment is delinquent, provided, however, that interest at the Increased
Rate will accrue on any such amounts not paid when due, irrespective of the
amount owed, from the day first due until paid in full;

 

(5)         if the Company or any Subsidiary takes any action that constitutes a
breach of Section 3.1(b);

 

(6)         if the Company fails to comply with any of the covenants in any of
Sections 5.5(a), 5.6, 5.10 (unless caused by the Senior Lender’s failure to pay
taxes or insurance premiums despite there being sufficient amounts in the
reserves held by the Senior Lender for such purposes), 5.15(a), 5.17 or Schedule
5.15(a) hereof, or fails to maintain the insurance required by Section 5.7;
provided, however, that with respect to a

 

6

 

 

violation or breach of any of the covenants set forth in Section 5.15(a) or
Schedule 5.15(a), such violation or breach shall not constitute a Changeover
Event in the event that (1) such violation or breach is not intentional, (2)
such violation or breach is immaterial, (3) such violation or breach shall be
remedied in a timely and expedient manner and in any event within not more than
sixty (60) days, and (4) within fifteen (15) Business Days following the request
of the Class A Member, but not prior to the date on which such violation or
breach shall have been remedied in accordance with the immediately foregoing
clause (3), the Company delivers to the Class A Member (I) a new
non-consolidation opinion or (II) a modification of a non-consolidation opinion
that was previously delivered to the Class A Member to the effect that such
breach or violation shall not in any way impair, negate or adversely change the
opinions rendered in such opinion, which opinion or opinion modification and any
counsel delivering such opinion or opinion modification shall be acceptable to
the Class A Member in its reasonable discretion;

 

(7)         any Prohibited Transfer occurs or if the Class B Member ceases to be
Controlled, directly or indirectly, by ARC OP, or if ARC OP ceases to be
Controlled, directly or indirectly by the REIT, or if the REIT ceases to be
Controlled, directly or indirectly, by AR Capital, LLC;

 

(8)         if, as of the third (3rd) anniversary of the Effective Date, the
Company has failed to make payments to the Class A Member in respect of its
Unrecovered Capital in an amount equal to or greater than fifty percent (50%) of
the Initial Capital Contributions made by the Class A Member;

 

(9)         if, as of the fourth (4th) anniversary of the Effective Date, the
Company has failed to make payments to the Class A Member in respect of its
Unrecovered Capital in an amount equal to or greater than one hundred percent
(100%) of the Initial Capital Contributions made by the Class A Member;

 

(10)        any representation or warranty made by the Class B Member in
Section 2.10 of this Agreement or any other representation made by the Class B
Member or by any Guarantor in any other Transaction Document shall be untrue,
incorrect or misleading in any material respect on or as of the date made;
provided, however, that as to any such untrue, incorrect or misleading
representation or warranty which (a) was unintentionally made to the Class A
Member and (b) which can be made true and correct by action of the Class B
Member, the Class B Member shall have a period of thirty (30) days following
written notice thereof to the Class B Member to undertake and complete all
action necessary to make such representation or warranty, true and correct in
all material respects; provided, further, that if the same cannot be cured
within such thirty (30) day period, if the Class B Member commences to take
action to cure such breach within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, the Class B Member shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of an additional ninety (90) days;

 

(11)        the occurrence of any default in any material respect or of any
material nature by the Class B Member, any Guarantor or any Affiliate of any of
them in the performance of any obligation under any of the Transaction Documents
(other than any default described elsewhere in this definition of “Changeover
Event”), if such default

 

7

 

 

shall continue for thirty (30) days after notice of such default; provided,
however, that if such default is a default which cannot be cured by the payment
of a sum of money and is otherwise susceptible of cure but cannot reasonably be
cured within such 30-day period, and provided further that the Class B Member
shall have commenced to cure such default within such 30-day period and shall
thereafter diligently and expeditiously proceed to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for the Class
B Member in the exercise of due diligence to cure such default, such additional
period not to exceed ninety (90) days;

 

(12)        the occurrence of any “event of default” (i.e., after applicable
grace and cure periods, if any) arising pursuant to any of the Senior Loan
Documents or pursuant to any loan document evidencing or relating to any
subsequent financing entered into by the Company or any of its Subsidiaries, or
the failure to pay the Senior Loans or any such subsequent financing at the
stated or accelerated maturity of the Senior Loans or such subsequent financing
(whether such accelerated maturity occurs by declaration of the lender or
otherwise);

 

(13)        if (a) the Company, the Class B Member, any Guarantor or any
Subsidiary commences any action or proceeding for the purpose of asserting or
alleging that any provision of this Agreement or any other Transaction Document
is not enforceable by the Class A Member in accordance with its terms, or (b) it
is determined by any court or other tribunal or governmental authority that any
provision of this Agreement or any Transaction Document is not in full force and
effect or valid or enforceable by the Class A Member in accordance with its
terms to the extent that such provision relates to the Class A Member’s right to
receive amounts otherwise payable or due hereunder (other than to the extent
such determination is that such amounts are usurious under applicable law), the
priority of any such amounts and/or the right of the Class A Member to exercise
any of its rights or remedies hereunder; provided, however, that this clause (b)
shall not be applicable to the extent that such determination is made solely due
to the Class A Member’s failure, as of the Effective Date, to obtain any
governmental order, consent, approval or authorization (or failure, as of the
Effective Date, to make any registration or other filing with any governmental
authority) in connection with its receipt of its Interest on the date hereof;

 

(14)        if the Class B Member or any Guarantor shall, or shall cause or
permit the Company or any of its Subsidiaries to, make an assignment for the
benefit of creditors or admit, in any legal proceeding, its inability to pay its
debts as they become due or generally not be paying its debts as they become
due;

 

(15)        if any receiver, liquidator or trustee shall be appointed for the
Class B Member, any Guarantor, the Company or any Subsidiary, or if a Bankruptcy
occurs with respect to any such Person, or if any proceeding shall be instituted
for the dissolution or liquidation of any such Person or its assets;

 

(16)        intentionally omitted;

 

(17)        a final, non-appealable, uninsured judgment for the payment of money
in excess of $5,000,000 shall be rendered against the Company by a court of
competent jurisdiction and is not satisfied in full within ten (10) days;

 

8

 

 

(18)        the occurrence of a Liability Indemnification Event under a Guaranty
that remains unpaid for ten (10) Business Days after written notice thereof,
provided that interest at the Increased Rate will accrue on any such amounts not
paid when due, irrespective of the amount owed, from the day first due until
paid in full;

 

(19)        the occurrence of any “event of default” (i.e., after applicable
grace and cure periods, if any) arising pursuant to any ground lease to which
the Company or any Subsidiary is a party to the extent such event of default
could reasonably be expected to have a Material Adverse Effect;

 

(20)        the occurrence of any “event of default” (i.e., after applicable
grace and cure periods, if any) arising pursuant to any franchise agreement to
which the Company or any Subsidiary is a party to the extent such event of
default could reasonably be expected to have a Material Adverse Effect, if such
default shall continue for sixty (60) days after notice of such default or, if
(x) such default is not reasonably susceptible of being cured within such 60-day
period, (y) the Company is diligently and continuously attempting to cure such
breach and (z) such breach does not cause any imminent danger to one or more of
the Properties or of termination of such franchise agreement by the franchisor
as a result of the continuation of such default without cure thereof, such
longer period as is reasonably necessary to cure such default using diligent
efforts, provided that such cure period in the aggregate shall not exceed one
hundred eighty (180) days;

 

(21)        if the Class B Member, any Guarantor or any of their respective
Affiliates misappropriates the funds of the Company or any Subsidiary or the
funds of any Affiliate of the Company or otherwise commits a fraudulent act in
connection with the business of the Company or any Subsidiary or the business of
any Affiliate of the Company, or if the Class B Member, any Guarantor or any of
their respective Affiliates is convicted of a felony (whether or not such felony
is related to the Company or any Subsidiary) or commits an act of dishonesty,
willful misconduct or gross negligence, or breaches a fiduciary duty, in
connection with the Company or any Subsidiary or in connection with its
activities as a Member (if applicable) or the performance of its duties
hereunder or under any Transaction Documents; and/or

 

(22)        if any of the assumptions contained in any non-consolidation opinion
delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company, is or becomes untrue in any material
respect.

 

“Class A Interest Sale Price” has the meaning set forth in Section 3.4.

 

“Class A Member” has the meaning set forth in the Preamble.

 

“Class A Member Deposit” has the meaning set forth in Section 3.4(d).

 

“Class A Member Protective Advance” has the meaning set forth in Section 6.2.

 

“Class A Return” means, with respect to any Accrual Period, an amount equal to
the product of (i) the weighted average outstanding Unrecovered Capital of the
Class A Member during such period multiplied by (ii) the Class A Return Rate for
such Accrual Period, multiplied

 

9

 

 

by (iii) a fraction the numerator of which is the number of days in such Accrual
Period and the denominator of which is 365.

 

“Class A Return Rate” means, (i) with respect the first eighteen (18) months
following the Effective Date, a rate equal to 7.50% per annum, and (ii)
thereafter, a rate equal to 8.00% per annum; provided, however, that (i) if any
Changeover Event has occurred, the Class A Return Rate applicable in calculating
any Class A Return shall automatically (without any action required by the Class
A Member) increase to the Increased Rate and (ii) the rate that will accrue on
any Protective Capital funded by the Class A Member shall be the Increased Rate.

 

“Class B Interest Sale Price” has the meaning set forth in Section 3.4.

 

“Class B Member” has the meaning set forth in the Preamble.

 

“Class B Member Affiliate Contract” means any contract or other agreement
between or among the Company and/or any Subsidiary, on the one hand, and the
Class B Member, any Guarantor or any of their respective Affiliates, on the
other hand, regardless of whether there are other Persons party to such contract
or other agreement.

 

“Class B Member Deposit” has the meaning set forth in Section 3.4(h).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, or any corresponding provision(s) of succeeding law
and/or regulation.

 

“Collateral” means all tangible and intangible property in respect of which a
security interest or pledge is granted under the Senior Loan Documents.

 

“Company” means ARC Hospitality Portfolio I Holdco, LLC, a Delaware limited
liability company, as said company from time to time hereafter may be
constituted; unless the context clearly requires otherwise, all references
herein to the “Company” include the Company and each Subsidiary.

 

“Company Assets” means all right, title and interest of the Company in and to
all or any portion of the assets of the Company and any property (real,
personal, tangible or intangible) or estate acquired in exchange therefor or in
connection therewith.

 

“Condemnation” means any taking or voluntary conveyance during the term hereof
of all or any part of any Property or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority, whether or not
the same shall actually have been commenced.

 

“Contingent Obligation” means any obligation of any Subsidiary or the Company
directly or indirectly guaranteeing any indebtedness or other obligation of any
other Person in any manner.

 

“Control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or through one or more
intermediaries, whether through the ownership of voting securities, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

10

 

 

“Delaware Court” has the meaning set forth in Section 12.9.

 

“Deposit” has the meaning set forth in Section 3.4(d).

 

“Effective Date” means the date of this Agreement set forth in the introductory
paragraph hereto.

 

“Election Notice” has the meaning set forth in Section 3.4(a).

 

“Environmental Claim” means any written notice, claim, proceeding,
investigation, demand or other communication by any Person or Governmental
Authority alleging or asserting liability with respect to any Subsidiary or any
Property arising out of, based on or resulting from (i) the presence, use or
release of any Hazardous Substance, (ii) any fact, circumstance, condition or
occurrence forming the basis of any violation, or alleged violation, of any
Environmental Law, or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement, dated as of the date hereof, by the Guarantors for the benefit of the
Class A Member.

 

“Environmental Laws” has the meaning assigned to such term in the Environmental
Indemnity Agreement.

 

“Equity Members” means the Class B Member and the Class A Member.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with the Company or
any of its Subsidiaries as a single employer under Title IV or Section 302 of
ERISA or Section 412 of the Code.

 

“Executive Order” has the meaning set forth in Schedule 5.15(b).

 

“Existing LLC Agreement” has the meaning set forth in the Recitals.

 

“First Mezzanine Borrower” has the meaning set forth in the Recitals.

 

“First Mezzanine Lender” means the holder(s), from time to time, of the First
Mezzanine Loan.

 

“First Mezzanine Loan” means that certain loan in the original principal amount
of $111,000,000 made by German American Capital Corporation, as the original
First Mezzanine Lender, to WNT Mezz I, LLC, a Delaware limited liability
company, which is the predecessor-in-interest to the First Mezzanine Borrower.

 

“First Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement,
dated as April 11, 2014, between WNT Mezz I, LLC, a Delaware limited liability
company, as the original borrower, and German American Capital Corporation, as
the original Mezzanine

 

11

 

 

Lender, as amended by that certain First Amendment to Mezzanine Loan Agreement,
dated as of June 18, 2014, as amended by that certain Assumption and Release
Agreement (Mezzanine), dated as of the date hereof, by and among First Mezzanine
Borrower, First Mezzanine Lender and other parties, as the same may be amended,
supplemented or modified from time to time.

 

“First Mezzanine Loan Documents” means the First Mezzanine Loan Agreement, the
notes, pledges, environmental indemnities, guarantees and all other agreements,
instruments or documents relating to, evidencing or securing the First Mezzanine
Loan including those documents listed on Schedule 1.1(c), as any of the
foregoing may be amended, supplemented or modified from time to time.

 

“First Mezzanine Loan Obligations” means the indebtedness evidenced, secured or
otherwise governed by the First Mezzanine Loan Documents.

 

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year; but upon termination of the Company, “Fiscal Year” shall mean the period
from the end of the last preceding Fiscal Year to the date of such termination.

 

“Fundamental Decision” has the meaning set forth in Section 3.3(g).

 

“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.

 

“GS Group” means The Goldman Sachs Group, Inc., a Delaware corporation, together
with its successors and assigns by merger, consolidation and/or sale of all or
substantially all of its assets.

 

“Guarantees” means, collectively, the Mandatory Redemption Guaranty and the Bad
Boy Guaranty and “Guaranty” shall mean either of them.

 

“Guarantors” means each of Nicholas S. Schorsch, an individual, William M.
Kahane, an individual, Edward M. Weil, Jr., an individual, Peter M. Budko, an
individual, ARC OP and REIT.

 

“Hazardous Substances” has the meaning assigned to such term in the
Environmental Indemnity Agreement.

 

“Increased Rate” means a rate per annum calculated on a cumulative basis and
compounded monthly if not paid currently, equal to the sum of (i) the
then-applicable Class A Return Rate plus (ii) five percent (5%).

 

“Increased Return” means any amount paid or due and payable to the Class A
Member as a result of an increase in the Class A Return Rate to the Increased
Rate.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;

 

12

 

 

(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss; and (g) obligations secured by any Liens voluntarily granted on such
Person’s property, whether or not the obligation have been assumed by such
Person.

 

“Initial Class B Member Deposit” has the meaning set forth in Section 3.4(c).

 

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
any Property, or such other body exercising similar functions.

 

“Interest” means, with respect to any Member, the entire limited liability
company interest of that Member in the Company, including the right of such
Member to any and all benefits to which a Member may be entitled as provided in
this Agreement, together with the obligations of such Member to comply with all
the terms and provisions of this Agreement.

 

“Investment Company Act” has the meaning set forth in Section 2.11(c).

 

“IRS” means the Internal Revenue Service and any successor agency or entity
thereto.

 

“Legal Requirements” means:

 

(i)          all governmental statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Company, any Guarantor, any Subsidiary, the Class B Member or any
Property or any part thereof or the construction, ownership, use, alteration or
operation thereof or any part thereof (whether now or hereafter enacted and in
force),

 

(ii)         all permits, licenses and authorizations and regulations relating
thereto, and

 

(iii)        all covenants, conditions and restrictions contained in any
instruments at any time in force (whether or not involving Governmental
Authorities) affecting any Property or any part thereof which, in the case of
this clause (iii), require repairs, modifications or alterations in or to any
Property or any part thereof, or in any material way limit or restrict the
existing use and enjoyment thereof.

 

“Liability Indemnification Event” means any event or occurrence that entitles
the Class A Member to a payment under a Guaranty.

 

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge on or affecting any Collateral or any portion thereof, or
any interest therein (including, without limitation, any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or

 

13

 

 

comparable law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances).

 

“Lockout Expiration Date” has the meaning set forth in Section 9.2.

 

“Managing Member” means, initially, the Class B Member, provided, that if for
any reason the Class B Member ceases to be the Managing Member pursuant to the
terms hereof, the term “Managing Member” shall thereafter mean the Class A
Member or such other Person as may be so designated by the Class A Member in its
sole discretion. The Managing Member is hereby designated as a “manager” of the
Company within the meaning of Section 18-101(10) of the Act.

 

“Mandatory Redemption Date” means the earlier of (i) the date on which a
Changeover Event first occurs, and (ii) the ninetieth (90th) day following the
stated maturity date of the Senior Loans (as the same may be extended in
accordance with the terms of the Senior Loan Documents pursuant to the extension
options set forth therein as of the date hereof).

 

“Mandatory Redemption Guaranty” means that certain Mandatory Redemption
Guaranty, dated as of the date hereof, made by the Guarantors in favor of the
Class A Member.

 

“Material Adverse Effect” means a material adverse effect on (i) the use,
operation, financial performance or prospects or value of the Company and its
Subsidiaries taken as a whole or of the Properties taken as a whole, (ii) the
current or future financial position or results of operations or business of the
Company and its Subsidiaries taken as a whole, (iii) the ability of the Class A
Member to enforce any Transaction Document or (iv) the ability of the Company,
any Guarantor or the Class B Member to perform its obligations under any
Transaction Document.

 

“Member” means each of the Class B Member, the Class A Member and the Company’s
Special Member and any additional Persons hereafter admitted as a member of the
Company in accordance with the provisions of this Agreement, for so long as such
Person shall be a member of the Company and any transferee of such Person
permitted hereunder and admitted as a member of the Company in accordance with
Section 9.5, and “Members” shall mean such Persons, collectively.

 

“Mortgage Borrower” has the meaning set forth in the Recitals.

 

“Mortgage Lender” means the holder(s), from time to time, of the Mortgage Loan.

 

“Mortgage Loan” means that certain loan in the original principal amount of
$865,000,000 made by German American Capital Corporation, as the original
Mortgage Lender, to W2007 Equity Inns Realty, LLC, a Delaware limited liability
company, and W2007 Equity Inns Realty, L.P., a Delaware limited partnership, as
the original mortgage borrowers, which are the predecessors-in-interest to the
Mortgage Borrower.

 

“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of April
11, 2014, among the original W2007 Equity Inns Realty, LLC, a Delaware limited
liability company, and W2007 Equity Inns Realty, L.P., a Delaware limited
partnership, as the original mortgage borrowers, and German American Capital
Corporation, as the original Mortgage Lender, as

 

14

 

 

amended by that certain First Amendment to Loan Agreement, dated as of June 18,
2014, as amended by that certain Assumption and Release Agreement, dated as of
the date hereof, by and among Mortgage Borrower, Mortgage Lender and other
parties, as the same may be subsequently amended, supplemented or modified from
time to time.

 

“Mortgage Loan Documents” means the Mortgage Loan Agreement, the notes,
mortgages, deeds of trust, assignments of leases, pledges, environmental
indemnities, guarantees and all other agreements, instruments or documents
relating to, evidencing or securing the Mortgage Loan including those documents
listed on Schedule 1.1(b), as any of the foregoing may be amended, supplemented
or modified from time to time.

 

“Mortgage Loan Obligations” means the indebtedness evidenced, secured or
otherwise governed by the Mortgage Loan Documents.

 

“Net Disposition Proceeds” means Casualty or Condemnation proceeds not applied
to restoring, repairing, replacing or rebuilding one or more Properties or
retained by the Senior Lender under the Senior Loan Documents.

 

“Net Financing Proceeds” has the meaning set forth in Section 8.2(b).

 

“Net Sale Proceeds” has the meaning set forth in Section 8.2(a).

 

“New York Court” has the meaning set forth in Section 12.9.

 

“Offer Price” has the meaning set forth in Section 3.4.

 

“Organizational Document” means with respect to any Person (i) in the case of a
corporation, such Person’s certificate of incorporation and by-laws, and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock or the holders thereof, (ii) in
the case of a limited partnership, such Person’s certificate of limited
partnership, limited partnership agreement and any voting trusts or similar
arrangements applicable to its partners or any of its partnership interests,
(iii) in the case of a limited liability company, such Person’s certificate of
formation or certificate of organization, limited liability company agreement
and any other document affecting the rights or duties of managers or holders of
limited liability company interests or (iv) in the case of any other legal
entity, such Person’s organizational documents and all other documents
establishing or affecting the duties or rights of holders of equity interests in
such Person.

 

“Percentage Interest” means, with respect to any Member, initially, the
percentage following such Member’s name on Schedule 6.1.

 

“Permitted Transfer” has the meaning assigned to it in Section 9.1(a).

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other legal entity.

 

“Plan” means an employee benefit plan (i) which is maintained for employees of
Company or its Subsidiaries or any ERISA Affiliate and which is subject to Title
IV of ERISA or

 

15

 

 

(ii) with respect to which Company or its Subsidiaries or any ERISA Affiliate
could be subjected to any liability under Title IV of ERISA (including Section
4069 of ERISA).

 

“Plan Assets” means assets of any Plan, including any employee benefit plan
subject to Part 4, Subtitle A, Title I of ERISA.

 

“Prohibited Person” has the meaning set forth in Schedule 5.15(b).

 

“Prohibited Transfer” means (i) any violation of Section 5.17 hereof, and
(ii) any Transfer of the Class B Member’s Interest or any direct or indirect
equity interest in the Class B Member in violation of the terms hereof.

 

“Properties” means the land and improvements at the locations set forth on
Schedule A hereto and “Property” means the land and improvements at each such
location, along with all personal property relating thereto and owned or
controlled by the Mortgage Borrower or TRS (including, without limitation, the
operating leases held by TRS).

 

“Property Management Agreements” means, collectively, each agreement to manage
one or more of the Properties between the Company or a Subsidiary and a Property
Manager; provided that each such agreement (together with any modification
thereto) must be approved by the Class A Member (which approval shall not be
unreasonably withheld, delayed or conditioned) unless (i) such agreement has
been approved by the Senior Lender pursuant to the terms of the Senior Loan
Documents or otherwise conforms with the terms of the Senior Loan Documents and
(ii) if such agreement constitutes a Class B Member Affiliate Contract, if and
to the extent such agreement is terminable by the Class A Member following the
declaration of a Changeover Event without payment of any termination or similar
fee (which termination right may be documented in a separate subordination,
non-disclosure and attornment agreement with the Class A Member); provided,
further, that if the Senior Lender receives a subordination or other agreement
from the manager and/or any sub-manager, then such manager and/or sub-manager
shall have entered into an agreement for the benefit of the Class A Member in
substantially the same form and substance as the subordination or other
agreement provided to the Senior Lender.

 

“Property Manager” means each manager of a Property appointed by the Company or
a Subsidiary provided that each such manager must be approved by the Class A
Member (which approval shall not be unreasonably withheld, delayed or
conditioned) unless such appointment (i) has been approved by the Senior Lender
pursuant to the terms of the Senior Loan Documents or otherwise complies with
the terms of the Senior Loan Documents and (ii) the agreement with such manager
complies with the terms set forth in the definition of “Property Management
Agreements” above.

 

“Protective Capital” has the meaning set forth in Section 6.2.

 

“Qualified Capital Raise” means the issuance of interests in the REIT or any
subsidiary of the REIT (excluding any such issuance completed on or prior to the
Effective Date and in respect of amounts due under the Sale Agreement as of the
Effective Date).

 

“QCR Redemption Amount” means, with respect to each Qualified Capital Raise,
twenty-seven and nineteen hundreths percent (27.19%) of the gross amount of
proceeds received by the issuer from such Qualified Capital Raise after the
earlier to occur of (a) the date of the

 

16

 

 

repayment in full of the Barcelo Note, and (b) the date the gross amount of
proceeds received by the issuer with respect to Qualified Capital Raises exceeds
$100,000,000; provided, however, that in no event shall the aggregate QCR
Redemption Amounts payable to the Class A Member exceed $271,880,000 during any
twelve-month period.

 

“Recognition Agreements” means, collectively, (i) that certain Recognition
Agreement, dated as of February 27, 2015, by and among Mortgage Lender and the
Class A Member, (ii) that certain Mezzanine Recognition Agreement, dated as of
February 27, 2015, by and among First Mezzanine Lender and the Class A Member,
and (iii) any recognition agreement hereafter entered into by the Class A Member
with respect to any Additional Mezzanine Loan.

 

“Redemption Price” means, as of any date, an amount equal to the sum of (i) the
Unrecovered Capital as of such date plus (ii) the accrued and unpaid Class A
Return as of such date plus (iii) any other amounts then due or payable to the
Class A Member hereunder or under the other Transaction Documents.

 

“Redemption Right” has the meaning set forth in Section 8.3.

 

“REIT” means American Realty Capital Hospitality Trust, Inc., Maryland
corporation.

 

“Related Person” means with respect to any Person (i) an Affiliate of such
Person, (ii) any officer, director, employee, agent, representative,
shareholder, partner, member, manager, beneficial owner, servant, contractor or
subcontractor of such Person or any Affiliate of such Person and (iii) any
Person who controls any of the foregoing.

 

“Release Payment” means, with respect to the sale or other disposition of any
Property, or any direct or indirect interest owned therein by the Company or any
Subsidiary, (i) 110% of the aggregate Allocated Amount for such Property less
(ii) the amount of any distributions in respect of the Unrecovered Capital of
the Class A Member that were previously made to the Class A Member with Net Sale
Proceeds, Net Disposition Proceeds and/or Net Financing Proceeds from such
Property.

 

“Sale Agreement” has the meaning set forth in the Recitals.

 

“Scheduled Distribution Date” means in any calendar month the first (1st) day of
such month or, if such day is not a Business Day, the immediately succeeding
Business Day; provided, however, that in the event the payment date under the
Senior Loan Documents should be hereafter modified, the Scheduled Distribution
Date shall also be modified so that the Scheduled Distribution Date hereunder is
also the payment date under the Senior Loan Documents.

 

“Scheduled Redemption Notice” has the meaning set forth in Section 5.5.

 

“Securities Act” has the meaning set forth in Section 2.11(c).

 

“Sellers” has the meaning set forth in the Recitals.

 

“Senior Lender” means, individually or collectively as the context may require,
Mortgage Lender, First Mezzanine Lender and each Additional Mezzanine Lender.

 

17

 

 

“Senior Loans” means, individually or collectively as the context may require,
the Mortgage Loan, the First Mezzanine Loan and each Additional Mezzanine Loan.

 

“Senior Loan Documents” means, individually or collectively as the context may
require, the Mortgage Loan Documents, the First Mezzanine Loan Documents and the
Additional Mezzanine Loan Documents.

 

“Senior Obligations” means, individually or collectively as the context may
require, the Mortgage Loan Obligations, the First Mezzanine Loan Obligations and
the Additional Mezzanine Loan Obligations.1

 

“Significant Decision” has the meaning set forth in Section 3.6.

 

“Special Form” has the meaning set forth in Section 5.7(a).

 

“Special Member” means (i) with respect to the Company, the individual appointed
and admitted as a Special Member in accordance with Section 2.7, who initially
is William G. Popeo, (ii) with respect to the general partner of the Class B
Member, the individual appointed and admitted as a special member of the general
partner of the Class B Member in accordance with the terms hereof, and (iii)
with respect to each Subsidiary, the individuals appointed and admitted as
independent managers or independent directors of such Subsidiary in accordance
with the terms hereof. The Special Member of the Company shall only have those
rights and duties expressly set forth in this Agreement.

 

“Subsidiary” means First Mezzanine Borrower, Mortgage Borrowers, Owner GP, TRS
Holdco, TRS GP, TRS, ARC Hospitality Portfolio I KS TRS, LLC, a Kansas limited
liability company, ARC Hospitality Portfolio I Concessions, LLC, a Delaware
limited liability company (“TX Concessions”), ARC Hospitality Portfolio I TX
Management, LLC, a Delaware limited liability company (“TX Management”), ARC
Hospitality Portfolio I TX Holdings, LLC, a Delaware limited liability company
(“TX Holdings”), ARC Hospitality Portfolio I TX Beverage Company, LLC, a
Delaware limited liability company (“TX Beverage”), and any other entity in
which the Company holds any ownership interest, whether directly or through one
or more other Persons.

 

“Substituted Member” means any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.5.

 

“Transaction Documents” means collectively, this Agreement, the Environmental
Indemnity Agreement, the Guarantees, the Cash Management Agreement, the
Recognition Agreements, the certificate of formation and limited liability
company agreement of each Subsidiary and each other instrument, agreement or
certificate delivered by the Class B Member, any Guarantor or any Affiliate of
any of them concurrently herewith or hereafter to or for the benefit of the
Class A Member or any of its Affiliates in connection with this Agreement.

 

 



1Note to draft: If financing for the Second Pool Assets is not obtained at
closing, then the definition of Senior Obligations in the Second Pool Purchaser
Holdco Operating Agreement will be revised to mean “the indebtedness evidenced,
secured or otherwise governed by the Senior Loan Documents.”

 

18

 

 

“Transfer” means, with respect to the Interest of any Member or the interests of
the Company in any Subsidiary, any of the Properties or any other asset, any
transfer, sale, pledge, hypothecation, encumbrance, assignment or other
disposition, directly or indirectly (including of any interest in a Member or
through any one or more intermediaries), of all or any portion of such asset or
other asset or any right to receive proceeds therefrom (whether voluntarily,
involuntarily, by operation of law or otherwise).

 

“Treasury Regulations” means the regulations promulgated under the Code, as such
regulations are in effect on the date hereof.

 

“TRS” has the meaning set forth in the Recitals.

 

“Unrecovered Capital” means, as of any date, with respect to the Class A Member
an amount (but not less than zero) equal to the excess of (a) the aggregate
amount of the Class A Member’s Capital Contributions theretofore made pursuant
to Article 6 over (b) the sum of the aggregate amount theretofore distributed to
the Class A Member as a return of capital pursuant to Article 8. Amounts
distributed or paid to the Class A Member as a Class A Return, an Increased
Return or indemnification for Damages will not be considered a “return of
capital”. As of the date hereof, the Class A Member’s Unrecovered Capital is
equal to the amount set forth in Schedule 6.1 opposite its name.

 

“Whitehall Parallel” means Whitehall Parallel Global Real Estate Limited
Partnership 2007, a Delaware limited partnership, together with its successors
and assigns by merger, consolidation and/or sale of all or substantially all of
its assets.

 

“Whitehall Street” means Whitehall Street Global Real Estate Limited Partnership
2007, a Delaware limited partnership, together with its successors and assigns
by merger, consolidation and/or sale of all or substantially all of its assets.

 

“Whitehall Guarantees” means, collectively, the guarantees and indemnities
provided by Whitehall Street and/or Whitehall Parallel in connection with the
Senior Loans.

 

1.2         Terms Generally. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

(a)          the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

 

(b)          the words “including” and “include” and other words of similar
import shall be deemed to be followed by the phrase “without limitation”; and

 

(c)          references herein to a “Schedule” are to one of the Schedules
attached to this Agreement and references to an Article or a Section are to one
of the Articles or Sections of this Agreement. Each Schedule attached hereto and
referred to herein is hereby incorporated herein by reference.

 

19

 

 

ARTICLE 2

 

THE COMPANY AND ITS BUSINESS

 

2.1           Members; Continuation of the Company. Each of the Class A Member
and the Special Member are hereby admitted to the Company as members. As a
result of such admission, the members of the Company shall be the Class B
Member, the Class A Member and the Company’s Special Member. Each of the Members
hereby agrees to continue the Company in accordance with the terms hereof and
pursuant to the Act.

 

2.2           Company Name. The business of the Company shall be conducted under
the name of “ ARC Hospitality Portfolio I Holdco, LLC” in the State of Delaware
and under such name or such assumed names as the Managing Member deems necessary
or appropriate to comply with the requirements of any other jurisdiction in
which the Company may be required to qualify.

 

2.3           Term. The term of the Company commenced with the filing of the
Certificate with the Secretary of State of the State of Delaware on October 7,
2014 and shall continue in full force and effect perpetually unless the Company
is dissolved as hereinafter provided.

 

2.4           Filing of Amendments to the Certificate. Each of the Members
hereby agrees to execute and file any required amendments to the Certificate and
to do or cause to be done all other acts requisite for the continuation of the
Company as a limited liability company pursuant to the laws of the State of
Delaware or any other applicable law.

 

2.5           Purpose. The Company is formed solely for the purpose of owning,
operating managing, selling, financing and otherwise dealing with the Properties
through the Subsidiaries. The Company may engage in any and all activities
necessary or incidental to the foregoing. Notwithstanding anything contained
herein to the contrary, the Company may not engage in any business, and may not
have any purpose, unrelated to the Properties and may not acquire or own any
real property or other assets other than those related to the ownership of the
Properties through the Subsidiaries and the proceeds thereof (e.g., cash
distributions received from the Subsidiaries).

 

2.6           Principal Office; Registered Agent. The principal office of the
Company will be 106 York Road, Jenkintown, Pennsylvania 19046. The Company may
change its place of business to such location or locations in the United States
as may at any time or from time to time be designated by the Managing Member and
approved by the Class A Member. The mailing address of the Company will be 106
York Road, Jenkintown, Pennsylvania 19046, or such other address as may be
selected from time to time by the Managing Member. The Company shall maintain a
registered office at c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808. The name and address of the Company’s
registered agent is Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808.

 

2.7           Classes of Members.

 

(a)           The Company shall have three classes of Members: a Class A Member
and a Class B Member (collectively defined herein as “Equity Members”) and a
special non-economic Member, who shall be a Special Member. For so long as any
of the Senior Loans remains

 

20

 

 

outstanding and the Class A Member has not been fully redeemed, the Company at
all times shall have at least one Special Member who shall be a natural person
appointed by the Class A Member and who Class A Member may confirm shall not
have been at the time of appointment as Special Member, shall not thereafter
become and shall not have been at any time during the five years preceding
appointment (i) a member, manager or director (other than an “independent
director” or “special member”) of, or an officer or employee of, the Company,
any Member or any of their respective members, managers, investors or
Affiliates, (ii) a customer of, supplier or service provider (including a
provider of professional services) to, the Company, any Member, or any of their
respective members, managers, investors or Affiliates such that such
individual’s annual revenues derived from the Company, any Member, and their
respective members, managers, investors or Affiliates exceeded 5% of such
individual’s annual revenues for any of the preceding three years, (iii) a
Person Controlling or under common Control with any of the Persons described in
the foregoing clauses (i) or (ii), or (iv) a member of the immediate family of
any such member, manager, director, officer, employee, supplier or customer or a
member of the immediate family of any other member or manager described in the
foregoing clauses (i) or (ii). Upon the occurrence of any event that causes the
Special Member to cease to be a member of the Company, a new Special Member
shall be appointed forthwith by the Class A Member, and no decision stated in
this Agreement as requiring the consent of the Special Member shall be taken in
the interim period until a new Special Member is appointed. No resignation or
removal of a Special Member, and no appointment of a successor Special Member,
shall be effective until such successor shall have accepted his or her
appointment as a Special Member by a written instrument in which he or she
agrees to be bound by all of the terms and conditions of this Agreement
applicable to the Special Member. All right, power and authority of the Special
Member shall be limited to the extent necessary to exercise those rights and
perform those duties specifically set forth in this Agreement as being the
responsibility of the Special Member. No Special Member shall at any time serve
as trustee in bankruptcy for any Affiliate of the Company.

 

(b)          The Equity Members will be the only Members of the Company that
have any interest in the profits, losses or capital of the Company. Except for
the rights specifically granted to the Special Member in this Agreement, the
Equity Members will be the only members of the Company with any voting or
management rights.

 

(c)          The Special Member agrees to remain independent from the Equity
Members and perform its obligations under this Agreement, agrees to be a Member
of the Company for the limited purposes provided herein and to perform its
obligations as the Special Member hereunder, and the Company and the Equity
Members agree that the Special Member will be a Member of the Company only for
such limited purposes. The Company, the Equity Members and the Special Member
agree that the Special Member: (a) in accordance with Section 18-301 of the Act:
(i) will not make, and will not be obligated to make, a contribution to the
Company, and (ii) will not own, and will not be obligated to acquire, an
Interest in the Company and (b) will have no management, approval, voting,
consent or veto rights in the Company, other than to the extent that its
affirmative vote, approval or consent is required for the Company or the Equity
Members to perform certain acts or take certain actions as expressly provided in
this Agreement. The Special Member may not bind the Company.

 

(d)          The limited liability company interests issued to the Equity
Members pursuant to this Agreement have been duly authorized and are validly
issued limited liability company interests in the Company.

 

21

 

 

2.8           Names and Addresses of the Members.

 

The names and addresses for notices of the Equity Members are as follows:

 

Class A Member:

c/o Goldman Sachs Realty Management, L.P.
6011 Connection Drive
Irving, TX 75039
Attn: Greg Fay
Facsimile No.: (972) 368-3699
Telephone No.: (972) 368-2743

 

with copies to:

 

Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
200 West Street
New York, NY 10282
Attn: Chief Financial Officer
Facsimile No.: (212) 357-5505
Telephone No.: (212) 902-5520

 

and to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attn: Anthony J. Colletta, Esq.
Facsimile No.: (212) 291-9029
Telephone No.: (212) 558-4608

 

Class B Member:

 

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attn: Jon Mehlman

Facsimile No.: (212) 421-5799

Telephone No.: (646) 626-8857

 

with copies to:

 

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attn: Michael Ead

Facsimile No.: (212) 421-5799

Telephone No.: (646) 381-0604

 

22

 

 

and to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn: Samuel L. Richardson, Esq.

Facsimile No.: (617) 523-1231

Telephone No.: (67) 570-1878

 

Special Member:

 

c/o Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, DE 19808

Attn: Independent Director Services

Facsimile No.: (302) 636-5454

Telephone No.: (302) 636-5401, ext. 65466

 

2.9           Authorized Persons. Erin Corbett, is hereby designated as an
“authorized person” within the meaning of the Act, and has executed, delivered
and filed the Certificate of Formation of the Company with the Secretary of
State of the State of Delaware. Upon the filing of the Certificate of Formation
with the Secretary of State of the State of Delaware, his (or her) powers as an
“authorized person” ceased, and the Managing Member thereupon became the
designated “authorized person” and shall continue as the designated “authorized
person” within the meaning of the Act. The Managing Member shall execute,
deliver and file any other certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in any jurisdiction
in which the Company may wish to conduct business. Any actions taken by any of
the foregoing persons in connection with the execution, delivery or filing of
the Certificate with the Secretary of State of the State of Delaware or the
qualification of the Company or the Subsidiaries to do business or any other
action relating thereto is hereby ratified, confirmed and approved by the
Members as having been authorized by the Company.

 

2.10         Representations by the Class B Member. The Class B Member
represents, warrants and agrees to and for the benefit of the Class A Member
that, as of the Effective Date:

 

(a)           it is a corporation, a limited liability company or limited
partnership, as the case may be, duly organized or formed and validly existing
and in good standing under the laws of the state of its organization or
formation; it has all requisite corporate, limited liability company or
partnership power and authority to enter into this Agreement, to acquire and
hold its Interest and to perform its obligations hereunder; and the execution,
delivery and performance of this Agreement and each other Transaction Document
to which it is a party has been duly authorized by all necessary corporate,
limited liability company or partnership action;

 

(b)           its execution and delivery of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder will not conflict with, result in a breach
of or constitute a default (or any event that, with notice or lapse of time, or
both, would constitute a default) or result in the acceleration of any
obligation under any of the terms, conditions or provisions of any other
agreement or instrument to which it

 

23

 

 

is a party or by which it is bound or to which any of its property or assets are
subject, conflict with or violate any of the provisions of its Organizational
Documents, or violate any statute or any order, rule or regulation of any court
or governmental or regulatory agency, body or official, in any manner that would
adversely affect the performance of its duties hereunder; such Member has
obtained any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by such Member of its obligations hereunder and thereunder;

 

(c)          there is no action, suit or proceeding pending against the Class B
Member or, to its knowledge, threatened in any court or by or before any other
governmental agency or instrumentality that would prohibit its entering into or
performing its obligations under this Agreement or any other Transaction
Document;

 

(d)          this Agreement and each other Transaction Document to which it is a
party is a binding agreement on the part of the Class B Member enforceable
against the Class B Member in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights;

 

(e)          each of the Company and each of the Subsidiaries has filed, or
caused to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (excluding real estate taxes and
assessments in respect of the Properties, but including any taxes payable as a
result of the consummation of the transactions contemplated by the Sale
Agreement) owing by it, except for such taxes (i) which are not yet delinquent
or (ii) as are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with
generally accepted accounting principles;

 

(f)          each of the Company, each Guarantor and the Class B Member is in
full compliance with all Legal Requirements applicable to it, except for such
instances of noncompliance when taken individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect;

 

(g)          none of the Company, any Subsidiary, the Class B Member or any
ERISA Affiliate of any of the foregoing has incurred any liability under Title
IV or Section 302 of ERISA or Section 412 of the Code or maintains or
contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan subject to Title IV or Section 302 of ERISA or Section 412
of the Code. The consummation of the transactions contemplated hereby will not
constitute or result in any transaction prohibited by Section 406 of ERISA or
Section 4975 of the Code;

 

(h)          none of the Company, the Subsidiaries or the Class B Member is (i)
an “investment company” as defined in the Investment Company Act, or controlled
by such a company, or (ii) subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, or the Interstate Commerce
Act, each as amended;

 

(i)          none of the Company, any Subsidiary, the Class B Member or any
Guarantor has filed or, to its knowledge, is contemplating the filing of a
petition under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property,

 

24

 

 

and to its knowledge, no Person has threatened or is contemplating the filing of
any such petition against the Company, any Subsidiary, the Class B Member or any
Guarantor;

 

(j)          neither the Company nor any Subsidiary has any outstanding
Indebtedness other than as permitted under the Senior Loan Documents, and the
Class B Member does not have any outstanding Indebtedness for borrowed money;

 

(k)          there are no actions, suits or legal, equitable, arbitration or
administrative proceedings pending or, to its knowledge, threatened against the
Company, any Subsidiary or the Class B Member or any Guarantor which, if
adversely determined could be reasonably expected to result in a Material
Adverse Effect;

 

(l)          none of the Class B Member, the Company, any Subsidiary or any
Person controlling any of the foregoing has violated any of the covenants
contained in Schedule 5.15(a) hereto (other than with respect to any obligations
requiring a Special Member prior to the date hereof);

 

(m)          none of the Company, any Subsidiary or the Class B Member (or, if
the Class B Member is disregarded as separate from its owner for tax purposes,
the owner of the Class B Member for tax purposes) is a “foreign person” within
the meaning of § 1445(f)(3) of the Code;

 

(n)          neither the Company nor any Subsidiary has entered any agreement or
other arrangement for the provision of asset or property management, leasing or
other advisory services or any franchise agreement with respect to any of the
Properties prior to the Effective Date, except for any such agreements that (x)
forms of which have been delivered to the Class A Member at least two (2)
Business Days prior to the Effective Date and (y) would comply with the terms of
this Agreement if entered into by the Company or any of its Subsidiaries
following the Effective Date.

 

2.11         Representations by the Class A Member. The Class A Member
represents, warrants and agrees to and for the benefit of the Class B Member
that, as of the Effective Date:

 

(a)           it is a limited liability company, duly formed and validly
existing and in good standing under the laws of the state of its formation; it
has all requisite limited liability company power and authority to enter into
this Agreement, to acquire and hold its Interest and to perform its obligations
hereunder; and the execution, delivery and performance of this Agreement and
each other Transaction Document to which it is a party has been duly authorized
by all necessary limited liability company action;

 

(b)           the Class A Member is acquiring its Interest for its own account,
solely for investment purposes and not with a view to resale or distribution
thereof;

 

(c)           the Class A Member acknowledges that (1) the offering and sale of
the Interest (A) has not been and will not be registered under the U.S.
Securities Act of 1933, as amended from time to time (the “Securities Act”), the
securities laws of any state of the United States or the securities laws of any
other jurisdiction, nor is such registration contemplated, (B) is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering and/or rules governing offers and sales made outside the United
States and (2) the Company will not be registered as an investment company under
the U.S. Investment Company

 

25

 

 

Act of 1940, as amended from time to time (the “Investment Company Act”). In
furtherance thereof, the Class A Member represents and warrants that it is an
“accredited investor” (as defined in Regulation D under the Securities Act), and
a “qualified purchaser” (as defined in the Investment Company Act);

 

(d)          the Class A Member (either alone or together with any advisers
retained by such person in connection with evaluating the merits and risks of
prospective investments) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
purchasing the Interest. The Class A Member’s financial situation is such that
the Class A Member can afford to bear the economic risk of holding its Interest
for an indefinite period of time, and the Class A Member can afford to suffer
the complete loss of the Class A Member’s investment. The Class A Member
understands that (A) its Interest has not been and will not be registered under
the Securities Act or the securities laws of any U.S. state and accordingly may
not be offered, sold, transferred or pledged unless its Interest is duly
registered under the Securities Act and all other applicable securities laws or
financial services laws or regulations of any jurisdiction or such offer or sale
is made in accordance with an exemption from registration (including, if
applicable, Regulation S), (B) this Agreement contains substantial restrictions
on the transferability of its Interest, (C) no market for resale of its Interest
exists or is expected to develop, (D) the Class A Member may not be able to
liquidate its investment in the Company and (E) any instruments representing its
Interest may bear legends restricting the transfer thereof. The Class A Member
understands that its Interest will not be evidenced by a certificate subject to
Article 8 of the Uniform Commercial Code; and

 

(e)          the Class A Member has been furnished with, and has carefully read,
this Agreement and has been given the opportunity to (i) ask questions of, and
receive answers from, the Managing Member or any Affiliate thereof concerning
the terms and conditions pertaining to an investment in the Company and (ii)
obtain any additional information which the Managing Member can acquire without
unreasonable effort or expense that is necessary to evaluate the merits and
risks of an investment in the Company. To the full satisfaction of the Class A
Member, the Class A Member has been furnished with any materials the Class A
Member has requested relating to the Company or the issuance of its Interest. In
considering its acquisition of its Interest, the Class A Member is not relying,
and will not rely with respect to its Interest upon any representations or
warranties made by, or other information (including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine, website or similar media or broadcast over television or
radio, and any seminars or meetings whose attendees have been invited by any
general solicitation or advertising) furnished by or on behalf of, the Company,
the Managing Member, the Class B Member, any Affiliate of the foregoing or any
of their respective directors, officers, employees, partners, shareholders,
advisers, attorneys-in-fact, representatives or agents, written or otherwise,
other than as set forth in this Agreement, the other Transaction Documents
and/or any separate agreement in writing with the Managing Member executed in
conjunction with the Class A Member’s acquisition of its Interest. The Class A
Member acknowledges that it was offered its Interest through private
negotiations, not through any general solicitation or advertising. The Class A
Member has carefully considered and has, to the extent it believes such
discussion necessary or appropriate, discussed with legal, tax, accounting and
financial advisers the suitability of an investment in the Company in light of
its particular tax and financial situation, and has determined that its Interest
is a suitable investment for it.

 

2.12         Certain Tax Matters.

 

26

 

 

(a)          The Members and the Company agree that for tax purposes, the Class
A Member’s Initial Capital Contribution in exchange for its rights to the
distributions set forth in Article 8 and Section 10.3 shall be treated as a
disguised sale (under Section 707 of the Code and the Treasury Regulations
thereunder) from the Class A Member to the Class B Member on the Effective Date,
and that the rights to receive the distributions set forth in Article 8 and
Section 10.3 shall be treated as an obligation of the Class B Member to make
such payments as consideration for such disguised sale.

 

(b)          The Members intend that the Company be disregarded as an entity
separate from the owner of the Class B Member for tax purposes, and that the
Class A Member not be treated as a “partner” of the Company for tax purposes.
The Company shall not elect to be classified as an association taxable as a
corporation on Internal Revenue Service Form 8832.

 

(c)          The Members and the Company agree, except as otherwise required by
applicable law (as agreed to by the Managing Member and the Class A Member) or
pursuant to a “determination” within the meaning of Section 1313(a) of the Code,
not to take an inconsistent position with such treatment on any tax return.
Subject to the preceding sentence, in the event that the Class A Member is
required to be treated as a “partner” of the Company for tax purposes, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company by the Members shall, solely for tax purposes, be allocated among
the Members so as to take into account any variation between the adjusted basis
of such property for federal income tax purposes and the value of such property
reflected on the books of the Company using the “ remedial method” described in
Treasury Regulations Section 1.704-3(b).

 

(d)          The Members acknowledge that the Class B Member is an Affiliate of
the REIT and agree to manage the Company and its Subsidiaries in a manner that
enables the REIT to qualify as a real estate investment trust within the meaning
of Section 856 of the Code and that recognizes the income, asset and operating
requirements applicable to a real estate investment trust under the Code. To
this end, the Members shall cooperate to cause the Company and its Subsidiaries
(i) to (A) limit the investment of amounts deposited in the Cash Management
Account to investments treated as cash, cash items or government securities for
purposes of Section 856(c)(4) of the Code and (B) otherwise operate in such a
manner such that the Company, assuming it were a real estate investment trust,
would satisfy the income and asset tests applicable to real estate investment
trusts and would not be subject to any taxes under Section 857 of the Code, and
(ii) to avoid taking any action that could otherwise result in the REIT failing
to qualify as a real estate investment trust under the Code. Notwithstanding the
preceding provisions of this Section 2.12(d), nothing herein shall in any way
limit the rights or remedies of the Class A Member hereunder or under any of the
other Transaction Documents or modify the economic or other terms of this
Agreement or the other Transaction Documents. The provisions of this Section
2.12(d) shall continue to apply for so long as the Class B Member owns an
economic interest in the Company and, if the Class B Member is not the Managing
Member, the Managing Member shall provide the Class B Member with any
information regarding the Company it reasonably requests for purposes of
establishing the Company’s compliance with this Section 2.12(d).

 

27

 

 

ARTICLE 3

 

MANAGEMENT OF COMPANY BUSINESS;
POWERS AND DUTIES OF THE MEMBERS

 

3.1          Management of the Company Business.

 

(a)          Subject to the provisions of this Article 3 and the other
provisions of this Agreement, the Managing Member shall have the right, power
and authority and the duty to manage the day-to-day operations of the Company in
accordance with the terms hereof, this Agreement and applicable laws and
regulations. The Managing Member shall devote such time to the Company and its
business as is necessary to conduct the operations of the Company in an
efficient manner and to carry out the Managing Member’s responsibilities as set
forth herein. In furtherance of the foregoing, but subject to the limitations in
this Article 3 and the other provisions of this Agreement and the Senior Loan
Documents, the Managing Member shall have the right, authority and duty to deal
with, operate and manage the Properties on behalf of the Company and its
Subsidiaries.

 

(b)          The Managing Member shall not have any right, power or authority
under this Agreement or otherwise to (and shall not) bind or take any action on
behalf of or in the name of the Company, or enter into any commitment or
obligation binding upon the Company, that would constitute a Significant
Decision, unless authorized by the Class A Member in advance in the manner set
forth herein. To the fullest extent permitted by law, and without limiting its
indemnification pursuant to Section 4.3(a), the Managing Member shall indemnify
and hold harmless the Company and the other Members and their Affiliates from
and against any and all claims, demands, losses, damages, liabilities, lawsuits
and other proceedings, judgments and awards, and costs and expenses (including,
but not limited to, reasonable attorneys’ fees) arising, directly or indirectly,
in whole or in part, out of any breach of the provisions of this Section 3.1(b)
by the Managing Member or any Affiliate of the Managing Member. The Managing
Member shall not be entitled to any compensation from the Company for
performance of its duties as Managing Member.

 

(c)          The Managing Member shall meet in person or telephonically with the
Class A Member and/or its agents or designees at such reasonable times as the
Class A Member may reasonably request to discuss the business and affairs of the
Company, but in no event more frequently than monthly.

 

3.2           Appointment of Initial Managing Member. Subject to Section 3.3 and
the other provisions of this Agreement, the Members hereby appoint the Class B
Member as the initial Managing Member with the rights and responsibilities set
forth in Section 3.1 and subject to the limitations set forth in Section 3.1(b),
Section 3.6 and elsewhere in this Agreement. The rights of the Class B Member as
Managing Member may not be assigned voluntarily or by operation of law by the
Class B Member, and the duties of the Class B Member as Managing Member may not
be delegated voluntarily or otherwise by the Class B Member.

 

3.3          Class A Member’s Rights Following a Changeover Event.

 

(a)           Notwithstanding the appointment set forth in Section 3.2 or any
other provision of this Agreement to the contrary, upon the occurrence of a
Changeover Event (subject to the

 

28

 

 

provisions of Section 3.5 solely in the case of those events described in
clauses (4), (5), (6), (10), (11), (18), (19), (20), (21) and (22) of the
definition of Changeover Event) and the delivery by the Class A Member to the
Class B Member of notice to such effect: (i) the Class B Member automatically,
immediately and without any further action by the Class A Member or any other
Person shall cease to be the Managing Member, (ii) all references in this
Agreement to the term “Managing Member” shall refer to the Class A Member or
such other Person as the Class A Member may then designate as Managing Member,
(iii) the Class A Member, individually, or together with any designee appointed
by it to act as Managing Member, shall have the exclusive right, power and
authority, to make any and all decisions and take any actions (including,
without limitation, any Significant Decisions) on behalf of or with respect to
the Company and each of its Subsidiaries, provided, however, that the duties and
obligations of the Managing Member to the other Members shall not be assumed by
the Class A Member, and (iv) the Class A Member shall have the exclusive right,
power and authority in its sole and absolute discretion to terminate the
Property Management Agreements in accordance with the terms thereof (and each
such Property Management Agreement entered into with an Affiliate of the Class B
Member (and any related sub-property management agreement) shall provide that it
shall be terminable by the Class A Member in such instance without payment of
any termination or similar fee), and subject to the terms of the Senior Loan
Documents, appoint a replacement. Any reasonable, out-of-pocket expenses
incurred by the Class A Member, including any amounts payable to Affiliates of
the Class A Member, in acting as the Managing Member of the Company shall be
promptly reimbursed by the Company. The Class A Member’s authority and rights
pursuant to the preceding sentence are in addition to, and not in limitation or
to the exclusion of, any of the Class A Member’s other rights or remedies herein
or in any of the other Transaction Documents following a Changeover Event. Upon
the declaration of a Changeover Event by the Class A Member, the Class A Member
shall deliver, or cause its Affiliate to deliver, to Senior Lender the
replacement guaranty and environmental indemnity required by the terms of the
Senior Loan Documents.

 

(b)          For the avoidance of any doubt, and without limiting the foregoing,
the Class B Member hereby consents and agrees that upon the declaration by the
Class A Member of the occurrence of a Changeover Event (subject to the
provisions of Section 3.5 solely in the case of the events described in clauses
(4), (5), (6), (10), (11), (18), (19), (20), (21) and (22) of the definition of
Changeover Event), the Class A Member shall have sole and exclusive right, power
and authority (i) to sell the Company or the direct or indirect interests of the
Company in its Subsidiaries or cause the Company and each Subsidiary to sell or
refinance all or any portion of its assets at such time or times as the Class A
Member in its sole discretion shall determine, regardless of market conditions,
real estate values or financial conditions at such time or times, regardless of
the impact of such sale or refinancing or the timing thereof on the Company or
the Class B Member (and regardless of the benefits derived by the Class A Member
or the consequences suffered by the Class B Member or any Affiliate thereof by
virtue of or from such sale or refinancing), provided that in no event may the
Class A Member sell the Company or any of its Subsidiaries or any of the
Properties to the Class A Member or an Affiliate of the Class A Member, (ii) to
cause the Company and/or its applicable Subsidiaries to incur one or more
Additional Mezzanine Loans pursuant to the terms of the Senior Loan Documents,
(iii) to cause the Company promptly to make any and all payments and/or
distributions to the Class A Member and any of its Affiliates to the extent of
any amounts then due or past due or that thereafter become payable pursuant to
this Agreement or any other Transaction Document or of all or any portion of the
Class A Member’s Unrecovered Capital (whether or not then “due”), regardless of
the impact of such payments or distributions on the Company or the Class B
Member, (iv) to

 

29

 

 

cause the Company to liquidate pursuant to Article 10, and (v) to exercise the
rights and powers granted to it pursuant to paragraph (a) above, including,
without limitation, the making of any Significant Decision, in such manner as
the Class A Member determines, in its sole discretion, and, in each of the
foregoing cases, take (or cause the Company or any of its Subsidiaries to take)
all actions and make all decisions that are reasonably related to its exercise
of the foregoing remedies).

 

(c)          In financing or refinancing a Property or any other asset of the
Company or any Subsidiary under the circumstances described in (b) above, the
Class A Member may conduct the financing process or refinancing process, as
applicable, in any manner the Class A Member determines, in its sole discretion,
provided, that in no event may the Class A Member cause the Company or any
Subsidiary to enter into financings or refinancings with the Class A Member or
an Affiliate of the Class A Member.

 

(d)          The Class B Member acknowledges and agrees that in exercising the
authority granted to the Class A Member in the foregoing provisions and
elsewhere in this Agreement and each other Transaction Document relating to or
following a Changeover Event, to the fullest extent permitted by law, the Class
A Member shall have no duty, obligation or liability (fiduciary or otherwise) to
the Class B Member or any Affiliate thereof or any other Person whatsoever
(other than as expressly set forth in this Agreement), it being understood that
the Class A Member shall be entitled to exercise such authority in any manner it
deems necessary or desirable to maximize the value of its investment in the
Company or to fulfill any other Class A Member objective.

 

(e)          In addition to the rights and remedies set forth in this Article 3
and elsewhere in this Agreement, following the occurrence of a Changeover Event,
the Unrecovered Capital shall accrue a return in favor of the Class A Member at
the Increased Rate.

 

(f)          The Class B Member acknowledges and agrees that the authority
granted to the Class A Member in this Article 3 was a material inducement and
conditions precedent to the Class A Member’s willingness to make its investment
in the Company, and that the Class A Member would have refused to make its
investment absent such authority.

 

(g)          Notwithstanding the foregoing provisions of this Section 3.3,
following the replacement of the Managing Member by the Class A Member pursuant
to the terms of Section 3.3(a), the Managing Member shall not take or cause the
Company or any Subsidiary to take any of the following actions (each, a
“Fundamental Decision”), unless such action has been approved by all of the
Equity Members in writing and in advance:

 

(1)         causing the Company or any Subsidiary to engage in any business
other than the business described in Section 2.5 hereof;

 

(2)         acquiring any other real property other than the Properties and any
fee estate(s) underlying any Property that is subject to a ground lease;

 

(3)         except for mergers between or only the Company and its Subsidiaries,
causing the Company or any Subsidiary to undertake a merger or consolidation;

 

30

 

 

(4)         instituting proceedings to adjudicate the Company or any Subsidiary
a bankrupt, or consenting to the filing of a bankruptcy proceeding against the
Company or any Subsidiary, or filing a petition or answer or consent seeking
reorganization of the Company or any Subsidiary under the Bankruptcy Code or any
other similar applicable federal, state or foreign law, or consenting to the
filing of any such petition against the Company or any Subsidiary, or consenting
to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of the Company or any Subsidiary or of its property, or
making an assignment for the benefit of creditors of the Company or any
Subsidiary or otherwise taking action that would trigger full recourse to any
guarantor of any Senior Loan that is an Affiliate of the Class B Member; or

 

(5)         terminating the operating lease for the Properties between the
Mortgage Borrower and the TRS, except for the termination of the operating lease
with respect to any Properties which are sold by the Mortgage Borrower.

 

(6)         causing the Company or any Subsidiary to enter into any agreement or
arrangement with the Class A Member or an Affiliate of the Class A Member unless
such agreement or arrangement is on arm’s-length commercially reasonable terms.

 

3.4           Buy/Sell Following a Changeover Event; Remedy Not Exclusive.

 

(a)           Subject to Section 3.5, if the Class A Member gives the Class B
Member notice of a Changeover Event, then, in addition to all other rights of
the Class A Member hereunder at law or otherwise, the Class A Member shall have
the right (but not the obligation), in its sole and absolute discretion to
initiate the following “buy/sell” procedure by delivering an election notice to
the Class B Member (such notice, an “Election Notice”). Such Election Notice
shall state that the Class A Member has elected to initiate the buy/sell
procedures in this Section 3.4, pursuant to which the Company will be sold to
either the Class B Member or the Class A Member. Within ten (10) Business Days
after receiving an Election Notice from the Class A Member (with time being of
the essence), the Class B Member shall deliver to the Class A Member a response
(the “Buy/Sell Response Notice”) setting forth a proposed price (the “Offer
Price”) for the Company. Any such Buy/Sell Response Notice shall state that it
is, and in any event shall be deemed, an irrevocable and unconditional offer by
the Class B Member (i) to buy the Interest of the Class A Member for (A) the
amount that the Class A Member would have received if the Company were sold for
the Offer Price and the proceeds thereof were distributed to the Members in
accordance with Section 8.4, plus (B) without duplication, any amounts owed to
the Class A Member and any of its Affiliates pursuant to the terms hereof
(including as a result of the Changeover Event in question), less (C) the amount
of the Class B Member Deposit (as hereinafter defined) posted by the Class B
Member (the “Class A Interest Sale Price”) and (ii) to sell to the Class A
Member the Interest of the Class B Member for (A) the amount that the Class B
Member would have received if the Company were sold for the Offer Price and the
proceeds thereof were distributed to the Members in accordance with Section 8.4,
less (B) without duplication, any amounts owed to the Class A Member and any of
its Affiliates pursuant to the terms hereof (including as a result of the
Changeover Event in question), less (C) the amount of the Class A Member Deposit
(as hereinafter defined) posted by the Class A Member (the “Class B Interest
Sale Price”). If the Class B Member shall fail to deliver a Buy/Sell Response
Notice within such 10-Business Day period, then the Class B Member shall
nevertheless be deemed to have delivered, and the Class A Member shall be deemed
to have received, a Buy/Sell Response Notice with an Offer Price equal to the
Redemption Price. The Class A Member shall have the right, by notice to the
Class B

 

31

 

 

Member within ten (10) Business Days after the delivery (or deemed delivery) of
the Buy/Sell Response Notice, either:

 

(1)         to buy (or have its designee buy) the Interest of the Class B Member
for the Class B Interest Sale Price, or

 

(2)         sell the Class A Member’s Interest in the Company to the Class B
Member (or to their designee) for the Class A Interest Sale Price.

 

(b)          If the Class A Member does not respond to a Buy/Sell Response
Notice within ten (10) Business Days following its receipt (or deemed receipt)
thereof and the Class A Interest Sale Price set forth in such Buy/Sell Response
Notice is greater than the Redemption Price, the Class A Member shall be deemed
to have elected to sell its Interest to the Class B Member for such Class A
Interest Sale Price. If the Class A Member does not respond to a Buy/Sell
Response Notice within ten (10) Business Days of receipt thereof and the Class A
Interest Sale Price set forth in such Buy/Sell Response Notice is equal to or
less than the Redemption Price, the value of the Interest of the Class B Member
shall conclusively be deemed to be zero ($0) and the Class A Member shall be
deemed to have elected to buy the Interest of the Class B Member for a Class B
Interest Sale Price equal to $1.

 

(c)          If the Class A Member elects (or is deemed to have elected) to sell
its Interest to the Class B Member (or its designee) for the Class A Interest
Sale Price, then, within thirty (30) days following such election, the Class B
Member shall fund to the Class A Member a non-refundable earnest money deposit
in the amount of five percent (5%) of the Class A Interest Sale Price (the
“Initial Class B Member Deposit”). If the Class B Member shall fail to fund the
Initial Class B Member Deposit to the Class A Member on or prior to the
expiration of such 30-day period, then (i) the election of the Class A Member to
sell its Interest to the Class B Member (or its designee) for the Class A
Interest Sale Price shall be deemed revoked and the Class A Member shall instead
be deemed to have elected to purchase the Class B Member’s Interest for the
Class B Interest Sale Price and (ii) the Class B Interest Sale Price for such
acquisition shall be $1.

 

(d)          If the Class A Member elects to acquire the Interest of the Class B
Member for the Class B Interest Sale Price, then, within thirty (30) days
following such election, the Class A Member shall fund to the Class B Member a
non-refundable earnest money deposit in the amount of five percent (5%) of the
Class B Interest Sale Price (the “Class A Member Deposit” and each of the Class
A Member Deposit and the Class B Member Deposit being referred to herein as a
“Deposit”). If the Class A Member shall fail to fund the Class A Member Deposit
to the Class B Member on or prior to the expiration of such 30-day period, then
the Class A Member shall be deemed to have elected to sell its Interest to the
Class B Member for the Class A Interest Sale Price and the Class B Member shall
have a period of ten (10) Business Days to either (1) elect to acquire the
Internet of the Class A Member for the Class A Interest Sale Price or (2) elect
not to acquire the Interest of the Class A Member, in which case the Class A
Member may not issue a new Election Notice for a period of thirty (30) days.

 

(e)          Subject to Section 3.4(h), the closing for any such sale
transaction shall occur no later than sixty (60) days after the date on which
the Initial Class B Member Deposit or the Class A Member Deposit (as applicable)
has been funded, with time being of the essence. If either Member defaults on
its obligation to close within the 60-day period described above, then, in
addition to any other rights and remedies available to the non-defaulting
Member, (x) if the non-

 

32

 

 

defaulting Member received a Deposit from the defaulting Member, the
non-defaulting Member shell be entitled to keep such Deposit, together with any
interest thereon, as liquidated damages, it being agreed that the non-defaulting
Member’s actual damages would be difficult, if not impossible, to ascertain and
that the liquidated damages hereinabove specified are a fair and reasonable
estimate of the actual damages that the non-defaulting Member would suffer in
the event of a default by the other Member; each Member hereby acknowledges and
agrees that said liquidated damages are in no way a penalty or forfeiture, but
instead represent the Members’ best estimate of the actual damages that would be
suffered by the non-defaulting Member in the event of such a default, and (y) if
the non-defaulting Member funded a Deposit, the non-defaulting Member shall be
entitled to receive a return of such Deposit and seek specific performance of
the defaulting Member’s obligation to sell its Interest to the non-defaulting
Member.

 

(f)          Each of the Class A Member and the Class B Member hereby
acknowledges and agrees that upon exercise by the Class A Member (or its
designee) of the buy/sell option as described above, the selling Member must and
will transfer its Interest free and clear of all Liens and adverse claims other
than Liens arising pursuant to the terms of the Senior Loan Documents, this
Agreement or any other Transaction Document. In the event that a Member shall
have created or suffered any unauthorized Liens or other adverse claims against
all or any portion of its Interest, then in addition to any other remedies then
available, the acquiring Member or its designee shall be entitled to an action
for specific performance to compel the selling Member and its constituent
members and controlling persons to cause such adverse interests to be removed
without any cost to the Company or the acquiring Member.

 

(g)          At the closing of any sale of a Member’s Interest under this
Section, each of the buying Member and the selling Member shall be deemed to
have released the other from any and all claims, obligations, liabilities,
actions, judgments, suits or proceedings relating to the Company, the Members’
Interests and the Properties, except for liabilities arising under the
Guarantees or the Environmental Indemnity Agreement which by their terms survive
redemption of the Interests of the Class A Member. Each Member agrees to deliver
any additional documents reasonably requested by the other Member to evidence or
effectuate such releases.

 

(h)          In connection with any acquisition by the Class B Member of the
Class A Member’s Interest pursuant to the terms of this Section 3.4, the Class B
Member must comply with all applicable assumption, transfer and change in
control conditions and provisions of the Senior Loan Documents and must obtain a
release of the Class A Member and/or its Affiliates from their respective
obligations under any guarantees and/or indemnities provided to the Senior
Lenders in connection with the declaration of a Changeover Event, which
compliance and release shall each be a condition to the obligation of the Class
A Member to sell its Interest to the Class B Member pursuant to this Section
3.4. If the Class B Member fails to satisfy the conditions to closing set forth
in the immediately preceding sentence prior to the expiration of the 60-day
period described in paragraph (c) above, then the Class A Member’s election to
sell its Interest to the Class B Member shall be null and void and the Class A
Member shall instead be deemed to have elected to acquire the Class B Member’s
Interest, provided that the Class B Interest Sale Price for such acquisition
shall be $1; provided that the Class B Member shall be entitled to extend such
60-day period for an additional thirty (30) days in order to satisfy such
condition if the Class B Member funds to the Class A Member an additional
non-refundable earnest money deposit in the amount of five percent (5%) of the
Class A Interest Sale Price (the “Additional Class B Member Deposit” and,
together with the Initial Class B Member Deposit, collectively, the “Class B
Member Deposit”).

 

33

 

 

(i)         The Class B Member will bear the costs incurred by both parties in
connection with the exercise of the buy/sell, including reasonable attorneys’
fees and expenses, transfer taxes, termination fees (including contractual
damages) and the costs of obtaining any consents or approvals.

 

(j)          Subject to Section 3.4(g), the Class B Member hereby acknowledges
and agrees that none of the rights granted in this Section 3.4 is intended or
shall be deemed to be exclusive, but that each is intended to and will be in
addition to all the other rights available to the Class A Member following a
Changeover Event, whether pursuant to the terms of this Agreement, any other
Transaction Document, at law, in equity, or otherwise.

 

(k)          Nothing herein shall limit the Class B Member’s right to redeem the
Class A Member’s Interest in the Company pursuant to terms of Section 8.3
hereof.

 

3.5         The Class B Member’s Rights Following a Changeover Event. If, the
Class A Member gives the Class B Member a notice alleging the occurrence of a
Changeover Event pursuant to Section 3.3 (such notice, a “Changeover Notice”)
alleges only the occurrence of events of the type described in clauses (4), (5),
(6), (10), (11), (18), (19), (20), (21) and (22) of the definition of Changeover
Event and not of events described in any other clauses of the definition of
Changeover Event, then, unless an arbitration award or judicial determination
has already been issued supporting the allegations of the Changeover Notice, the
Class B Member shall be entitled, within ten (10) Business Days after delivery
of the Changeover Notice, to contest such allegations by delivering good faith
written notice containing reasonable detail as to its basis for contesting such
allegations (a “Dispute Notice”) within such 10-Business Day period to the Class
A Member and, within such 10-Business Day period, submitting the same to
arbitration in accordance with the provisions of Section 12.10. If the Class B
Member fails to give such Dispute Notice within such 10-Business Day period,
then (i) it shall be automatically and conclusively deemed that the allegations
in the Changeover Notice are true and (ii) the Class A Member shall be entitled
to exercise all of its rights hereunder, including its rights to initiate the
buy/sell and sell the Properties, the Company or the Subsidiaries. If the Class
B Member timely delivers a Dispute Notice and submits the matter to arbitration
as aforesaid and the arbitration panel appointed pursuant to Section 12.10
determines that (x) one or more of the events described in the Changeover Notice
did constitute one or more Changeover Events, then the Class A Member shall be
entitled to exercise all of its rights and remedies hereunder retroactive, as
applicable, to the date on which the Class A Member delivered the Changeover
Notice, including its rights to charge the Increased Rate and to initiate the
buy/sell and sell the Company, the Subsidiaries or the Properties, or (y) none
of the events described in the Changeover Notice constituted a Changeover Event,
then it shall be automatically and conclusively deemed that the Changeover
Events specified in the Changeover Notice did not occur and the Class B Member
shall be reinstated as the Managing Member (if it was acting as Managing Member
immediately prior to the Class A Member’s declaration of a Changeover Event) and
the Class A Member shall not be entitled to exercise its rights with respect to
such Changeover Notice (without prejudice to its rights and remedies with
respect to any other occurrence of a Changeover Event). In no event may the
arbitration panel consider the enforceability of any provision of this
Agreement, and the scope of any proceeding before the arbitration panel shall be
limited to whether the grounds for the declaration of a Changeover Event in fact
existed. Pending the ruling of such arbitration panel, a Changeover Event
subject to this Section 3.5 will not be deemed to have occurred with respect to
the matters before the arbitration panel, the Class A Member will not have the
right to sell the Properties, the Company or the Subsidiaries or initiate the
buy/sell procedures described

 

34

 

 

in Section 3.4 in respect of such Changeover Event and the Managing Member shall
continue to operate the Company and the Subsidiaries in the ordinary course of
business and in accordance with the terms of this Agreement. In no event may the
Class B Member arbitrate the occurrence of any Changeover Event described in
clauses (1), (2), (3), (7), (8), (9), (12), (13), (14), (15), (16) or (17) of
the definition of “Changeover Event” and any declaration by the Class A Member
of a Changeover Event based in whole or in part on any one or more of the events
described in such clauses shall be effective immediately.

 

3.6           Significant Decisions. Notwithstanding anything to the contrary
set forth in this Agreement but subject to Section 3.3, no Member shall take or
cause or permit the Company or any Subsidiary to take any of the following
actions, expend any amount of money, make any decision or incur any obligation
on behalf of the Company or any Subsidiary with respect to any matter within the
scope of any of the matters enumerated below (each a “Significant Decision”)
unless the action, expenditure or other decision has been approved by the Class
A Member in writing and in advance and has been approved in accordance with any
other requirements of this Agreement:

 

(1)         except for any sale of one or more Properties where the Net
Disposition Proceeds therefrom are sufficient to pay all amounts owing to the
Senior Lenders in respect of such sale and for the Company to pay the Release
Payment required to be paid to the Class A Member in respect of such sale, sell,
transfer, assign or otherwise dispose of, or enter into or cause or permit any
Subsidiary to enter into any agreement or option to sell, transfer, assign or
otherwise dispose of, all or any portion of any of the Properties or any other
Company Asset (except immaterial items of personal property sold in the ordinary
course of business) or of any of the Company’s direct or indirect interests in
any Property or any Subsidiary;

 

(2)         (a) change the nature of the business or the method of conducting
the affairs of the Company or any Subsidiary or the use of any Property or (b)
acquire any land or other real property or interest therein;

 

(3)         enter into any agreement or other arrangement with the Class B
Member, any Guarantor or any of their respective Affiliates unless (i) such
agreement or other arrangement is on arm’s-length commercially reasonable terms
and (ii) such agreement or other arrangement is terminable by the Class A Member
following the declaration of a Changeover Event without payment of any
termination or similar fee; provided that the Mortgage Loan Documents and
Operating Leases are hereby approved in their current form;

 

(4)         fail to comply with any of the covenants set forth in Section 5.15;

 

(5)         to the fullest extent permitted by law, dissolve and wind-up the
Company or any Subsidiary or elect to continue the Company or any Subsidiary or
elect to continue the business of the Company or any Subsidiary (or permit any
Subsidiary to do any of the foregoing) (other than dissolving and winding up any
Subsidiary whose sole direct or indirect asset was a Property sold in accordance
with the provisions hereof);

 

(6)         except (i) as permitted under the Senior Loan Documents, (ii) any
refinancing of any of the Senior Loans in which the Company concurrently redeems
the

 

35

 

 

Class A Member’s Interest in full for the Redemption Price, and (iii) any
incurrence of Additional Mezzanine Loans in accordance with the terms of the
Senior Loan Documents where the Company concurrently pays the Class A Member all
of the Net Financing Proceeds from the incurrence thereof, incur, renew or
refinance Indebtedness of the Company or any Subsidiary (or permit any
Subsidiary to do any of the foregoing);

 

(7)         except for modifications that are both not material and not adverse
to the Class A Member or the Company or any of its Subsidiaries, modify (i) any
loan documentation (including the Senior Loan Documents) executed by the Company
or any Subsidiary or (ii) any other material agreement (including any franchise,
leasing or property or asset management agreement) the execution of which
required the approval of the Class A Member (or permit any Subsidiary to do any
of the foregoing);

 

(8)         institute proceedings to adjudicate the Company or any Subsidiary a
bankrupt, or consent to the filing of a bankruptcy proceeding against the
Company or any Subsidiary, or file a petition or answer or consent seeking
reorganization of the Company or any Subsidiary under the Bankruptcy Code or any
other similar applicable federal, state or foreign law, or consent to the filing
of any such petition against the Company or any Subsidiary, or consent to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of the Company or any Subsidiary or of its property, or make an
assignment for the benefit of creditors of the Company or any Subsidiary, or
admit, in any legal proceeding, the Company’s or any Subsidiary’s inability to
pay its debts generally as they become due (or permit any Subsidiary to do any
of the foregoing); or make any decision on behalf of the Company or any
Subsidiary with respect to any Bankruptcy or other similar proceeding under any
present or future federal, state, local or other law involving the Company, any
Subsidiary or any portion of the Property;

 

(9)         organize or form any Subsidiary of the Company or of any Subsidiary
or become a member of any such entity (it being understood that (A) the Company
already is a member of Mezzanine GP and TRS Holdco and a limited partner of
First Mezzanine Borrower, (b) Mezzanine GP is the general partner of Mezzanine,
(C) First Mezzanine Borrower is already a member of LLC Borrower, BHGL Borrower,
PXGL Borrower, GBGL Borrower, NFGL Borrower, MBGL 100 Borrower, MBGL 950
Borrower and Owner GP, and a limited partner of LP Borrower, DLGL Borrower and
SAGL Borrower (D) Owner GP is already the general partner of LP Borrower, DLGL
Borrower and SAGL Borrower, (E) TRS Holdco is already a member of Main TRS, HIL
TRS, MCK TRS, MISC TRS, DEKS TRS, and TRS GP and a limited partner of Main LP
TRS and HIL LP TRS, (E) DEKS TRS is already a member of KS TRS, (F) TRS GP is
already a general partner of Main LP TRS and HIL LP TRS, (H) Main LP TRS is
already a member of TX Concessions, (H) TX Concessions is already a member of TX
Management, (I) TX Management is already a member of TX Holdings, and (J) TX
Holdings is already a member of TX Beverage), other than in connection with the
incurrence of an Additional Mezzanine Loan in accordance with the terms of this
Agreement, in which case the Company shall own one hundred percent (100%) of the
interests in the Subsidiary formed for the purpose of incurring such Additional
Mezzanine Loan, which in turn shall own one hundred percent (100%) of the
interests in the First Mezzanine Borrower;

 

36

 

 

(10)        amend this Agreement, the Certificate or any other Organizational
Document of the Company, any Subsidiary (or permit any Subsidiary to do the
same) or the Class B Member;

 

(11)        merge or consolidate the Company or any Subsidiary with or into any
other Person (or permit any Subsidiary to do the same) (or engage in any other
transaction having substantially the same effect);

 

(12)        make distributions to Members other than as required in, and in
accordance with, Article 8 of this Agreement;

 

(13)        create or permit the creation of any encumbrance on any Property or
the Company’s direct or indirect interest in any Subsidiary or any other Company
Asset (or permit any Subsidiary to do any of the foregoing) other than space
leases entered into in the ordinary course in accordance with the terms of the
Senior Loan Documents and such other encumbrances as are permitted by the terms
of the Senior Loan Documents, provided, however, that the Subsidiaries may,
without the consent of the Class A Member, contest mechanics’ liens as permitted
by the terms of the Senior Loan Documents;

 

(14)        permit any demolition, construction, alteration or removal with
respect to any Property unless in accordance with the Senior Loan Documents,
including matters related to casualty or condemnation (unless requisite consent
is obtained); and

 

(15)        appoint any replacement Managing Member.

 

Upon the declaration of a Changeover Event, the Class A Member or any Person
designated by it shall have the exclusive authority to take each of the
foregoing actions and make each of the foregoing decisions on behalf of the
Company as it deems appropriate in its sole discretion and any requirement in
this Agreement, at law or otherwise that it seek approval from or consult with
the Class B Member or any other Person shall be of no force or effect.

 

3.7           Class B Member Affiliate Contracts. The Class B Member shall
enforce in all material respects the material obligations of each counterparty
to a Class B Member Affiliate Agreement. If the Class A Member shall request in
writing to the Class B Member that the Class B Member enforce any material
obligation of a counterparty to any Class B Member Affiliate Contract and the
Class B Member shall not, promptly following receipt of such request, proceed
diligently to enforce such material obligation, then the Class A Member may, in
the name of the Company and/or any of its Subsidiaries, exercise any right or
remedy available to the Company and/or any of its Subsidiaries under the Class B
Member Affiliate Contract in question.

 

3.8           Cooperation. If the Managing Member is removed as Managing Member
in accordance with the provisions of this Article 3 or otherwise pursuant to the
terms of this Agreement, and a replacement Managing Member has been selected by
the Class A Member, or if the Class A Member has elected to exercise any of the
remedies set forth in Section 3.3, then, in each case, the Managing Member shall
cooperate fully with the Class A Member and, to the extent applicable, the
replacement Managing Member, and furnish all books and records and any and all
other information in its possession, or reasonably obtainable by the existing
Managing

 

37

 

 

Member, related to the management and development of the Company and the
Properties as reasonably requested by such persons.

 

3.9           The Class A Member’s Right to Cure Senior Loan Defaults. If the
Class A Member receives notice or otherwise becomes aware of any default (i.e.,
an event that would constitute an “event of default” after applicable grace and
cure periods) under any of the Senior Loan Documents, then, in addition to the
rights of the Class A Member to fund Protective Capital pursuant to Section 6.2
below, the Class A Member shall have the right to take any such action on behalf
of the Company and its Subsidiaries as is reasonably necessary to cure such
default, provided that the Class A Member first provide the Class B Member with
at least two (2) Business Days’ prior notice of such proposed action unless
there is not sufficient time to provide such prior notice and cure such default
within the applicable grace or cure period, in which case, the Class A Member
shall provide the Class B Member notice of such action concurrently with taking
such action.

 

3.10         Mortgage Loan. For the avoidance of doubt, the Class A Member and
the Class B Member each hereby approve the assumption of the Mortgage Loan by
the Mortgage Borrowers, and authorize the execution, delivery and performance of
their respective obligations under the Mortgage Loan Documents by the Mortgage
Borrowers, any Subsidiary and the Company.

 

ARTICLE 4

 

RIGHTS AND DUTIES OF MEMBERS

 

4.1           Duties and Obligations of the Class B Member.

 

(a)           In addition to such duties as are described elsewhere in this
Agreement, the Managing Member shall (or shall cause the applicable Property
Managers to) (i) prepare and deliver to the Class A Member (or cause to be
prepared and delivered to the Class A Member) the Annual Budget for each Budget
Year in accordance with Section 5.3, (ii) deliver (and cause the Property
Manager to deliver) to the Class A Member promptly upon its receipt, copies of
all (x) summonses and complaints served on the Company, any Subsidiary or the
Class B Member (as the Managing Member of the Company) which are (I) served
against the Company or the Managing Member or (II) not covered by insurance or
(III) reasonably expected to result in a Material Adverse Effect and (y) written
notices of default on any loan or other indebtedness for borrowed money of the
Company or any Subsidiary or of any judgment or attachment against any Company
Asset, the Property or the direct or indirect interests of Company in the
Subsidiaries that is either against the Company or in excess of $1,000,000,
(iii) monitor the Company’s and the Subsidiaries’ compliance with the Senior
Loan Documents (and use diligent efforts to cause their compliance with the
terms thereof), mortgages (and cause their compliance with the terms thereof)
and any other agreements to which the Company or any Subsidiary is bound unless
any such non-compliance is not reasonably expected to be material (and taking
appropriate steps on behalf of the Company to cure any non-compliance to the
extent permitted under this Agreement and promptly notifying the Class A Member
of any such non-compliance), and (iv) carry out its responsibilities under
Section 4.2 and the other sections of this Agreement.

 

(b)           In the event the Class B Member shall fail to perform or comply
with, or to cause the performance of or compliance with, any obligation or duty
imposed on the Managing Member

 

38

 

 

pursuant to this Agreement, then, without limiting any other remedy available to
the Class A Member, the Class A Member shall have the right (but not the
obligation) after ten (10) Business Days’ notice to the Managing Member to
perform or comply with, or cause the performance of or compliance with, such
obligation, any such additional cost or expense to be reimbursed by the Company.

 

4.2           Prohibition of Other Activities of the Class B Member. The Class B
Member agrees that it will not engage in any activity not related to the Company
or invest in any venture other than the Company or possess any interest therein
independently or with others. Notwithstanding the foregoing, any owner of a
direct or indirect interest in the Class B Member may engage or invest in any
other activity or venture or possess any interest therein independently or with
others whether or not in competition with the Company or any Subsidiary. In
addition, no owner of a direct or indirect interest in the Class B Member or any
other Person employed by, related to or in any way affiliated with any such
Person shall have, by virtue of the terms of this Agreement, any duty or
obligation to disclose or offer to the Company or the Members, or obtain for the
benefit of the Company or the Members, any other activity or venture or interest
therein, and none of the Company, the Members, the creditors of the Company or
any other Person having any interest in the Company shall have (A) any claim,
right or cause of action under this Agreement against the Class B Member or any
owner of a direct or indirect interest in the Class B Member or any other Person
employed by, related to or in any way affiliated with any such Person, by reason
of any direct or indirect investment or other participation, whether active or
passive, in any such activity or venture or any interest therein or (B) any
right under this Agreement to participate therein.

 

4.3           Limitation on Member Liability; Indemnification.

 

(a)           Except as otherwise expressly provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be the debts, obligations and liabilities solely of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member of the
Company; provided, however, that the foregoing shall not: (i) relieve the
Guarantors from any liability arising under the Guarantees or the Environmental
Indemnity Agreement or otherwise limit or impair the obligations of the
Guarantors thereunder or (ii) have any effect on the liability of such Persons
for their own willful or tortious misconduct.

 

(b)           In any threatened, pending or completed action, suit or
proceeding, to the fullest extent permitted by law, each Member shall be fully
protected, indemnified and held harmless by the Company against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, proceedings,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable attorneys’ fees, costs of investigation, fines,
judgments and amounts paid in settlement, actually incurred by such Member in
connection with the business of the Company any Subsidiary or any Property in
connection with such action, suit or proceeding) (collectively, “Damages”) by
virtue of its status as Member or with respect to any action or omission taken
or suffered in good faith, other than liabilities and losses resulting from the
fraud, gross negligence or willful misconduct of such Member; provided, however,
such Member shall not be so indemnified for any acts determined by any
adjudicative or arbitration procedure to be in contravention of an express term
of this Agreement or in breach of its fiduciary duties. The indemnification
provided by this Section 4.3(b) shall be recoverable only out of the assets of
the Company, and no indemnity payment from funds of the Company (as distinct
from

 

39

 

 

funds from other sources, such as insurance) shall be payable under this Section
from amounts owing to the Class A Member.

 

(c)          The Company shall indemnify, reimburse, defend and hold harmless
the Class A Member and its Related Persons for, from and against any and all
Damages of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against them, in any way relating to or arising out of the
following: (i) the making of the Class A Member’s Capital Contribution,
(ii) owning or holding the Class A Member’s interest, (iii) enforcing the Class
A Member’s rights or remedies under this Agreement, (iv) any acts or omissions
of the Class A Member (directly or through its Affiliates) as a Member or
Managing Member, as applicable, or (v) any Environmental Claim resulting from
any circumstance, condition, action or event first occurring after the date
hereof (other than Environmental Claims arising from circumstances, conditions,
actions or events first occurring after the date of the declaration of a
Changeover Event and not caused by the Class B Member or an Affiliate thereof);
provided, however, that neither the Class A Member nor any of its Related
Persons shall have the right to be indemnified under this subsection (c) for the
Class A Member’s or its Affiliates’ own gross negligence, illegal acts, fraud or
willful misconduct. For purposes of this Section 4.3(c), the Company shall not
be deemed to be an Affiliate of the Class A Member unless and until the Class A
Member exercises control over the Company following the declaration of a
Changeover Event. The provisions of and undertakings and indemnification set
forth in this subsection (c) shall survive the repayment in full of all sums
otherwise due the Class A Member under this Agreement or in respect of its
Interest, the transfer of the entirety of the Class A Member’s Interest to
unaffiliated third parties, and the termination of this Agreement or liquidation
of the Company.

 

(d)           All obligations in this Agreement to indemnify, defend, or hold
harmless the Class A Member shall survive the Transfer or redemption of the
Class A Member’s Interest, and the sale or other Transfer of any Property.

 

4.4           Compensation of Members and their Affiliates.  No Member, nor any
of their respective Affiliates, shall be entitled to compensation from the
Company in connection with any matter that may be undertaken in connection with
the fulfillment of its duties and responsibilities hereunder.

 

4.5           Use of Company Property. No Member shall make use of the property
or funds of the Company, or assign its rights to specific Company property,
other than for the business or benefit of the Company.

 

4.6           Tax Contests. The Class B Member shall give prompt notice to the
Class A Member of any and all tax proceedings relating to any matters covered in
Section 2.12. The Managing Member shall furnish the Class A Member with timely
and reasonably detailed status reports regarding any such tax proceedings
promptly after any material new development, and the Class A Member shall be
given reasonable advance notice by the Managing Member so that it shall have the
opportunity to participate, and permit its professional tax advisers to
participate, in person in all of such tax proceedings (including prior review of
submissions by the Company and any of its Subsidiaries in respect of any such
tax proceedings). The Class B Member shall not to settle any such tax proceeding
which would have an adverse effect on the Class A Member without obtaining the
prior approval of the Class A Member, such approval not to be unreasonably
withheld, conditioned or delayed.

 

40

 

 

4.7           Duty of the Class A Member. To the fullest extent permitted by
law, the Class A Member shall have no fiduciary or other duty to any other
Member or to the Company, and each other Member waives any fiduciary or other
duty or claim based thereon; provided, however, that the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing. In
furtherance of the foregoing, each Member acknowledges and agrees that the Class
A Member shall be entitled, in granting or withholding any consent or approval
or carrying out any of its rights or remedies hereunder, to consider only the
interests of the Class A Member and such other factors as the Class A Member
determines in its sole discretion (even if such interests are different than or
at odds or in conflict with the interests of the Company or other Members) and
that the Class A Member has no duty or obligation to give any consideration to
any interest of, or factors affecting, the Company or the other Members;
provided, however, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. Whenever the Class A Member
is permitted to make a determination in “good faith” or another express
standard, the Class A Member shall act under such express standard and shall not
be subject to any other or different standard imposed by any other relevant
provision of law or otherwise. Whenever the Class A Member is permitted to
consent, withhold consent, approve, withhold approval or to take any other
action under the terms of this Agreement, it may do so in its sole and absolute
discretion and judgment unless this Agreement expressly states otherwise, and
any approval or consent of the Class A Member shall not be effective unless
given in writing. The Class B Member acknowledges and agrees that the Class A
Member and/or any owner of a direct or indirect interest in the Class A Member
may engage or invest in any other activity or venture or possess any interest
therein independently or with others whether or not in competition with the
Company or any Subsidiary notwithstanding any provision to the contrary at law
or in equity. Neither the Class A Member nor any owner of a direct or indirect
interest in the Class A Member or any other Person employed by, related to or in
any way affiliated with any such Person shall have any duty or obligation to
disclose or offer to the Company or the Members, or obtain for the benefit of
the Company or the Members, any other activity or venture or interest therein,
and none of the Company, the Members, the creditors of the Company or any other
Person having any interest in the Company shall have (A) any claim, right or
cause of action against the Class A Member or any owner of a direct or indirect
interest in the Class A Member or any other Person employed by, related to or in
any way affiliated with any such Person, by reason of any direct or indirect
investment or other participation, whether active or passive, in any such
activity or venture or any interest therein or (B) any right to participate
therein.

 

ARTICLE 5

 

BOOKS AND RECORDS; ANNUAL REPORTS; EXPENSES AND OTHER MATTERS

 

5.1           Books of Account. At all times during the continuance of the
Company, the Class B Member (in its capacity as Managing Member) shall keep or
cause to be kept true and complete books of account in which shall be entered
fully and accurately each transaction of the Company. Such books shall be kept
on the basis of the Fiscal Year in accordance with the accrual method of
accounting, and shall reflect all Company transactions in accordance with
generally accepted accounting principles prevailing in the United States of
America.

 

5.2           Availability of Books of Account. All of the books of account
referred to in Section 5.1, together with an executed copy of this Agreement and
the Certificate, and any amendments thereto, shall at all times be maintained at
the principal office of the Company or such other location as the Managing
Member may propose and the Class A Member shall

 

41

 

 

approve, and upon reasonable advance written notice to the Managing Member,
shall be open to the inspection and examination of each other Member or its
representatives during reasonable business hours.

 

5.3           Annual Reports and Statements; Annual Budgets. (a) The Class B
Member (in its capacity as Managing Member) shall provide to each other Member,
copies of all quarterly and annual financial statements and other financial
reports delivered to the Mortgage Lender concurrently with the delivery of such
reports to the Mortgage Lender, it being agreed that the foregoing shall include
financial statements and other financial reports presenting the financial
results and other information for the Company and its Subsidiaries on a
consolidated basis. In addition, the Class B Member (in its capacity as Managing
Member) shall send to each Member (i) all other material written notices,
reports and other material information required to be delivered by the
Subsidiaries under any of the Senior Loan Documents concurrently with the
delivery of such materials to the applicable Senior Lender(s), (ii) all
completed IRS Forms 1099 for the review and approval of the Managing Member and
the Class A Member no later than ten (10) days prior to the due date of such
Schedules, but in no event later than February 15 of each year in draft form and
February 28 of each year in final form and (iii) such other information
concerning the Company and reasonably requested by any Member as is necessary
for the preparation of such Member’s federal, state and local income or other
tax returns.

 

(b)           The Managing Member has submitted an Annual Budget for the
remainder of the 2015 Budget Year to the Class A Member at least thirty (30)
days prior to the Effective Date. Not later than (i) December 1, 2015, the
Manager Member shall prepare or cause to be prepared an Annual Budget with
respect to the 2016 Budget Year, and (ii) not later than December 1 of the prior
Budget Year with respect to each subsequent Budget Year, the Managing Member
shall prepare for the Company for the Budget Year in question, the Annual Budget
for the Company. The Class A Member shall not have the right to approve any
proposed Annual Budget; provided that the Class B Member shall promptly respond
to any inquiries made, or additional information requested, by the Class A
Member with respect to each proposed Annual Budget.

 

(c)           The Company shall cause the Company’s independent accountants to
prepare (under the oversight of the Managing Member), on an accrual basis, all
federal, state and local tax returns required to be filed by the Company or any
Subsidiary, and shall cause each Subsidiary to file all such returns and other
reports that it is required by law to file. The Company shall prepare or cause
to be prepared all required returns as if the Company and the Subsidiaries named
in the return in a manner consistent with Section 2.12.

 

5.4           Class A Member’s Expenses. The Company covenants and agrees to
reimburse the Class A Member upon receipt of written notice from the Class A
Member for all reasonable out-of-pocket expenses incurred by the Class A Member
(including reasonable attorneys’ fees and other legal expenses) in connection
with (A) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Transaction Documents and any other documents or matters requested by
the Class B Member; (B) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation in each case against, under or affecting the Class B Member,
the Company, any Subsidiary, this Agreement, the other Transaction Documents or
the Collateral or any Property; (C) enforcing any obligations of or collecting
any payments due from the Class B Member or the Company under this Agreement,
the other Transaction Documents or with respect to any Property (including any

 

42

 

 

modification, restructuring or “work out” related to the Transaction Documents
or the obligations thereunder); and (D) any insolvency or bankruptcy
proceedings.

 

5.5           Cash Management Account. Concurrently herewith, the Managing
Member has opened an interest bearing account (the “Cash Management Account”)
with Wells Fargo Bank, National Association (or such other banking institution
as the Class A Member may select hereafter; the “Cash Management Bank”). The
Company shall cause all cash allowed to be distributed to the Company pursuant
to the Senior Loan Documents and available after payment of rent by the TRS as
required under the Operating Leases to be deposited in the Cash Management
Account on the first Business Day that such distribution would be allowed under
the Senior Loan Documents. The Company may not establish or maintain any other
bank accounts, securities accounts or other accounts without the prior approval
of the Class A Member (which approval, among other things, may be expressly
conditioned on appropriate cash management agreements in favor of the Class A
Member). Amounts on deposit in the Cash Management Account shall be distributed
in accordance with Sections 8.1 and 8.4.

 

(a)           Pursuant to the terms of the Cash Management Agreement (and any
substitute or additional cash management agreement for any substitute or
additional Company accounts) , (i) until the declaration of a Changeover Event,
the Class B Member shall have control over, and the sole right to withdraw funds
from, the Cash Management Account (and any substitute or additional Company
accounts), and (ii) following the declaration of a Changeover Event, the Class A
Member shall have control over, and the sole right to withdraw funds from, the
Cash Management Account (and any substitute or additional Company accounts).

 

(b)           All reasonable costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by the Company. All interest on the
Cash Management Account shall be added to and become a part of the Cash
Management Account and shall be disbursed in the same manner as other monies
deposited in the Cash Management Account. The Class A Member shall not be liable
for any loss sustained on the investment of any funds in accordance with this
Agreement.

 

5.6           Plan Assets. Neither the Company nor any of its Affiliates shall
at any time (a) hold any Plan Assets; (b) maintain or contribute to, or agree to
maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or agree to maintain or contribute to, or permit any ERISA
Affiliate to maintain or contribute to or agree to maintain or contribute to,
any employee benefit plan subject to Title IV or Section 302 of ERISA or
Section 312 of the Code; or (c) engage in a non-exempt prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Code, as such sections
relate to the Company and its Affiliates, or in any transaction that would cause
any obligation or action taken or to be taken hereunder or under the Transaction
Documents to be a non-exempt prohibited transaction under ERISA.

 

5.7           Insurance.  (a)  The Company shall cause each Subsidiary to keep
the Properties it owns insured at all times with the coverage and in the amounts
required hereunder against loss or damage by fire and against loss or damage by
other risks and hazards covered by a standard extended coverage insurance policy
(including, without limitation, riot and civil commotion, vandalism, malicious
mischief, burglary and theft on the “Special Form” (formerly an “All Risk”
form)). Such insurance shall be in an amount (i) equal to at least the full
replacement cost of the improvements, furniture, fixtures and equipment owned by
such Subsidiaries (exclusive of the cost of foundations and footings), without
deduction for physical depreciation, (ii) such that the

 

43

 

 

insurer would not deem any Subsidiary a co-insurer thereunder and (iii) at least
equal in type and amount to the types of coverage and amounts required by the
lender in any of the Senior Loan Documents.

 

(b)           The Company will maintain the insurance policies described in
Section 5.1 of the Mortgage Loan Agreement whether or not the Mortgage Loan
Documents remain in effect.

 

5.8           Casualty/Condemnation. (a) In the event of any Casualty or
Condemnation requiring notice to the Mortgage Lender, the Company shall give
prompt notice thereof to each of the Managing Member and the Class A Member.
Subject to the terms of any of Senior Loan Documents, the Managing Member may
settle and adjust any claims and the reasonable expenses incurred by them in the
adjustment and collection of such proceeds shall be reimbursed by the Company
upon request therefor.

 

(b)           Notwithstanding anything to the contrary contained herein, if the
Company or any of its Subsidiaries is required under the terms of the Senior
Loan Documents to restore any Property, then the Company and the Subsidiaries
shall be entitled to apply the insurance proceeds or the condemnation awards
from the casualty or condemnation affecting such Property to such restoration in
accordance with the Senior Loan Documents.

 

5.9           Existence; Compliance with Legal Requirements. The Company shall
cause each Subsidiary to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence as a limited
liability company and all rights, licenses, permits, franchises and other
agreements necessary for the continued use and operation of its business, and
shall comply with all Legal Requirements and Insurance Requirements applicable
to each Subsidiary and each Property in each case in accordance with the
provisions of the Senior Loan Documents. In addition, and whether or not
required by law, the Company shall cause each Subsidiary at all times to
maintain, preserve and protect all of the Properties to the extent necessary for
the continued conduct of its business and maintain the Properties in a condition
at least as good as that on the date hereof except for reasonable wear and use,
and from time to time make, or cause to be made, all reasonably necessary
repairs, renewals, replacements, betterments and improvements thereto, or, in
each case, such higher standard as required under any applicable franchise
license agreement entered into by any Subsidiary in each case in accordance with
the provisions of the Senior Loan Documents.

 

5.10         Impositions and Other Claims. The Company shall and shall cause
each Subsidiary to pay and discharge, or cause to be paid or discharged, all
taxes, assessments and governmental charges levied upon it, its income and
assets as and when such taxes, assessments and charges are due and payable
(including, without limitation, all impositions), as well as all lawful claims
for labor, materials and supplies or otherwise, which could become a lien or
encumbrance on any of its assets, subject to any rights to contest permitted
under the Senior Loan Documents. The Company shall not permit or suffer (and
shall cause the Subsidiaries not to permit or suffer) to exist any Lien on any
Property, the Company’s direct or indirect interest in the Subsidiaries or any
other Company Asset, other than Permitted Encumbrances (as defined in the Senior
Loan Documents) or the security interest of the Class A Member in the Cash
Management Account; provided, however, that the Subsidiaries may, without the
consent of the Class A Member, contest mechanics’ liens as permitted by the
terms of the Senior Loan Documents. If a Lien is imposed on a Property due
solely to Senior Lender’s failure to pay taxes that, under the Senior Loan
Documents, the Senior Lender is obligated to pay and for which

 

44

 

 

sufficient funds in the Senior Loan tax reserve are available, the imposition of
such Lien will not constitute a breach of this covenant or a Changeover Event.

 

5.11         Litigation. The Managing Member shall give prompt written notice to
the Class A Member of any litigation or governmental proceedings pending or
threatened (in writing) against the Company, the Class B Member, any Guarantor
or any Subsidiary of which it has actual knowledge which, if determined
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect.

 

5.12         Access to Properties. The Company shall, and shall cause each
Subsidiary to, permit agents, representatives and employees of the Class A
Member or its Affiliates to inspect all of the Properties or any part thereof
and the books and records of the Company and each Subsidiary at any time and
from time to time as may be requested by the Class A Member or such Affiliates.

 

5.13         Notice of Default. The Managing Member shall promptly advise the
Class A Member of any change in the condition, financial or otherwise, of the
Company, any Guarantor or any Subsidiary which has had or is reasonably expected
to have any Material Adverse Effect, or of the occurrence to the best of the
Managing Member’s knowledge of the occurrence of any Changeover Event or of any
event that, with the giving of notice of the passage of time, could become a
Changeover Event.

 

5.14         Intentionally Omitted.

 

5.15         Conduct of Business.

 

(a)           The Class B Member, the Company and each Subsidiary shall conduct
their respective affairs in accordance with each of the covenants and
restrictions set forth on Schedule 5.15(a) (which schedule is hereby
incorporated into and made a part of this Agreement) and neither the Company nor
the Class B Member shall take any action or refrain from taking any action (or
permit any Subsidiary to take any action or refrain from taking any action),
inconsistent with the foregoing.

 

(b)           The Company and the Class B Member agree to the representations,
warranties and covenants set forth in Schedule 5.15(b).

 

(c)            Neither the Company nor the Class B Member shall take any action
or refrain from taking any action (or cause or permit any Subsidiary to take any
action or refrain from taking any action) which, whether with or without the
giving of notice or the passage of time or both, could reasonably be expected to
give rise to any liability or loss to any of Whitehall Street or Whitehall
Parallel under any of the Whitehall Guarantees, and the Organizational Documents
of each Subsidiary shall similarly prohibit the taking or suffering by any such
Subsidiary of any action or omission which, whether with or without the giving
of notice or the passage of time or both, could reasonably be expected to give
rise to any liability or loss to any of Whitehall Street or Whitehall Parallel
under any of the Whitehall Guarantees.

 

5.16         Standard of Operation. Subject to Section 3.6 and the terms of the
Senior Loan Documents, the Company shall operate or cause to be operated the
Properties at all times in a manner consistent with at least the standard of
operation of the Properties as of the Effective Date

 

45

 

 

(or, if greater, in accordance with the terms of the applicable franchise
license agreements entered into by any Subsidiary).

 

5.17         No Sales of Assets. Without the prior written consent of the Class
A Member, the Company will not, and will not enter into any agreement or option
to, sell, transfer, assign or otherwise dispose of any of the Company’s
interests in any Company Asset including any direct or indirect interest in any
Subsidiary or any Property (excluding transfers of immaterial items of personal
property in the ordinary course of business), nor will it permit any Subsidiary
to, or to enter into any agreement or option to, sell, transfer, assign or
otherwise dispose of any Property (excluding transfers of immaterial items of
personal property in the ordinary course of business), except (i) for all-cash
consideration and (ii) in an amount that would, after taking into account any
amounts payable under the Senior Loan Documents, result in the Company receiving
an amount equal to or greater than such Property’s Release Payment, unless the
Redemption Price is paid in full.

 

5.18         Compliance with Senior Loans. At all times, whether or not the
Senior Loans remain outstanding, the Managing Member and the Company shall
comply, and cause each Subsidiary and Property Manager that is an Affiliate of
the Class B Member to comply with all provisions of the Senior Loan Documents.

 

5.19         Intentionally Omitted.

 

5.20         Prohibited Persons. The Class B Member shall not permit the Company
or any Subsidiary to: (i) conduct any business, nor engage in any transaction or
dealing, with any Prohibited Person, including, but not limited to, the making
or receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person; or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set in Executive Order.

 

5.21         Forgiveness of Debt. None of the Company, the Class B Member or any
Subsidiary shall cancel or otherwise forgive or release any material claim or
debt owed to it by any Person, except for adequate consideration or in the
ordinary course of its business.

 

ARTICLE 6

 

CAPITAL CONTRIBUTIONS,
LOANS AND LIABILITIES

 

6.1           Initial Capital Contributions of the Members. Each of the Members
is hereby deemed to have made initial contributions to the Company (the “Initial
Capital Contributions”) and to have Percentage Interests as set forth in
Schedule 6.1. The limited liability company interests issued to each Equity
Member pursuant to this Agreement have been duly authorized and are validly
issued limited liability company interests.

 

6.2           Protective Capital/Additional Capital. In the event that the
Company has insufficient cash on hand (i) to pay debt service owing pursuant to
any of the Senior Loan Documents or to cure or avoid a default under any of the
Senior Loan Documents (including to make any repairs or replacements, capital
improvements or other expenditures required under the Senior Loan Documents),
(ii) to pay real estate taxes, insurance premiums or ground rents, or

 

46

 

 

(iii) to make any expenditures (including, without limitation, to fund the costs
of any environmental remediation) or other disbursements to third parties that
are necessary to preserve or protect any of the Properties or the Company’s
direct or indirect interest therein (any additional funds required for purposes
of funding any of the foregoing items are referred to herein as “Protective
Capital”), the Class B Member shall contribute to the Company additional
capital, in cash, in an amount sufficient to enable the Company to meet the
obligation giving rise to such need on a timely basis, in which event sums so
contributed shall be treated as an additional Capital Contribution. If the Class
B Member fails to contribute such Protective Capital within the applicable time
period set forth in paragraph (b) below after the Class A Member gives the Class
B Member written notice that it has reasonably determined that the Company is in
need of such additional capital, then, subject to the limitations set forth in
paragraph (b) below, the Class A Member shall have the right, power and
authority, but not the obligation, to make such payments on the Company’s behalf
and, notwithstanding the limitations set forth in Article 3, to take any other
actions reasonably related thereto in the Company’s name and on the Company’s
behalf to fulfill the purpose for which the Protective Capital was needed, and
the amount of any advance made by the Class A Member, together with any expenses
incurred by the Class A Member in connection therewith (collectively, the “Class
A Member Protective Advance”), shall constitute an additional Capital
Contribution by the Class A Member, which shall be returned in full (together
with a return thereon at the Increased Rate) prior to any distributions to the
Class B Member. The provisions of this Agreement, including this Section 6.2,
are intended to benefit the Members and, to the fullest extent permitted by law,
shall not be construed as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement).

 

(a)          The Class A Member shall not be entitled to make any Protective
Capital contribution unless it has first given the Class B Member at least five
(5) Business Days’ prior written notice of its intention to make the
contribution (which notice will specify the amount of the proposed contribution
and the purpose for which the contribution is being made), provided, however,
that the Class A Member may make a Protective Capital contribution upon one (1)
day’s prior notice to the Class B Member in the case of an emergency (e.g., an
expense necessary to prevent the incurrence by the Company or any Subsidiary of
penalties or late fees or a default under the Senior Loan Documents, to prevent
other imminent material harm to the Company, the Subsidiaries or the Properties
or to preserve human health and/or safety), or with such shorter or no prior
notice (but subsequent notice of such emergency and the Protective Capital
contribution relating thereto as soon as possible thereafter) to the extent that
one (1) day’s notice would jeopardize the ability of the Class A Member to
respond to the emergency. The Class B Member shall contribute to the Company
funds necessary to enable the Company to reimburse the Class A Member for any
such emergency contribution within five (5) days after receipt of notice that
the contribution was made, together with interest thereon at the Increased Rate
until repaid.

 

(b)          Notwithstanding anything to the contrary herein, the Class A Member
shall not be required under any circumstance to contribute additional capital or
other amounts to the Company and no other Member shall be required to contribute
additional capital except as set forth in this Section 6.2. Following the
occurrence of a Changeover Event, the Class A Member shall be entitled to fund
additional Capital Contributions from time to time as necessary to manage,
operate, finance and sell the Company and its Subsidiaries and the Properties,
as determined by the Class A Member in its sole and absolute discretion.

 

47

 

 

6.3          Application of Capital. The Class B Member shall take such actions
as are reasonably necessary on behalf of the Company and/or any of its
Subsidiaries to disburse the proceeds of any Capital Contributions or Protective
Capital for the purposes for which the funds were contributed.

 

6.4          Capital of the Company. Except as expressly provided for in this
Agreement, no Member shall be entitled to withdraw or receive any interest or
other return on, or return of, all or any part of its Capital Contribution, or
to receive any Company Assets (other than cash) in return for its Capital
Contribution. The Class A Member shall not be entitled to make a Capital
Contribution to the Company except as expressly authorized or required by this
Agreement.

 

ARTICLE 7

 

INTENTIONALLY OMITTED

 

ARTICLE 8

 

APPLICATIONS AND DISTRIBUTIONS
OF AVAILABLE CASH; REDEMPTION

 

8.1          Distributions of Cash. The Managing Member shall cause the Company
to distribute all Available Cash (other than Net Sales Proceeds, Net Disposition
Proceeds, Net Financing Proceeds and the QCR Redemption Amount, which shall be
distributed in accordance with Section 8.4) monthly on each Scheduled
Distribution Date as follows:

 

(1)         First, 100% to the Class A Member until it has received payment of
the unpaid Increased Return, if any, and then any other Class A Return, if any,
for any Accrual Periods ending on or prior to such Scheduled Distribution Date;

 

(2)         Second, 100% to the Class A Member until it has received payment of
all Protective Capital contributed by the Class A Member plus, to the extent not
returned under clause (i), the Increased Return thereon calculated from the date
such contribution was made until repaid in full;

 

(3)         Third, if a Changeover Event has occurred, 100% to the Class A
Member until the Class A Member has received in full the Redemption Price as of
such Scheduled Distribution Date; and

 

(4)         Fourth, all remaining cash flow may be distributed to the Class B
Member or, if the Class A Member has purchased the Interest of the Class B
Member pursuant to Section 3.4, shall be distributed to the Class A Member.

 

(b)          The unavailability of cash to pay in full the amounts due to the
Class A Member shall not excuse the Company’s obligation to pay such amounts,
which shall be an unconditional obligation.

 

(c)          Notwithstanding the foregoing, if the Sellers shall at any time be
obligated to pay any First Pool Offset Amounts (as such term is defined in the
Sale Agreement), then the Company shall pay such obligation to the Class B
Member from amounts which would otherwise

 

48

 

 

be distributed to the Class A Member (but any such payment shall nonetheless
constitute distribution(s) to the Class A Member for purposes of this
Agreement).

 

8.2          Sales; Financings; Qualified Capital Raises.

 

(a)          In the event of a sale, transfer, assignment or other disposition
of any Property by any Subsidiary or of any of the Company’s direct or indirect
interests in any Property or any Subsidiary, as applicable, the net proceeds to
the Company (taking into account amounts paid to the Senior Lender pursuant to
the Senior Loan Documents) from such sale, transfer, assignment or other
disposition after deduction of reasonable third-party costs approved by the
Class A Member (such proceeds, the “Net Sale Proceeds”), shall be distributed as
provided in Section 8.4.

 

(b)          In the event of (i) the Company or any of its Subsidiaries incurs
any Additional Mezzanine Loans or (ii) there is a refinancing of any of the
Senior Loans, then the net proceeds to the Company (taking into account amounts
paid to the Senior Lender pursuant to the Senior Loan Documents) from such
financing or refinancing, as applicable, after deduction of all reasonable
third-party costs approved by the Class A Member (such net proceeds, the “Net
Financing Proceeds”), shall be distributed as provided in Section 8.4.

 

(c)          In the event of the occurrence of any Qualified Capital Raise
during any calendar month, the Class B Member shall cause an amount equal to the
QCR Redemption Amount for such Qualified Capital Raise (together with an
accounting of all Qualified Capital Raises that occurred during such month) to
be contributed to the Company by no later than the fifth (5th) day of the next
calendar month (or the next Business Day if such 5th day is not a Business Day)
and the Company shall immediately distribute such amount as provided in Section
8.4.

 

8.3          Redemption Right.

 

(a)          On any date from and after the Effective Date, the Class B Member
shall have the right, on ten (10) days’ prior written notice to the Class A
Member, to redeem all or any portion of the Class A Member’s Interest in the
Company at a price equal to the Redemption Price as of such date (or, in the
case of a redemption in part, the amount being so redeemed in an amount no less
than $1,000,000, together with the amounts described in clauses (ii), (iii) and
(iv) of the definition of “Redemption Price” contained herein), provided,
however, that if a Changeover Event has been declared, then such redemption
right may only be exercised until the earliest to occur of (i) in the case of a
Changeover Event only, the completion of the “buy/sell” procedure described in
Section 3.4 and (ii) the occurrence of a Bankruptcy with respect to the Company,
the Class B Member or any Subsidiary (and after the first to occur of any of
these events, neither Company nor the Class B Member shall have any right to
redeem the Class A Member).

 

(b)          Upon any closing of a redemption of one hundred percent (100%) of
the Class A Member’s Interest permitted hereunder, and assuming that the Company
has paid in full the Redemption Price and any and all fees and expense
reimbursements then owing to the Class A Member and any of their Affiliates or
designees, the Class A Member shall assign its Interest to the Class B Member or
its designee without recourse and without representation or warranty other than
that it owns the Interest and the same has not been transferred, pledged or
otherwise encumbered (other than such encumbrances as are being released or
terminated concurrently with such transfer).

 

49

 

 

8.4          Distribution of Capital Event Proceeds. Net Sale Proceeds, Net
Disposition Proceeds, Net Financing Proceeds and the QCR Redemption Amount shall
be distributed immediately upon receipt as follows:

 

(1)         First, 100% to the Class A Member until it has received payment of
the unpaid Increased Return, if any, and then any other Class A Return, if any,
for any Accrual Periods ending on or prior to such date;

 

(2)         Second, 100% to the Class A Member until it has received payment of
all Protective Capital contributed by the Class A Member plus, to the extent not
returned under clause (1), the Increased Return thereon calculated from the date
such contribution was made until repaid in full;

 

(3)         Third, 100% to the Class A Member until the Class A Member has
received: (i) in the event the Capital Event in question is a refinancing of any
of the Senior Loans, the full Redemption Price as of the date such distribution
is made, (ii) in the event the Capital Event in question is a sale of one of
more of the Properties (or any indirect interest therein), the full Release
Payments for such Properties (or such indirect interest, as applicable), (iii)
in the case of a distribution of the QCR Redemption Amount in respect of any
Qualified Capital Raise, such QCR Redemption Amount, and (iv) in the event of
any other Capital Event, all of the Capital Event Proceeds from such other
Capital Event (but, in the event such Capital Event only affects certain
Properties (as opposed to all Properties), only in an amount up to the Release
Payment for such Property), which distribution pursuant to this clause (3) shall
be considered a return of, and reduce, the Class A Member’s Unrecovered Capital;

 

(4)         Fourth, if a Changeover Event has occurred, 100% to the Class A
Member until the Class A Member has received in full the Redemption Price as of
the date such distribution is made; and

 

(5)         Fifth, 100% to the Class B Member or, if the Class A Member has
purchased the Interest of the Class B Member pursuant to Section 3.4, 100% to
the Class A Member.

 

8.5          Distribution After Changeover Event. Notwithstanding anything to
the contrary herein, in no event will the Class B Member receive or be entitled
to receive distributions or other amounts from the Company or any Subsidiary
after a Changeover Event has occurred until the Class A Member has received all
sums due it hereunder including the Redemption Price, and thereafter all sums
shall be payable to the Class B Member.

 

ARTICLE 9

 

TRANSFER OF COMPANY INTERESTS

 

9.1          Restrictions on Transfers by the Class B Member.  

 

(a)          Except as expressly permitted by the rules set forth in Section
9.1(b) (any such permitted transfers, “Permitted Transfers”), the Class B Member
may not Transfer, nor permit the Transfer of, all or any of its Interest to any
Person and no Person owning any direct or indirect

 

50

 

 

legal, beneficial or other interest in the Class B Member may Transfer, or
permit the Transfer, of such interest, in each case without the Class A Member’s
prior written consent.

 

(b)          The direct or indirect transfer of membership interests in the
members of the Class B Member by which, in a single transaction or a series of
transactions, in the aggregate, not more than forty-nine percent (49%) of the
direct and indirect membership interests in any member of the Class B Member
shall be vested in parties not having an ownership interest as of the date
hereof shall constitute a Permitted Transfer if (i) such Transfer constitutes a
Qualified Capital Raise pursuant to the terms hereof, (ii) such Transfer does
not violate the terms of the Senior Loan Documents, (iii) except for Transfers
of direct or indirect interests in ARC OP, no Changeover Event has occurred and
remains uncured, (iv) the Company and the Subsidiaries continue to be in
compliance with the single purpose covenants set forth in Schedule 5.15(a), (v)
except for Transfers of direct or indirect interests in ARC OP, the Class A
Member receives not less than ten (10) days’ prior written notice of such
proposed transfer, and (vi) following such Transfer, the Class B Member
continues to be Controlled, directly or indirectly, by ARC OP, ARC OP continues
to be Controlled, directly or indirectly by the REIT, and the REIT continues to
be Controlled, directly or indirectly, by AR Capital, LLC.

 

9.2          Transfers by the Class A Member.

 

(a)          Until the occurrence of a Changeover Event (the date of such
occurrence, “Lockout Expiration Date”), (i) the Class A Member shall not
Transfer all or any portion of its Interest without the consent of the other
Member, (ii) Whitehall Street shall own greater than fifty percent (50%) of the
direct or indirect membership interests in the Class A Member, and (iii) GS
Group shall continue to, directly or indirectly, Control the Class A Member,
provided that (x) no transfer of any direct or indirect interest in the Class A
Member (other than transfers of direct and/or indirect interests in Whitehall
Street) shall be permitted until the date which is two hundred seventy (270)
days following the date hereof and (y) following such 270-day period, any
transfer of direct or indirect non-Controlling interests in the Class A Member
(other than transfers of direct and/or indirect interests in Whitehall Street)
shall be subject to the consent of the Class B Member, not to be unreasonably
withheld, delayed or conditioned; it being agreed that the Class B Member shall
not be deemed to have acted unreasonably if it withholds its consent to any
transfer of direct or indirect non-Controlling interests in the Class A Member
to a competitor of the Class B Member or any of its Affiliates. Following the
Lockout Expiration Date, the Class A Member may, from time to time and without
the consent or approval of any other Member, Transfer all or any portion of its
Interest to any Person so long as such Transfer does not violate the terms of
the Senior Loan Documents (or if such Transfer would violate the terms of the
Senior Loan Documents, the Class A Member has received consent thereto from the
Senior Lender), and no change in Control or direct or indirect ownership of the
Class A Member shall constitute a breach or a default hereunder. Notwithstanding
the foregoing, (x) the Class A Member shall be entitled to Transfer all or any
portion of its interest, and transfers of direct or indirect interests in the
Class A Member shall be permitted, in either such case, if required by
applicable law or regulation, and (y) Transfers of preferred stock issued by
W2007 Grace Acquisition I, Inc. and/or W2007 Equity Inns Statutory Trust I shall
be permitted at any time without the consent of the Class B Member.

 

(b)          The Class B Member shall cooperate (and cause each Guarantor to
cooperate) in any Transfer by the Class A Member of its Interest, including by
executing amendments to this

 

51

 

 

Agreement or any other Transaction Document so long as any such amendment does
not alter any of the economic terms of any such agreement.

 

9.3           Assignment Binding on Company. No Transfer of all or any part of
the Interest of a Member otherwise permitted to be made under this Agreement
shall be binding upon the Company unless and until a duplicate original of the
assignment agreement or other instrument of transfer, duly executed and
acknowledged by the assignor or transferor, has been delivered to the Company,
and such instrument evidences (i) the written acceptance by the assignee of all
of the terms and provisions of this Agreement, (ii) the assignee’s confirmation
of the accuracy of each of the representations and warranties set forth in
Section 2.10 (in the case of an assignment by the Class B Member) and the
assignee’s representation that such assignment was made in accordance with all
applicable laws and regulations and (iii) the consent to the Transfer of the
Interest required pursuant to Section 9.1, if any. In addition, the Class A
Member, in its discretion and as a condition precedent to such Person becoming a
transferee, also may require any Person to whom a Transfer may be made pursuant
to this Article 9 to make certain reasonable and customary representations,
warranties and covenants solely to evidence compliance with U.S. federal and
state securities laws including, but not limited to, representations as to its
net worth, sophistication and investment intent.

 

9.4           Bankruptcy of a Member. To the fullest extent permitted by law,
the Company shall not be dissolved or terminated solely by reason of the
Bankruptcy, removal, withdrawal, dissolution or admission of any Member.

 

9.5           Substituted Members.  

 

(a)           Any Member that assigns all of its Interests pursuant to an
assignment or assignments permitted under this Agreement shall cease to be a
Member of the Company except that unless and until a Substituted Member is
admitted in its stead, the assigning Member shall not cease to be a Member of
the Company under the Act and shall retain the rights and powers of a member
under the Act and hereunder, provided that such assigning Member may, prior to
the admission of a Substituted Member, assign its economic interest in its
Interest, to the extent otherwise permitted under this Article 9. Any Person who
is an assignee of any portion of the Interest of a Member pursuant to an
assignment satisfying the requirements of this Article 9 shall become a
Substituted Member only when (i) the Managing Member has entered such assignee
as a Member on the books and records of the Company, which the Managing Member
is hereby directed to do upon satisfaction of such requirements, and (ii) such
assignee has paid all of the Company’s reasonable legal fees and filing costs in
connection with the substitution as a member. Any assignee who acquires an
interest in the Company by operation of law (but which acquisition is or would
have been prohibited by this Article 9) shall not become a Substituted Member
under any circumstance.

 

(b)           Any Person who is an assignee of any of the Interest of a Member
pursuant to an assignment satisfying the requirements of this Article 9 but who
does not become a Substituted Member (or pursuant to an assignment by operation
of law, who shall not become a Substituted Member) and desires to make a further
assignment of any such Interest, shall be subject to all the provisions of this
Article 9 to the same extent and in the same manner as any Member desiring to
make an assignment of its Interest.

 

52

 

 

9.6          Acceptance of Prior Acts. Any person who becomes a Member, by
becoming a Member, accepts, ratifies and agrees to be bound by all actions duly
taken pursuant to the terms and provisions of this Agreement by the Company or
any of its members prior to the date such Person became a Member and, without
limiting the generality of the foregoing, specifically ratifies and approves all
agreements and other instruments as may have been executed and delivered on
behalf of the Company prior to said date and which are in force and effect on
said date.

 

9.7          Additional Limitations. Notwithstanding anything contained in this
Agreement, no Transfer by the Class B Member shall be made unless (i)
registration is not required under the Securities Act in respect of such
Transfer; (ii) such Transfer does not violate any applicable federal or state
securities, real estate syndication, or comparable laws; (iii) such Transfer
will not be subject to, or such Transfer, when aggregated with prior Transfers
in accordance with applicable law will not result in the imposition of, any
state, city or local transfer taxes, including, without limitation, any transfer
gains taxes, unless such assignor pays such taxes; and (iv) such Transfer will
not cause the Company to be treated as a “publicly-traded partnership” within
the meaning of Section 7704 of the Code. The Class A Member may elect prior to
any Transfer by the Class B Member to require an opinion of counsel, or in the
case of an indirect Transfer of a portion of the Class B Member’s Interest,
other reasonable legal assurance with respect to any of the foregoing matters.

 

9.8          Restraining Order; Specific Performance; Other Remedies.

 

(a)          If the Class B Member shall attempt (or any holder of a direct or
indirect interest in the Class B Member attempts) to Transfer all or any portion
of its interest in the Company in violation of any of the provisions of this
Agreement, the Class A Member, in addition to all rights and remedies hereunder,
at law and/or equity, shall be entitled to seek a decree or order restraining
and enjoining such Transfer and the Class B Member shall not plead in defense
thereto that there would be an adequate remedy at law; it being hereby expressly
acknowledged and agreed that damages at law shall be an inadequate remedy for a
breach or threatened breach or violation of the provisions concerning Transfers
set forth in this Agreement.

 

(b)          It is expressly agreed that the remedy at law for breach of any of
the obligations relating to Transfers set forth in this Article 9 and elsewhere
in this Agreement is inadequate in view of:

 

(1)         The complexities and uncertainties in measuring the actual damages
that would be sustained by reason of the failure of a party to comply fully with
each of said obligations; and

 

(2)         The uniqueness of each Member’s business and assets and the
relationship of the Members.

 

Accordingly, each of the aforesaid obligations shall be, and is hereby expressly
made, enforceable by specific performance.

 

53

 

 

ARTICLE 10

 

DISSOLUTION OF THE COMPANY;
WINDING UP AND DISTRIBUTION OF ASSETS

 

10.1       Dissolution.  

 

(a)          The Company shall be dissolved and its affairs shall be wound up
only upon the first to occur of the following:

 

(1)         so long as the Senior Obligations have been repaid in full, the
joint written direction of the Managing Member and the Class A Member;

 

(2)         the entry of a decree of judicial dissolution under Section 18-802
of the Act; or

 

(3)         the termination of the legal existence of the last remaining Member
of the Company or the occurrence of any other event which terminates the
continued membership of the last remaining Member in the Company unless the
business of the Company is continued in a manner permitted by this Agreement or
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized and directed to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in the Company, agree in writing (i) to continue the Company and (ii) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute Member of the Company, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Member.

 

(b)          No Member shall have the right to (i) withdraw or resign as a
Member of the Company, (ii) redeem or otherwise require redemption of its
limited liability company interest in the Company or any part thereof or (iii)
to the fullest extent permitted by law, dissolve itself voluntarily.

 

(c)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of any of the Members shall not cause such Member to cease to be a
Member of the Company and upon the occurrence of such an event, the business of
the Company shall continue without dissolution.

 

(d)          Notwithstanding any other provision of this Agreement, each Member
waives any right it might have under Section 18-801(b) of the Act to agree in
writing to dissolve the Company upon the Bankruptcy of any of the Members, or
the occurrence of an event that causes any of the Members to cease to be a
Member of the Company.

 

10.2       Winding Up.  

 

(a)          In the event of the dissolution of the Company pursuant to Section
10.1(a), the Managing Member and the Class A Member, acting together may wind up
the Company’s affairs.

 

54

 

 

(b)          Upon dissolution of the Company and until the filing of a
certificate of cancellation as provided in the Act, the Class A Member and the
Managing Member, or a liquidating trustee, as the case may be, may, in the name
of, and for and on behalf of, the Company, prosecute and defend suits, whether
civil, criminal or administrative, gradually settle and close the Company’s
business, dispose of and convey the Company’s property, discharge or make
reasonable provision for the Company’s liabilities, and distribute to the
Members in accordance with Section 10.3 any remaining assets of the Company, all
without affecting the liability of Members and without imposing liability on any
liquidating trustee.

 

(c)          Upon the completion of winding up of the Company, the Class A
Member and the Managing Member, or a liquidating trustee, as the case may be,
shall file a certificate of cancellation in the Office of the Secretary of State
of the State of Delaware as provided in the Act and any other similar
certificates of cancellation or termination required to discontinue its status
as a legal entity or its authorization to do business in New York or any other
relevant jurisdiction. The existence of the Company as a separate legal entity
shall continue until cancellation of the Certificate as provided in the Act.

 

10.3        Distribution of Assets. Upon the winding up of the Company, the
assets shall be distributed as follows:

 

(1)         to the satisfaction of debts and liabilities of the Company (whether
by payment or the making of reasonable provision for payment thereof), in order
of priority as provided by law, other than debts and liabilities owed to
Members, including to the payment of expenses of the liquidation and to the
setting up of any reserves that the Class A Member and the Managing Member, or
the liquidating trustee, as the case may be, shall determine are reasonably
necessary for any contingent, conditional or unmatured liabilities or
obligations of the Company;

 

(2)         to the Class A Member until the Class A Member has received all
Increased Return then due and payable and then all Unrecovered Capital;

 

(3)         to the satisfaction of debts and liabilities of the Company owed to
Members; and

 

(4)         to the Class B Member or to the Class A Member if the Class A Member
has purchased the Interest of the Class B Member pursuant to Section 3.4.

 

ARTICLE 11

 

AMENDMENTS

 

11.1        Amendments.

 

(a)          Any amendment or supplement to this Agreement implemented solely to
recognize substitution of any Member expressly permitted hereunder or an
assignment of any Interest made in full compliance with Article 9 may be made by
either of the Managing Member or the Class A Member without the consent or
approval of any other Member. In all other cases, this Agreement may only be
amended, supplemented or otherwise modified with the prior written consent of
the Managing Member and the Class A Member (and, if the Class B Member is not
the

 

55

 

 

Managing Member and a proposed amendment would either (x) affect the economic
rights provided herein of the Class B Member or (y) modify the rights of the
Class B Member to approve the Fundamental Decisions specified herein, with the
prior written consent of the Class B Member) and except with respect to the
rights of the Special Member of the Company referred to in paragraph (b) below,
no other Member shall have any right to approve or disapprove any amendment,
supplement or other modification to this Agreement that has been approved by the
Managing Member and the Class A Member. No amendment, modification, supplement,
discharge or waiver hereof or hereunder shall require the consent of any Person
not a party to this Agreement.

 

(b)          For so long as any of the Senior Loans remain outstanding, no
Member shall be entitled to implement any amendment, supplement or other
modification of any of Section 2.5, 2.7, 5.15 or 10.1 or this Section 11.1(b)
except with the prior written approval of each of the Managing Member, the Class
A Member and the Special Member of the Company, and then only if such amendment,
supplement or modification is not otherwise prohibited by the provisions of any
Senior Loan Documents then outstanding.

 

11.2         Additional Members. In addition to the requirements of Section
11.1, if this Agreement shall be amended for the purpose of adding or
substituting any Member, the amendment shall be signed by the Person to be added
or substituted and by the assigning Member, if any. In making any amendments,
the Managing Member shall prepare and file for recordation such documents and
certificates as shall be required to be prepared and filed. Except for
transferees of the Class A Member’s Interest, for which no consent shall be
required, additional Members may be admitted to the Company only upon the
unanimous consent of all Members.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1         Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of the Class A Member or the
Managing Member may be necessary or advisable to carry out the intent and
purpose of this Agreement.

 

12.2         Notices. Unless otherwise specified in this Agreement, all notices,
demands, elections, requests or other communications that any party to this
Agreement may desire or be required to give hereunder shall be in writing and
shall be given by hand by depositing the same in the United States mail, first
class postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth in Section 2.6 or 2.8, as applicable, or at such other
address as may be designated by the addressee thereof (which in the case of the
Company, shall be designated by the Class B Member) upon written notice to all
of the Members. All notices given pursuant to this Section 12.2 shall be deemed
to have been given (i) if delivered by hand on the date of delivery or on the
date delivery was refused by the addressee or (ii) if delivered by United States
mail or by overnight courier, on the date of delivery as established by the
return receipt or courier service confirmation (or the date on which the return
receipt or courier service confirms that acceptance of delivery was refused by
the addressee).

 

56

 

 

12.3         Remedies of the Class B Member. The Class A Member shall be
required to act reasonably only in those cases expressly provided for herein. In
the event that a claim or adjudication is made that the Class A Member or its
agents have acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Agreement or the Transaction Documents, the Class A Member
or such agent, as the case may be, has an obligation to act reasonably, that
neither the Class A Member nor its agents shall be liable for any monetary
damages, and the Class B Member’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether the Class A Member has acted reasonably shall be
determined by an action seeking declaratory judgment, and the Class B Member
hereby waives its right to seek indirect, special, punitive and/or consequential
damages from the Class A Member.

 

12.4         Exculpation. Subject to the qualifications below, the Class A
Member shall not enforce any liability or obligation of the Class B Member or
the Company under this Agreement or the other Transaction Documents against any
direct or indirect owner, employee or officer of the Class B Member. The
provisions of this Section shall not, however, (a) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Transaction
Documents; (b) affect the validity or enforceability of the Environmental
Indemnity Agreement or the Guarantees or any of the rights and remedies of the
Class A Member against the Company or the Class B Member under this Agreement
and the other Transaction Documents; (c) constitute a prohibition against the
Class A Member pursuing its rights and remedies against the Company; or (d)
constitute a waiver of the right of the Class A Member to enforce the liability
and obligation of the Company, by money judgment or otherwise. Nothing in this
Section 12.4 shall be deemed to modify, limit or expand any exculpation
provisions set forth in the Senior Loan Documents.

 

12.5         Headings and Captions. All headings and captions contained in this
Agreement and in the table of contents hereto are inserted for convenience only
and shall not be deemed a part of this Agreement.

 

12.6         Variance of Pronouns. All pronouns and all variations thereof shall
be deemed to refer to the masculine, feminine or neuter, singular or plural, as
the identity of the Person may require.

 

12.7         Counterparts. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AGREEMENT.

 

12.8         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

12.9         Consent to Jurisdiction. To the fullest extent permitted by law,
each party hereto hereby irrevocably consents and agrees, for the benefit of
each party, that any legal action, suit or proceeding against it with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement and with respect to the enforcement,
modification, vacation or correction of an award rendered in an arbitration
proceeding shall be brought in any city, state or federal court located in the
Borough of Manhattan, The City of New York (a “New York Court”) or in the State
of Delaware (a “Delaware Court”), and hereby irrevocably accepts

 

57

 

 

and submits to the exclusive jurisdiction of each such New York Court and
Delaware Court with respect to any such action, suit or proceeding. Each party
hereto also hereby irrevocably consents and agrees, for the benefit of each
other party, that any legal action, suit or proceeding against it shall be
brought in any New York Court or any Delaware Court, and hereby irrevocably
accepts and submits to the exclusive jurisdiction of each such New York Court
and Delaware Court with respect to any such action, suit or proceeding. Each
party hereto waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings brought in
any such New York Court or Delaware Court and hereby further waives and agrees
not to plead or claim in any such New York Court or Delaware Court that any such
action, suit or proceeding brought therein has been brought in an inconvenient
forum. Each party agrees that (i) to the fullest extent permitted by law,
service of process may be effectuated hereinafter by mailing a copy of the
summons and complaint or other pleading by certified mail, return receipt
requested, at its address set forth above and (ii) all notices that are required
to be given hereunder may be given by the attorneys for the respective parties.

 

12.10      Arbitration.

 

(a)          Arbitration administered by the American Arbitration Association
shall be the exclusive method for resolution of any claims or disputes arising
out of, relating to or in connection with this Agreement or the breach thereof,
and the determination of the arbitrators shall be final and binding (except to
the extent there exist grounds for vacation or an award under applicable
arbitration statutes) on the Members. The parties agree that they will give
conclusive effect to the arbitrators’ determination and award and that judgment
thereon may be entered in any court having jurisdiction. The arbitrators will
have no authority to award punitive damages or any other damage not measured by
the prevailing party’s actual damages, and may not, in any event, make any
ruling, finding or award that does not conform to the terms and conditions of
this Agreement. Each party shall bear its own costs in any arbitration.

 

(b)          The number of arbitrators shall be three, each of whom shall be
disinterested in the dispute or controversy and shall be impartial with respect
to all parties hereto. The Class A Members shall appoint one arbitrator, the
Class B Member shall appoint one arbitrator and the third arbitrator shall be
appointed in accordance with the then prevailing commercial arbitration rules of
the American Arbitration Association, which rules shall apply to any arbitration
proceeding commenced hereunder.

 

(c)          The place of arbitration shall be the Borough of Manhattan, The
City of New York. The arbitration shall be conducted in the English language.
The arbitrators shall give effect insofar as possible to the desire of the
parties hereto that the dispute or controversy be resolved in accordance with
good commercial practice. The arbitrators shall decide such dispute in
accordance with the law of the State of Delaware, without regard to conflict of
law provisions thereof. The arbitrators shall decide such dispute as
expeditiously as possible and, in any event, within fifteen (15) Business Days
of selection of the third arbitrator. They shall apply the commercial
arbitration rules of the American Arbitration Association and Title 9 of the
U.S. Code.

 

(d)          Notwithstanding any provision of this Agreement to the contrary,
Section 3.5 and this Section 12.10 shall be construed to the maximum extent
possible to comply with the laws of the State of Delaware, including the Uniform
Arbitration Act (10 Del. C. § 5701, et seq.) (the "Delaware Arbitration Act").
If, nevertheless, it shall be determined

 

58

 

 

by a court of competent jurisdiction that any provision or wording of Section
3.5 or this Section 12.10, including any Commercial Arbitration Rules or rules
of the American Arbitration Association, shall be invalid or unenforceable under
the Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of Section 3.5 or this Section 12.10. In that case, Section 3.5
or this Section 12.10, as applicable, shall be construed so as to limit any term
or provision so as to make it valid or enforceable within the requirements of
the Delaware Arbitration Act or other applicable law, and, in the even such term
or provision cannot be so limited, Section 3.5 or Section 12.10, as applicable,
shall be construed to omit such invalid or unenforceable provision.

 

12.11         Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

 

12.12         Invalidity. Every provision of this Agreement is intended to be
severable. The invalidity and unenforceability of any particular provision of
this Agreement in any jurisdiction shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

12.13         Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided herein, their respective
successors, executors, administrators, legal representatives, heirs and legal
assigns. No Person other than the parties hereto and their respective
successors, executors, administrators, legal representatives, heirs and
permitted assigns shall have any rights or claims under this Agreement.

 

12.14         Entire Agreement. This Agreement, including the Schedules hereto,
supersedes all prior agreements among the parties with respect to the subject
matter hereof and together with the other Transaction Documents contains the
entire Agreement among the parties with respect to such subject matter.

 

12.15         Waivers. No waiver of any provision hereof by any party hereto
shall be deemed a waiver by any other party nor shall any such waiver by any
party be deemed a continuing waiver of any matter by such party.

 

12.16         No Brokers. Each of the Members hereto warrant to each other that
there are no brokerage commissions or finders’ fees (or any basis therefor)
resulting from any action taken by such Member or any Person acting or
purporting to act on their behalf upon entering into this Agreement. Each Member
agrees to indemnify and hold harmless each other Member for all costs, damages
or other expenses arising out of any misrepresentation made in this Section
12.16.

 

12.17         Press Releases. No Member shall issue any press release or other
public communication about the formation or existence of the Company without the
express prior written consent of all Members.

 

59

 

 

12.18         No Third Party Beneficiaries. Except as expressly stated herein,
this Agreement is not intended and shall not be construed as granting any
rights, benefits or privileges to any Person not a party to this Agreement.
Without limiting the generality of the foregoing, no creditor of the Company
shall have any right whatsoever to require any Member to contribute capital to
the Company.

 

12.19         Construction of Documents. The parties hereto acknowledge that
they were represented by separate and independent counsel in connection with the
review, negotiation and drafting of this Agreement and that this Agreement shall
not be subject to the principle of construing its meaning against the party that
drafted same.

 

12.20         Time of Essence. Time is of the essence in the performance of each
and every term of this Agreement.

 

THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK

 

60

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  CLASS B MEMBER:       AMERICAN REALTY CAPITAL HOSPITALITY   PORTFOLIO MEMBER,
LP

 

  By: American Realty Capital Hospitality Portfolio     Member GP, LLC, its
general partner

 

  By:     Name: Jonathan Mehlman   Title: CEO and President

 

[Signatures continue on next page]

 

Signature Page to Amended and Restated Limited Liability Company Agreement of

ARC Hospitality Portfolio I Holdco, LLC

 

 

 

 

  CLASS A MEMBER:       W2007 Equity Inns Senior Mezz, LLC

 

  By:       Name:     Title:

 

[Signatures continue on next page]

 

Signature Page to Amended and Restated Limited Liability Company Agreement of

ARC Hospitality Portfolio I Holdco, LLC

 

 

 

 

  SPECIAL MEMBER:

 

      William G. Popeo

 

Signature Page to Amended and Restated Limited Liability Company Agreement of

ARC Hospitality Portfolio I Holdco, LLC

 

 

 

 

Schedule A

 

Properties

 

Property Name   Address (Street)  

Address (City, State, Zip

Code)

          Hampton Inn Birmingham/Mountain Brook   2731 US Highway 280  
Birmingham, AL 35223           Courtyard Dallas Medical/Market Center   2150
Market Center Blvd.   Dallas, TX 75207           Hampton Inn Baltimore/Glen
Burnie   6617 Ritchie Highway   Glen Burnie, MD 21061           Courtyard Mobile
  1000 West I-65 Service Road   Mobile, AL 36609           Residence Inn Mobile
  950 West I-65 Service Road S.   Mobile , AL 36609           Hampton Inn
Norfolk-Naval Base   8501 Hampton Boulevard   Norfolk, VA 23505          
Courtyard Asheville   One Buckstone Place   Asheville, NC 28805          
Fairfield Inn & Suites Dallas Medical/Market Center   2110 Market Center
Boulevard at Stemmons   Dallas, TX 75207           Hampton Inn
Charlotte/Gastonia   1859 Remount Road   Gastonia, NC 28054           Hampton
Inn Dallas -Addison   4505 Beltway Drive   Addison, TX 75001           Hampton
Inn Fayetteville I-95 10/25/2007   1922 Cedar Creek Road   Fayetteville, NC
28312           Hilton Garden Inn Austin/Round Rock   2310 North IH35   Round
Rock, TX 78681           Homewood Suites by Hilton San Antonio-Northwest   4323
Spectrum One   San Antonio, TX 78230           Residence Inn Los Angeles LAX/El
Segundo   2135 East El Segundo Boulevard   El Segundo, CA 90245          
Residence Inn San Diego Rancho Bernardo/Scripps Poway   12011 Scripps Highlands
Drive   San Diego, CA 92131           SpringHill Suites Austin Round Rock   2960
Hoppe Trail   Round Rock, TX 78681           SpringHill Suites Houston Hobby
Airport   7922 Mosley Road   Houston, TX 77061           SpringHill Suites San
Diego Rancho Bernardo/Scripps Poway   12032 Scripps Highlands Drive   San Diego,
CA 92131           Courtyard Athens Downtown   166 North Finley Street   Athens,
GA 30601           Courtyard Bowling Green Convention Center   1010 Wilkinson
Trace   Bowling Green, KY 42104           Courtyard Chicago Elmhurst/Oakbrook
Area   370 North IL Route 83   Elmhurst, Il 60126           Courtyard
Gainesville   3700 SW 42nd Street   Gainesville, FL 32608           Courtyard
Jacksonville Airport Northeast   14668 Duval Road   Jacksonville, FL 32218

 

 

 

 

Courtyard Knoxville Cedar Bluff   216 Langley Place   Knoxville, TN 37922      
    Courtyard Lexington South/Hamburg Place   1951 Pleasant Ridge   Lexington,
KY 40509           Courtyard Louisville Downtown   100 South Second Street  
Louisville, KY40202           Courtyard Orlando Altamonte Springs/Maitland  
1750 Pembrook Drive   Orlando, FL 32810           Courtyard Sarasota Bradenton
Airport   850 University Parkway   Sarasota, FL 34234           Courtyard
Tallahassee North/I-10 Capital Circle   1972 Raymond Diehl Road   Tallahassee,
FL 32308           Embassy Suites Orlando International Drive/Jamaican Court  
8250 Jamaican Court   Orlando, FL 32819           Fairfield Inn & Suites Atlanta
Vinings   2450 Paces Ferry Road   Atlanta , GA 30339           Hampton Inn &
Suites Boynton Beach   1475 West Gateway Boulevard   Boynton Beach, FL 33426    
      Hampton Inn & Suites Nashville/Franklin (Cool Springs)   7141 South
Springs Drive   Franklin, TN 37067           Hampton Inn Albany-Wolf Road
(Airport)   10 Ulenski Drive   Albany, NY 12005           Hampton Inn and Suites
Colorado Springs Air Force Academy I-25 North   7245 Commerce Center Drive  
Colorado Springs, CO 80919           Hampton Inn Beckley   110 Harper Park Drive
  Beckley, WV 25801           Hampton Inn Boca Raton   1455 Yamato Road   Boca
Raton, FL 33431           Hampton Inn Boca Raton – Deerfield Beach   660 West
Hillsboro Boulevard   Deerfield Beach, FL 33441           Hampton Inn
Boston/Peabody   59 Newbury Street Route 1 North   Peabody, MA 01960          
Hampton Inn Charleston-Airport/Coliseum   4701 Saul White Boulevard North  
Charleston, SC 29418           Hampton Inn Chattanooga-Airport/I-75   7013
Shallowford Road   Chattanooga, TN 37421           Hampton Inn Chicago/Gurnee  
5550 Grand Avenue   Gurnee, IL 60031           Hampton Inn Cleveland/Westlake  
29690 Detroit Road   Westlake, OH 44145           Hampton Inn Columbia - I-26
Airport   1094 Chris Drive   West Columbia, SC 29169           Hampton Inn
Columbus/Dublin   3920 Tuller Road   Dublin, OH 43017           Hampton Inn
Columbus-Airport   5585 Whitesville Road   Columbus, GA 31904           Hampton
Inn Detroit/Madison Heights/South Troy   32420 Stephenson Highway   Madison
Heights, MI 48071

 

 

 

 

Hampton Inn Detroit/Northville   20600 Haggerty Road   Northville, MI 48167    
      Hampton Inn Grand Rapids-North   500 Center Drive   Grand Rapids, MI 49544
          Hampton Inn Kansas City/Overland Park   10591 Metcalf Frontage Road  
Overland Park, KS 66212           Hampton Inn Kansas City-Airport   11212 North
Newark Circle   Kansas City, MO 64153           Hampton Inn Memphis-Poplar  
5320 Poplar Avenue   Memphis, TN 38119           Hampton Inn Morgantown   1053
Van Voorhis Road   Morgantown, WV 26505           Hampton Inn Palm Beach Gardens
  4001 RCA Boulevard   Palm Beach Gardens, FL 33410           Hampton Inn
Pickwick Dam - at Shiloh Falls   90 Old South Road   Counce, TN 38326          
Hampton Inn Scranton at Montage Mountain   22 Montage Mountain Road   Scranton,
PA 18507           Hampton Inn St. Louis/Westport   2454 Old Dorsett Road  
Maryland Heights, MO 63043           Hampton Inn State College   1101 East
College Avenue   State College, PA 16801           Hampton Inn West Palm Beach
Florida Turnpike   2025 Vista Parkway   West Palm Beach, FL 33411          
Holiday Inn Charleston Mt. Pleasant   250 Johnny Dodds Boulevard   Mount
Pleasant, SC 29464           Holiday Inn Express and Suites: Kendall East-Miami
  11520 SW 88th Street   Miami, FL 33176           Homewood Suites by Hilton
Boston-Peabody   57 Newbury Street   Boston, MA 01960           Homewood Suites
by Hilton Chicago-Downtown   40 East Grand Avenue   Chicago, IL 60611          
Homewood Suites by Hilton Hartford/Windsor Locks   65 Ella Grasso Turnpike  
Windsor Locks, CT 06096           Homewood Suites by Hilton Memphis-Germantown  
7855 Wolf River Boulevard   Germantown, TN 38138           Hyatt Place
Albuquerque/Uptown   6901 Arvada North East   Albuquerque, NM 87110          
Hyatt Place Baltimore/BWI Airport   940 International Drive   Linthicum Heights,
MD 21090           Hyatt Place Baton Rouge/I-10   6080 Bluebonnet Boulevard  
Baton Rouge, LA 70809           Hyatt Place Birmingham/Hoover   2980 John
Hawkins Parkway   Birmingham, AL 35244           Hyatt Place Cincinnati Blue Ash
  11435 Reed Hartman Highway   Blue Ash, OH 45241           Hyatt Place
Columbus/Worthington   7490 Vantage Drive   Columbus, OH 43235           Hyatt
Place Indianapolis/Keystone   9104 Keystone Crossing   Indianapolis, IN 46240  
        Hyatt Place Kansas City/Overland Park/Metcalf   6801 West 112th Street  
Overland Park, KS 66211

 

 

 

 

Hyatt Place Las Vegas   4520 Paradise Road   Las Vegas, NV 89109           Hyatt
Place Memphis/Wolfchase Galleria   7905 Giacosa Place   Memphis, TN 38133      
    Hyatt Place Miami Airport - West/Doral   3655 NW 82nd Avenue   Miami, FL
33166           Hyatt Place Minneapolis Airport-South   7800 International Drive
  Bloomington, MN 55425           Hyatt Place Nashville/Franklin/Cool Springs  
650 Bakers Bridge Avenue   Franklin, TN 37067           Hyatt Place
Richmond/Innsbrook   4100 Cox Road   Glen Allen, VA 23060           Hyatt Place
Tampa Airport/Westshore   4811 West Main Street   Tampa Airport/Westshore, FL
33607           Residence Inn Boise Downtown   1401 Lusk Avenue   Boise, ID
83706           Residence Inn Chattanooga Downtown   215 Chestnut Street  
Chattanooga, TN 37402           Residence Inn Fort Myers   2960 Colonial
Boulevard   Fort Myers, FL 33912           Residence Inn Knoxville Cedar Bluff  
215 Langley Place at North Peters Road   Knoxville, TN 37922           Residence
Inn Lexington South/Hamburg Place   2688 Pink Pigeon Parkway   Lexington, KY
40509           Residence Inn Macon   3900 Sheraton Drive   Macon, GA 31210    
      Residence Inn Portland Downtown/Lloyd Center   1710 NE Multnomah Street  
Portland, OR 97232           Residence Inn Sarasota Bradenton   1040 University
Parkway   Sarasota, FL 34234           Residence Inn Savannah Midtown   5710
White Bluff Road   Savannah, GA 31405           Residence Inn Tallahassee
North/I-10 Capital Circle   1880 Raymond Diehl Road   Tallahassee, FL 32308    
      Residence Inn Tampa North/I-75 Fletcher   13420 North Telecom Parkway  
Tampa, FL 33637           Residence Inn Tampa Sabal Park/Brandon   9719 Princess
Palm Avenue   Tampa, FL 33619           SpringHill Suites Grand Rapids North  
450 Center Drive   Grand Rapids, MI 49544           SpringHill Suites Lexington
Near the University of Kentucky   863 S. Broadway   Lexington, KY 40504        
  Homewood Suites by Hilton Phoenix-Biltmore   2001 East Highland Avenue  
Phoenix, AZ 85016           SpringHill Suites San Antonio Medical
Center/Northwest   3636 NW Loop 410   San Antonio, TX 78201

 

 

 

 

SCHEDULE 1.1(a)

 

Allocated Amounts

 

Property  Allocated Amount ($)        Courtyard Asheville   4,129,406  Courtyard
Athens   2,975,618  Courtyard Bowling Green   3,304,333  Courtyard Chicago 
 2,588,269  Courtyard Dallas   6,285,769  Courtyard Gainesville   4,042,194 
Courtyard Jacksonville   1,570,072  Courtyard Knoxville   2,989,932  Courtyard
Lexington South Hamburg   4,395,475  Courtyard Louisville   9,270,273  Courtyard
Mobile   1,354,442  Courtyard Orlando Maitland   3,851,382  Courtyard Sarasota 
 2,742,066  Courtyard Tallahassee   3,139,435  Embassy Suites Orlando 
 5,657,167  Fairfield Inn & Suites Atlanta Vinings   2,044,980  Fairfield Inn &
Suites Dallas   2,029,639  Hampton Inn & Suites Nashville Franklin Cool Springs 
 4,994,940  Hampton Inn & Suites Palm Beach (Boynton Beach)   7,704,136  Hampton
Inn Albany   5,438,237  Hampton Inn Baltimore   2,042,114  Hampton Inn Beckley 
 4,622,089  Hampton Inn Birmingham (Mountain Brook)   2,206,693  Hampton Inn
Boca Raton   3,326,057  Hampton Inn Boston   3,103,857  Hampton Inn Charleston 
 1,950,250  Hampton Inn Chattanooga   1,984,525  Hampton Inn Chicago (Gurnee) 
 3,072,906  Hampton Inn Cleveland   3,592,361  Hampton Inn Colorado Springs 
 1,736,995  Hampton Inn Columbia   1,426,006  Hampton Inn Columbus   1,402,239 
Hampton Inn Columbus Dublin   2,999,745  Hampton Inn Dallas   2,555,689  Hampton
Inn Deerfield Beach   3,044,432  Hampton Inn Detroit (Madison Heights) 
 3,734,145  Hampton Inn Detroit (Northville)   2,323,620  Hampton Inn
Fayetteville   2,062,821  Hampton Inn Gastonia   2,814,403  Hampton Inn Grand
Rapids   3,537,531  Hampton Inn Kansas City, MO   2,203,577 

 

 

 

 

Hampton Inn Kansas City, Overland Park KS   2,576,845  Hampton Inn Memphis 
 3,647,639  Hampton Inn Morgantown   4,202,368  Hampton Inn Norfolk   1,390,356 
Hampton Inn Palm Beach Gardens   4,980,578  Hampton Inn Pickwick   594,169 
Hampton Inn Scranton   3,295,404  Hampton Inn St. Louis   2,353,870  Hampton Inn
State College   3,291,704  Hampton Inn West Palm Beach   4,419,350  Hilton
Garden Inn Austin   3,903,589  Holiday Inn Charleston   1,877,574  Holiday Inn
Express Kendall East   2,022,915  Homewood Suites Boston   2,546,526  Homewood
Suites Chicago   17,418,255  Homewood Suites Hartford   2,929,417  Homewood
Suites Memphis   2,553,786  Homewood Suites Phoenix Biltmore   5,896,458 
Homewood Suites San Antonio   4,191,481  Hyatt Place Albuquerque   5,227,283 
Hyatt Place Baltimore   2,965,158  Hyatt Place Baton Rouge   3,107,597  Hyatt
Place Birmingham   2,430,269  Hyatt Place Cincinnati (Blue Ash)   2,456,900 
Hyatt Place Columbus   3,173,490  Hyatt Place Indianapolis   3,864,949  Hyatt
Place Kansas City   2,364,634  Hyatt Place Las Vegas   4,731,154  Hyatt Place
Memphis   3,747,384  Hyatt Place Miami (Airport)   4,725,845  Hyatt Place
Minneapolis   3,486,059  Hyatt Place Nashville Franklin Cool Springs 
 4,724,774  Hyatt Place Richmond   2,169,631  Hyatt Place Tampa
Airport/Westshore   4,970,953  Residence Inn (North-I75) Tampa   2,545,318 
Residence Inn Boise   3,010,936  Residence Inn Chattanooga   3,208,438 
Residence Inn Ft Myers   2,835,855  Residence Inn Knoxville   3,389,941 
Residence Inn Lexington   4,181,766  Residence Inn Los Angeles   9,533,183 
Residence Inn Macon   1,166,308  Residence Inn Mobile   2,263,457  Residence Inn
Portland   12,092,065  Residence Inn San Diego   6,683,389  Residence Inn
Sarasota   3,318,908  Residence Inn Savannah   2,669,306  Residence Inn
Tallahassee   2,879,321  Residence Inn Tampa (Sabal Park)   4,055,216 
SpringHill Suites Austin   2,408,380  SpringHill Suites Grand Rapids 
 2,712,702  SpringHill Suites Houston   3,137,419 

 

 

 

 

SpringHill Suites Lexington   4,335,962  SpringHill Suites San Antonio 
 1,345,627  SpringHill Suites San Diego   5,036,342  Total  $347,298,021 

 

 

 

 

SCHEDULE 1.1(b)

 

Mortgage Loan Documents

 

Except as defined above , all defined terms set forth in this Section 1.1(b)
shall have the definitions contained in this Section 1.1(b) and in the
Assumption and Release Agreement by and among W2007 Equity Inns Realty, LLC, a
Delaware limited liability company (“LLC Original Borrower”), and W2007 Equity
Inns Realty, L.P., a Delaware limited partnership (“LP Original Borrower”; LLC
Original Borrower and LP Original Borrower are individually and collectively, as
the context may require, referred to as “Original Borrower”), each with a
mailing address at c/o Goldman Sachs & Co., 200 West Street, New York, New York
10282, ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability
company (“LLC New Borrower”), ARC Hospitality Portfolio I BHGL Owner, LLC, a
Delaware limited liability company (“BHGL New Borrower”), ARC Hospitality
Portfolio I PXGL Owner, LLC, a Delaware limited liability company (“PXGL New
Borrower”), ARC Hospitality Portfolio I GBGL Owner, LLC, a Delaware limited
liability company (“GBGL New Borrower”), ARC Hospitality Portfolio I NFGL Owner,
LLC, a Delaware limited liability company (“NFGL New Borrower”), ARC Hospitality
Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability company (“MBGL
1000 New Borrower”), ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware
limited liability company (“MBGL 950 New Borrower”), ARC Hospitality Portfolio I
NTC Owner, LP, a Delaware limited partnership (“LP New Borrower”), ARC
Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership (“DLGL
New Borrower”), and ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership (“SAGL New Borrower”; LLC New Borrower, BHGL New Borrower,
PXGL New Borrower, GBGL New Borrower, NFGL New Borrower, MBGL 1000 New Borrower,
MBGL 950 New Borrower, LP New Borrower, DLGL New Borrower and SAGL New Borrower
are individually and collectively, as the context may require, referred to as
“New Borrower”), each with a mailing address at c/o American Realty Capital, 405
Park Avenue, New York, New York 10022, U.S. Bank National Association, as
Trustee for the Registered Holders of EQTY 2014-INNS Mortgage Trust, Commercial
Mortgage Pass-Through Certificates (“Lender”), with a mailing address at c/o
Berkadia Commercial Mortgage LLC, 323 Norristown Road, Suite 300, Ambler,
Pennsylvania 19002 (“Berkadia”), Whitehall Street Global Real Estate Limited
Partnership 2007, a Delaware limited partnership (“Whitehall Street Global”),
and Whitehall Parallel Global Real Estate Limited Partnership 2007, a Delaware
limited partnership (“Whitehall Parallel Global”; Whitehall Street Global and
Whitehall Parallel Global are individually and collectively, as the context may
require, referred to as “Original Guarantor” and together with the Original
Borrower, the “Original Indemnitors”), each with a mailing address at c/o
Goldman Sachs & Co., 200 West Street, New York, New York 10282, and American
Realty Capital Hospitality Operating Partnership, L.P., a Delaware limited
partnership (“ARC OP”) and American Realty Capital Hospitality Trust, Inc., a
Maryland corporation (“ARC REIT”; together with Whitehall Street Global and
Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”)

 

 

 

 

1.The Mortgage Loan Agreement, as defined in the Agreement above.

 

2.Promissory Note A-1, dated April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto), in the
original principal amount of $519,000,000.00;

 

3.Promissory Note A-2, dated April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto), in the
original principal amount of $346,000,000.00;

 

4.Collateral Assignment of Interest Rate Protection Agreement, dated as of April
11, 2014;

 

5.Indemnification Agreement, dated as of April 11, 2014;

 

6.Those certain UCC Financing Statements naming Original Borrower as debtor
therein, and Original Lender as secured party therein, and filed with the
appropriate recorder or clerk in which the Properties (as defined in the Loan
Agreement) are located and in the records of the Secretary of State of Delaware;

 

7.Those certain documents identified on Schedule 1.1(b)-M attached hereto;

 

8.Environmental Indemnity Agreement executed by the Original Indemnitors in
favor of Mortgage Lender;

 

9.Guaranty of Recourse Obligations, executed by Original Guarantor in favor of
Mortgage Lender;

 

10.Payment Guaranty, executed and delivered by ARC REIT in favor of Mortgage
Lender;

 

11.Cash Management Agreement, dated as of April 11, 2014, and that certain
Addendum to Cash Management Agreement, dated as of April 11, 2014;

 

12.Contribution Agreement, dated as of April 11, 2014, executed by Original
Borrower and Original Lender;

 

13.Pledge and Security Agreement (the “New KS Liquor Subsidiary Pledge”),
executed and delivered by ARC Hospitality Portfolio I DEKS TRS, LLC, a Delaware
limited liability company (“DEKS TRS”), for the benefit of Lender;

 

14.Liquor License Agreement (the “New KS Liquor License Agreement”), executed by
ARC Hospitality Portfolio I KS TRS, LLC, a Kansas limited liability company (“KS
Liquor Subsidiary”), DEKS TRS and LLC New Borrower for the benefit of Lender;

 

15.Pledge and Security Agreement (the “New TX Liquor Subsidiary Pledge” and
together the New KS Liquor Subsidiary Pledge, the “New Liquor Subsidiary
Pledge”), executed and delivered by ARC Hospitality Portfolio I TX Holdings,
LLC, a Delaware limited liability company (“TX Liquor Holdco”), for the benefit
of Lender;

 

 

 

 

16.Liquor License Agreement (the “New TX Liquor License Agreement” and together
with the New KS Liquor License Agreement, the “New Liquor License Agreement”),
executed by ARC Hospitality Portfolio I TX Beverage Company, LLC, a Delaware
limited liability company (“TX Liquor Subsidiary”), ARC Hospitality Portfolio I
NTC TRS, LP, a Delaware limited partnership (“NTC TRS”), and LP New Borrower for
the benefit of Lender;

 

17.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC New Borrower, LP New Borrower, DLGL New
Borrower, SAGL New Borrower, ARC Hospitality Portfolio I TRS, LLC, a Delaware
limited liability company (“TRS LLC”), DEKS TRS, NTC TRS, Lender, and American
Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited liability
company (“ARC Manager”), as operator, for the benefit of Lender (the “Crestline
Operating Agreement Subordination”);

 

18.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, LP Borrower, DLGL Borrower,
SAGL Borrower, Main TRS, DEKS TRS, NTC TRS, Mortgage Lender, American Realty
Capital Hospitality Grace Portfolio, LLC, a Delaware limited liability company
(“ARC Manager”), as operator, and Crestline Hotels & Resorts, LLC, a Delaware
limited liability company (“Crestline”), as manager, for the benefit of Mortgage
Lender (the “Crestline Management Agreement Subordination”);

 

19.Subordination of Management Agreement (TX – Alcohol Management and Services
Agreement) executed by Crestline, as manager, for the benefit of Lender, and
acknowledged by TX Liquor Subsidiary (the “Crestline TX Alcohol Management
Agreement Subordination” and together with the Crestline Operating Agreement
Subordination and the Crestline Management Agreement Subordination, the
“Crestline Subordination”);

 

20.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC New Borrower, ARC Hospitality Portfolio I
MISC TRS, LLC, a Delaware limited liability company (“MISC TRS”), Lender, and
ARC Manager, as operator, for the benefit of Lender (the “Pillar Operating
Agreement Subordination”);

 

21.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, ARC
Manager, as operator, and Pillar Hotels & Resorts, L.P. (“Pillar”), as manager,
for the benefit of Mortgage Lender (the “Pillar Management Agreement
Subordination” and together with the Pillar Operating Agreement Subordination,
the “Pillar Subordination”)

 

22.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, and
ARC Manager, as operator, for the benefit of Mortgage Lender (the “Musselman
Operating Agreement Subordination”);

 

23.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, ARC
Manager, as operator, and Musselman Hotels Management, L.L.C. (“Musselman”), as
manager, for the benefit of Mortgage Lender (the “Musselman Management Agreement
Subordination” and together with the Musselman Operating Agreement

 

 

 

 

Subordination, the “Musselman Subordination”);

 

24.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC Borrower, GBGL New Borrower, BHGL New
Borrower, LP Borrower, NFGL New Borrower, ARC Hospitality Portfolio I HIL TRS,
LLC, a Delaware limited liability company (“HIL TRS”), ARC Hospitality Portfolio
I NTC HIL TRS, LP, a Delaware limited partnership (“NTC HIL TRS”), Mortgage
Lender, and ARC Manager, as operator, for the benefit of Mortgage Lender (the
“Hilton-Hampton Operating Agreement Subordination”);

 

25.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, GBGL New Borrower, BHGL New
Borrower, LP Borrower, NFGL New Borrower, HIL TRS, NTC HIL TRS, Mortgage Lender,
ARC Manager, as operator, and Hampton Inns Management LLC, a Delaware limited
liability company (“Hilton-Hampton”), as manager, for the benefit of Mortgage
Lender (the “Hilton-Hampton Management Agreement Subordination” and together
with the Hilton-Hampton Operating Agreement Subordination, the “Hilton-Hampton
Subordination”);

 

26.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC Borrower, PXGL New Borrower, LP Borrower,
HIL TRS, LLC, NTC HIL TRS, Mortgage Lender, and ARC Manager, as operator, for
the benefit of Mortgage Lender (the “Hilton-Homewood Operating Agreement
Subordination”);

 

27.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, PXGL New Borrower, LP Borrower,
HIL TRS, NTC HIL TRS, Mortgage Lender, ARC Manager, as operator, and Homewood
Suites Management LLC, a Delaware limited liability company
(“Hilton-Homewoood”), as manager, for the benefit of Mortgage Lender (the
“Hilton-Homewood Management Agreement Subordination” and together with the
Hilton-Homewood Operating Agreement Subordination, the “Hilton-Homewood
Subordination”);

 

28.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by MBGL 1000 New Borrower, MBGL 950 New Borrower,
LLC Borrower, LP Borrower, ARC Hospitality Portfolio I MCK TRS, LLC, a Delaware
limited liability company (“MCK TRS”), NTC TRS, Mortgage Lender, and ARC
Manager, as operator, for the benefit of Mortgage Lender (the “McKibbon
Operating Agreement Subordination”);

 

29.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by MBGL 1000 New Borrower, MBGL 950 New
Borrower, LLC Borrower, LP Borrower, MCK TRS, NTC TRS, Mortgage Lender, ARC
Manager, as operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as
manager, for the benefit of Mortgage Lender (the “McKibbon Management Agreement
Subordination”) and together with the McKibbon Operating Agreement
Subordination, the “McKibbon Subordination”;

 

 

 

 

30.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, and
ARC Manager, as operator, for the benefit of Mortgage Lender (the “Innventures
Operating Agreement Subordination”);

 

31.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, ARC
Manager, as operator, and InnVentures IVI, LP (“Innventures”), as manager, for
the benefit of Mortgage Lender (the “Innventures Management Agreement
Subordination” and together with the Innventures Operating Agreement
Subordination, the “Innventures Subordination”);

 

32.Assignment of Management Agreement and Subordination of Management Fees
(Operating Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, and
ARC Manager, as operator, for the benefit of Mortgage Lender (the “First
Hospitality Operating Agreement Subordination”);

 

33.Assignment of Management Agreement and Subordination of Management Fees
(Management Agreement) executed by LLC Borrower, MISC TRS, Mortgage Lender, ARC
Manager, as operator, and First Hospitality Group, Inc. (“First Hospitality” and
together with ARC Manager, Crestline, Pillar, Musselman, Hilton-Hampton,
Hilton-Homewood, McKibbon, and Innventures, the “Property Managing Entities”),
as manager, for the benefit of Mortgage Lender (the “First Hospitality
Management Agreement Subordination” and together with the First Hospitality
Operating Agreement Subordination, the “First Hospitality Subordination”; the
First Hospitality Subordination together with the Crestline Subordination, the
Pillar Subordination, the Musselman Subordination, the Hilton-Hampton
Subordination, the Hilton-Homewood Subordination, the McKibbon Subordination,
and the Innventures Subordination, is referred to as the “Management
Subordination”);

 

34.Clearing Account Agreement executed by TRS Holdco, Main TRS, DEKS TRS, NTC
TRS, ARC Manager, Crestline, Mortgage Lender and Wells Fargo together with that
certain Addendum A to Clearing Account Agreement executed by TRS Holdco, Main
TRS, DEKS TRS, NTC TRS, LLC Borrower, LP Borrower, DLGL Borrower, SAGL Borrower,
Mortgage Lender and Wells Fargo (collectively, the “Crestline Clearing Account
Agreement”);

 

35.Clearing Account Agreement executed by TRS Holdco, MISC TRS, ARC Manager,
Pillar, Mortgage Lender and Wells Fargo together with that certain Addendum A to
Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC Borrower,
Mortgage Lender and Wells Fargo (collectively, the “Pillar Clearing Account
Agreement”);

 

36.Clearing Account Agreement executed by TRS Holdco, MISC TRS, ARC Manager,
Musselman, Mortgage Lender and Wells Fargo together with that certain Addendum A
to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC Borrower,
Mortgage Lender and Wells Fargo (collectively, the “Musselman Clearing Account
Agreement”);

 

37.Clearing Account Agreement executed by TRS Holdco, HIL TRS, NTC HIL TRS, ARC
Manager, Hilton-Hampton, Hilton-Homewood, Mortgage Lender and Wells Fargo
together

 

 

 

 

with that certain Addendum A to Clearing Account Agreement executed by TRS
Holdco, HIL TRS, NTC HIL TRS, LLC Borrower, BHGL New Borrower, PXGL New
Borrower, GBGL New Borrower, NFGL New Borrower, LP Borrower, Mortgage Lender and
Wells Fargo (collectively, the “Hilton Clearing Account Agreement”);

 

38.Clearing Account Agreement executed by TRS Holdco, MCK TRS, NTC TRS, ARC
Manager, McKibbon, Mortgage Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MCK TRS, NTC
TRS, LLC Borrower, MBGL 1000 New Borrower, MBGL 950 New Borrower, LP Borrower,
Mortgage Lender and Wells Fargo (collectively, the “MkKibbon Clearing Account
Agreement”);

 

39.Clearing Account Agreement executed by TRS Holdco, MISC TRS, ARC Manager,
Innventures, Mortgage Lender and Wells Fargo together with that certain Addendum
A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC Borrower,
Mortgage Lender and Wells Fargo (collectively, the “Innventures Clearing Account
Agreement”);

 

40.Clearing Account Agreement executed by TRS Holdco, MISC TRS, ARC Manager,
First Hospitality, Mortgage Lender and Wells Fargo together with that certain
Addendum A to Clearing Account Agreement executed by TRS Holdco, MISC TRS, LLC
Borrower, Mortgage Lender and Wells Fargo (collectively, the “First Hospitality
Clearing Account Agreement”; the First Hospitality Clearing Account Agreement
together with the Crestline Clearing Account Agreement, the Pillar Clearing
Account Agreement, the Musselman Clearing Account Agreement, the Hilton Clearing
Account Agreement, the McKibbon Clearing Account Agreement, and the Innventures
Clearing Account Agreement, is referred to as the “New Clearing Account
Agreements”);

 

41.Recognition Agreement (the “New Recognition Agreement”), executed by and
between W2007 Equity Inns Senior Mezz, LLC, a Delaware limited liability company
(“Qualified Preferred Equity Investor”), and Mortgage Lender;

 

42.Subordination Agreement executed by and among Main TRS, HIL TRS, MCK TRS,
MISC TRS, DEKS TRS, NTC TRS, NTC HIL TRS (such entities referred to herein,
individually and collectively, as “New Operating Lessee”), New Borrower and
Mortgage Lender (the “Operating Lease Subordination”);

 

 

 



 

Schedule 1.1(b) - M

 

Hyatt Place Birmingham/Hoover, 2980 John Hawkins Parkway, Birmingham, AL 35244

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Embassy Suites Orlando International Drive/Jamaican Court, 8250 Jamaican Court,
Orlando, FL 32819

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

  

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Miami Airport - West/Doral, 3655 NW 82nd Avenue, Miami, FL 33166

 

 

 

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Tampa Airport/Westshore, 4811 West Main Street, Tampa
Airport/Westshore, FL 33607

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Fairfield Inn & Suites Atlanta Vinings, 2450 Paces Ferry Road, Atlanta , GA
30339

 

a.           DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability

 

 

 

 

company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton Chicago – Downtown, 40 East Grand Avenue, Chicago, IL
60611

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Indianapolis/Keystone, 9104 Keystone Crossing, Indianapolis, IN
46240

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

 

 

  

Hyatt Place Baton Rouge/I-10, 6080 Bluebonnet Boulevard, Baton Rouge, LA 70809

 

a.           MULTIPLE INDEBTEDNESS MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MULTIPLE INDEBTEDNESS MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Baltimore/BWI Airport, 940 International Drive, Linthicum Heights,
MD 21090

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Albuquerque/Uptown, 6901 Arvada North East, Albuquerque, NM 87110

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

 

 

  

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Cincinnati Blue Ash, 11435 Reed Hartman Highway, Blue Ash, OH 45241

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Columbus/Worthington, 7490 Vantage Drive, Columbus, OH 43235

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Memphis/Wolfchase Galleria, 7905 Giacosa Place, Memphis, TN 38133

 

 

 

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Nashville/Franklin/Cool Springs, 650 Bakers Bridge Avenue, Franklin,
TN 37067

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

  

Hyatt Place Richmond/Innsbrook, 4100 Cox Road, Glen Allen, VA 23060

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.



 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

 

 

  

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Courtyard Lexington South/Hamburg Place, 1951 Pleasant Ridge, Lexington, KY
40509

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Louisville Downtown, 100 South Second Street, Louisville, KY40202

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Lexington South/Hamburg Place, 2688 Pink Pigeon Parkway,
Lexington, KY 40509

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007

 

 

 

  

EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

SpringHill Suites Lexington Near the University of Kentucky, 863 S. Broadway,
Lexington, KY 40504

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hyatt Place Kansas City/Overland Park/Metcalf, 6801 West 112th Street, Overland
Park, KS 66211

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS

 

 

 

  

REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
OWNER, LLC, a Delaware limited liability company, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Birmingham/Mountain Brook, 2731 US Highway 280, Birmingham, AL 35223

 

a.           LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I BHGL OWNER, LLC,
a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton Phoenix – Biltmore, 2001 East Highland Avenue,
Phoenix, AZ 85016

 

a.           LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I PXGL OWNER, LLC,
a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn and Suites Colorado Springs Air Force Academy I-25 North, 7245
Commerce Center Drive, Colorado Springs, CO 80919

 

 

 

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton Hartford/Windsor Locks, 65 Ella Grasso Turnpike,
Windsor Locks, CT 06096

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn & Suites Boynton Beach, 1475 West Gateway Boulevard, Boynton Beach,
FL 33426

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability

 

 

 

 

company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Boca Raton, 1455 Yamato Road, Boca Raton, FL 33431

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Deerfield Beach, 660 West Hillsboro Boulevard, Deerfield Beach, FL
33441

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS

 

 

 

 

OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Palm Beach Gardens, 4001 RCA Boulevard, Palm Beach Gardens, FL 33410

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn West Palm Beach Florida Turnpike, 2025 Vista Parkway, West Palm
Beach, FL 33411

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Columbus – Airport, 5585 Whitesville Road, Columbus, GA 31904

 

a.           DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to

 

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Chicago/Gurnee, 5550 Grand Avenue, Gurnee, IL 60031

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Kansas City/Overland Park, 10591 Metcalf Frontage Road, Overland
Park, KS 66212

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS

 

 

 

 

REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
OWNER, LLC, a Delaware limited liability company, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Baltimore/Glen Burnie, 6617 Ritchie Highway, Glen Burnie, MD 21061

 

a.           LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I GBGL OWNER, LLC,
a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.



 

Hampton Inn Detroit/Madison Heights/South Troy, 32420 Stephenson Highway,
Madison Heights, MI 48071

 

a.           MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

  

b.           ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof,
by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability
company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

d.           ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated
as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Detroit/Northville, 20600 Haggerty Road, Northville, MI 48167

 

 

 

 

a.           MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

  

b.           ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof,
by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability
company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

d.           ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated
as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Kansas City – Airport, 11212 North Newark Circle, Kansas City, MO
64153

 

a.           FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

  

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF FUTURE ADVANCES DEED OF TRUST,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn St. Louis/Westport, 2454 Old Dorsett Road, Maryland Heights, MO
63043

 

a.           FUTURE ADVANCES DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender. 

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

 

 

 

c.           ASSIGNMENT AND ASSUMPTION OF FUTURE ADVANCES DEED OF TRUST,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Albany – Wolf Road (Airport), 10 Ulenski Drive, Albany, NY 12005

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Cleveland/Westlake, 29690 Detroit Road, Westlake, OH 44145

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Columbus/Dublin, 3920 Tuller Road, Dublin, OH 43017

 

 

 

  

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Scranton at Montage Mountain, 22 Montage Mountain Road, Scranton, PA
18507

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability
company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Hampton Inn State College, 1101 East College Avenue, State College, PA 16801

 

a.           OPEN-END MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES,

 

 

 

 

 

RENTS AND HOTEL REVENUES, dated as of the date hereof, by and among W2007 EQUITY
INNS REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY
PORTFOLIO I OWNER, LLC, a Delaware limited liability company, and U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS
MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Charleston – Airport/Coliseum, 4701 Saul White Boulevard North,
Charleston, SC 29418

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Columbia – I-26 Airport, 1094 Chris Drive, West Columbia, SC 29169

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Chattanooga-Airport/I-75, 7013 Shallowford Road, Chattanooga, TN
37421

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014,

 

 

 

 

from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Memphis-Poplar, 5320 Poplar Avenue, Memphis, TN 38119

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Pickwick Dam at Shiloh Falls, 90 Old South Road, Counce, TN 38326

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS

 

 

 

 

REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
OWNER, LLC, a Delaware limited liability company, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton Memphis-Germantown, 7855 Wolf River Boulevard,
Germantown, TN 38138

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Norfolk-Naval Base, 8501 Hampton Boulevard, Norfolk, VA 23505

 

a.           LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I NFGL OWNER, LLC,
a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Beckley, 110 Harper Park Drive, Beckley, WV 25801

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to

 

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn Morgantown, 1053 Van Voorhis Road, Morgantown, WV 26505

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Courtyard Mobile, 1000 West I-65 Service Road, Mobile, AL 36609

 

a.           LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY

 

 

 

 

PORTFOLIO I MBGL 1000 OWNER, LLC, a Delaware limited liability company, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Mobile, 950 West I-65 Service Road S., Mobile , AL 36609

 

a.           LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD MORTGAGE, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I MBGL 950 OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Gainesville, 3700 SW 42nd Street, Gainesville, FL 32608

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Orlando Altamonte Springs/Maitland, 1750 Pembrook Drive, Orlando, FL
32810

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability

 

 

 

 

company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Sarasota Bradenton Airport, 850 University Parkway, Sarasota, FL 34234

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Tallahassee North/I-10 Capital Circle, 1972 Raymond Diehl Road,
Tallahassee, FL 32308

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF

 

 

 

 

ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Holiday Inn Express and Suites: Kendall East-Miami, 11520 SW 88th Street, Miami,
FL 33176

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Fort Myers, 2960 Colonial Boulevard, Fort Myers, FL 33912

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.



 

Residence Inn Sarasota Bradenton, 1040 University Parkway, Sarasota, FL 34234

 

 

 

  

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Tallahassee North/I-10 Capital Circle, 1880 Raymond Diehl Road,
Tallahassee, FL 32308

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Tampa Sabal Park/Brandon, 9719 Princess Palm Avenue, Tampa, FL
33619

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability

 

 

 

 

company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Tampa North/I-75 Fletcher, 13420 North Telecom Parkway, Tampa, FL
33637

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Athens Downtown, 166 North Finley Street, Athens, GA 30601

 

a.           DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK

 

 

 

 

NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS
MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Macon, 3900 Sheraton Drive, Macon, GA 31210

 

a.           DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Savannah Midtown, 5710 White Bluff Road, Savannah, GA 31405

 

a.           DEED TO SECURE DEBT, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND
ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES,
dated as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a
Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Knoxville Cedar Bluff, 216 Langley Place, Knoxville, TN 37922

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to

 

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Residence Inn Chattanooga Downtown, 215 Chestnut Street, Chattanooga, TN 37402

 

a.           FEE AND LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF FEE AND LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Knoxville Cedar Bluff, 215 Langley Place at North Peters Road,
Knoxville, TN 37922

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS

 

 

 

 

AND HOTEL REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
OWNER, LLC, a Delaware limited liability company, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Jacksonville Airport Northeast, 14668 Duval Road, Jacksonville, FL
32218

 

a.           AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND
HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11,
2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED MORTGAGE,
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE
FILING AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER,
LLC, a Delaware limited liability company, and U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Boise Downtown, 1401 Lusk Avenue, Boise, ID 83706

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Courtyard Chicago Elmhurst/Oakbrook Area, 370 North IL Route 83, Elmhurst, Il
60126

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007

 

 

 

 

EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Courtyard Bowling Green Convention Center, 1010 Wilkinson Trace, Bowling Green,
KY 42104

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Boston/Peabody, 59 Newbury Street Route 1 North, Peabody, MA 01960

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS

 

 

 

 

TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton Boston – Peabody, 57 Newbury Street, Boston, MA 01960

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company,
ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability company,
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hampton Inn Grand Rapids – North, 500 Center Drive, Grand Rapids, MI 49544

 

a.           MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof,
by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability
company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

d.           ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated
as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

SpringHill Suites Grand Rapids North, 450 Center Drive, Grand Rapids, MI 49544

 

a.           MORTGAGE, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES AND RENTS, dated as of April 11, 2014, from
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

 

 

  

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, dated as of the date hereof,
by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited liability
company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

d.           ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES AND RENTS, dated
as of the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware
limited liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Minneapolis Airport-South, 7800 International Drive, Bloomington, MN
55425

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hyatt Place Las Vegas, 4520 Paradise Road, Las Vegas, NV 89109

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL

 

 

 

 

ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Residence Inn Portland Downtown/Lloyd Center, 1710 NE Multnomah Street,
Portland, OR 97232

 

a.           LINE OF CREDIT INSTRUMENT, DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND FINANCING STATEMENT, dated
as of April 11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LINE OF CREDIT INSTRUMENT, DEED OF
TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND
FINANCING STATEMENT AND ASSIGNMENT AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
OWNER, LLC, a Delaware limited liability company, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Holiday Inn Charleston Mt. Pleasant, 250 Johnny Dodds Boulevard, Mount Pleasant,
SC 29464

 

a.           MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, SECURITY
AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF MORTGAGE, ASSIGNMENT OF LEASES, RENTS
AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Hampton Inn & Suites Nashville/Franklin (Cool Springs), 7141 South Springs
Drive, Franklin, TN 37067

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT, AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to

 

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT, AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I OWNER, LLC, a Delaware limited
liability company, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

Residence Inn Los Angeles LAX/El Segundo, 2135 East El Segundo Boulevard, El
Segundo, CA 90245

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Residence Inn San Diego Rancho Bernardo, 12011 Scripps Highlands Drive, San
Diego, CA 92131

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS

 

 

 

 

AND HOTEL REVENUES, dated as of the date hereof, by and among W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, ARC HOSPITALITY PORTFOLIO I
NTC OWNER, LP, a Delaware limited partnership, and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE
TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

SpringHill Suites San Diego Rancho Bernardo, 12032 Scripps Highlands Drive, San
Diego, CA 92131

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Courtyard Dallas Medical/Market Center, 2150 Market Center Blvd., Dallas, TX
75207

 

a.           LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited
partnership, ARC HOSPITALITY PORTFOLIO I DLGL OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Fairfield Inn & Suites Dallas Medical/Market Center, 2110 Market Center
Boulevard at Stemmons, Dallas, TX 75207

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007

 

 

 

 

EQUITY INNS REALTY, L.P., a Delaware limited partnership, to GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Hilton Garden Inn Austin/Round Rock, 2310 North IH35, Round Rock, TX 78681

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

SpringHill Suites Austin Round Rock, 2960 Hoppe Trail, Round Rock, TX 78681

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE

 

 

 

 

FOR THE REGISTERED HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES.

 

SpringHill Suites Houston Hobby Airport, 7922 Mosley Road, Houston, TX 77061

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

SpringHill Suites San Antonio Medical Center, 3636 NW Loop 410, San Antonio, TX
78201

 

a.           LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL
REVENUE, AND SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY
INNS REALTY, L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
LEASES, RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND
ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the
date hereof, by and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited
partnership, ARC HOSPITALITY PORTFOLIO I SAGL OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Courtyard Asheville, One Buckstone Place, Asheville, NC 28805

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

 

 

  

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Hampton Inn Charlotte/Gastonia, 1859 Remount Road, Gastonia, NC 28054

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Hampton Inn Fayetteville I-95, 1922 Cedar Creek Road, Fayetteville, NC 28312

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of April 11, 2014, from W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company, to GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability
company, to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as
assigned to Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, SECURITY AGREEMENT AND FIXTURE FILING AND ASSIGNMENT
AND ASSUMPTION OF ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of
the date hereof, by and among W2007 EQUITY INNS REALTY, LLC, a Delaware limited
liability company, ARC HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited
partnership, and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF EQTY 2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES.

 

Hampton Inn Dallas – Addison, 4505 Beltway Drive, Addison, TX 75001

 

 

 

  

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

Homewood Suites by Hilton San Antonio – Northwest, 4323 Spectrum One, San
Antonio, TX 78230

 

a.           DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUE, AND
SECURITY AGREEMENT, dated as of April 11, 2014, from W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership, to GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation, as assigned to Lender.

 

b.           ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of April
11, 2014, from W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership,
to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, as assigned to
Lender.

 

c.           ASSIGNMENT AND ASSUMPTION OF DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND HOTEL REVENUE, AND SECURITY AGREEMENT AND ASSIGNMENT AND ASSUMPTION OF
ASSIGNMENT OF LEASES, RENTS AND HOTEL REVENUES, dated as of the date hereof, by
and among W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership, ARC
HOSPITALITY PORTFOLIO I NTC OWNER, LP, a Delaware limited partnership, and U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY
2014-INNS MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES.

 

 

 

 

SCHEDULE 1.1(c)

 

First Mezzanine Loan Documents

 

Except as defined above, all defined terms set forth in this Section 1.1(b)
shall have the definitions contained in this Section 1.1(b) and in the
Assumption and Release Agreement (Mezzanine) dated February 27, 2015, by and
among WNT Mezz I, LLC, a Delaware limited liability company, with a mailing
address at c/o Goldman Sachs & Co., 200 West Street, New York, New York 10282
(“Original Borrower”), ARC Hospitality Portfolio I Mezz, LP, a Delaware limited
partnership, with a mailing address at c/o American Realty Capital, 405 Park
Avenue, New York, New York 10022 (“New Borrower”), U.S. Bank National
Association, as Trustee for the Registered Holders of EQTY 2014-MZ Mezzanine
Trust, Commercial Mezzanine Pass-Through Certificates (“Lender”), with a mailing
address at c/o Berkadia Commercial Mortgage LLC, 323 Norristown Road, Suite 300,
Ambler, Pennsylvania 19002 (“Berkadia”), Whitehall Street Global Real Estate
Limited Partnership 2007, a Delaware limited partnership (“Whitehall Street
Global”), and Whitehall Parallel Global Real Estate Limited Partnership 2007, a
Delaware limited partnership (“Whitehall Parallel Global”; Whitehall Street
Global and Whitehall Parallel Global are individually and collectively, as the
context may require, referred to as “Original Guarantor” and together with the
Original Borrower, the “Original Indemnitors”), each with a mailing address at
c/o Goldman Sachs & Co., 200 West Street, New York, New York 10282, and American
Realty Capital Hospitality Operating Partnership, L.P., a Delaware limited
partnership (“ARC OP”) and American Realty Capital Hospitality Trust, Inc., a
Maryland corporation (“ARC REIT”; together with Whitehall Street Global and
Whitehall Parallel Global, ARC OP and ARC REIT are individually and
collectively, as the context may require, referred to as “New Guarantor” and
together with the New Borrower, the “New Indemnitors”), each with a mailing
address at c/o American Realty Capital, 405 Park Avenue, New York, New York
10022.

 

1.First Mezzanine Loan Agreement as defined in the Agreement above.

 

2.German American Capital Corporation, a Maryland corporation (“Original
Lender”), made a mezzanine loan in the original principal amount of
$111,000,000.00 to Original Borrower, which Loan is evidenced by that certain
(i) Mezzanine Promissory Note A-1, dated April 11, 2014 (together with all
addenda, modifications, amendments, riders, exhibits and supplements thereto,
the “A-1 Note”), from Original Borrower in the original principal amount of
$66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine Promissory Note A-2, dated
April 11, 2014 (together with all addenda, modifications, amendments, riders,
exhibits and supplements thereto, the “A-2 Note” and together with the A-1 Note,
the “Note”), from Original Borrower in the original principal amount of
$44,400,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”).
Collateral Assignment of Interest Rate Protection Agreement (Mezzanine), by WNT
Mezz I, LLC, a Delaware limited liability company, for the benefit of German
American Capital Corporation, a Maryland corporation, dated as of April 11,
2014;

 

3.Indemnification Agreement, by WNT Mezz I, LLC, a Delaware limited liability
company, for the benefit of German American Capital Corporation, a Maryland

 

 

 

  

corporation, dated as of April 11, 2014 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto, the
“Indemnification Agreement”).

 

 

 

 



4.UCC Financing Statements naming New Borrower as debtor therein, and naming
Lender, as secured party therein, to be filed in the records of the Secretary of
State of Delaware

 

5.Environmental Indemnity Agreement (Mezzanine) from New Indemnitors in favor of
First Mezzanine Lender (the “New Environmental Indemnity”);

 

6.Guaranty of Recourse Obligations (Mezzanine) (the “New Guaranty”), executed
and delivered by each New Guarantor in favor of First Mezzanine Lender;

 

7.Subordination of Management Agreement (Mezzanine – Operating Agreement)
executed by New Borrower, ARC Hospitality Portfolio I TRS, LLC, a Delaware
limited liability company (“TRS LLC”), ARC Hospitality Portfolio I DEKS TRS,
LLC, a Delaware limited liability company (“DEKS TRS”), ARC Hospitality
Portfolio I NTC TRS, LP, a Delaware limited partnership (“NTC TRS”), First
Mezzanine Lender, and American Realty Capital Hospitality Grace Portfolio, LLC,
a Delaware limited liability company (“ARC Manager”), as operator, for the
benefit of First Mezzanine Lender (the “Crestline Operating Agreement
Subordination”);

 

8.Subordination of Management Agreement (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, TRS LLC, DEKS LLC, NTC TRS, First
Mezzanine Lender, ARC Manager, as operator, and Crestline Hotels & Resorts, LLC,
a Delaware limited liability company (“Crestline”), as manager, for the benefit
of First Mezzanine Lender (the “Crestline Management Agreement Subordination”);

 

9.Subordination of Management Agreement (Mezzanine) (Texas – Alcohol Management
and Services Agreement) executed by Crestline, as manager, for the benefit of
First Mezzanine Lender, and acknowledged by ARC Hospitality Portfolio I TX
Beverage Company, LLC, a Delaware limited liability company (the “Crestline TX
Alcohol Management Agreement Subordination”, and together with the Crestline
Operating Agreement Subordination and the Crestline Management Agreement
Subordination, the “Crestline Subordination”);

 

10.Subordination of Management Agreement (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, ARC Hospitality Portfolio I MISC TRS, LLC,
a Delaware limited liability company (“MISC TRS”), First Mezzanine Lender, and
ARC Manager, as operator, for the benefit of First Mezzanine Lender (the “Pillar
Operating Agreement Subordination”);

 

11.Subordination of Management Agreement (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, MISC TRS, LLC, First Mezzanine Lender, ARC
Manager, as operator, and Pillar Hotels & Resorts, L.P. (“Pillar”), as manager,
for the benefit of First Mezzanine Lender (the “Pillar Management Agreement
Subordination” and together with the Pillar Operating Agreement Subordination,
the “Pillar Subordination”);

 

12.Subordination of Management Agreement (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, and ARC
Manager, as operator, for the benefit of First Mezzanine Lender (the “Musselman
Operating Agreement Subordination”);

 

 

 

  

13.Subordination of Management Agreement (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, ARC
Manager, as operator, and Musselman Hotels Management, L.L.C. (“Musselman”), as
manager, for the benefit of First Mezzanine Lender (the “Musselman Management
Agreement Subordination” and together with the Musselman Operating Agreement
Subordination, the “Musselman Subordination”);

 

14.Subordination of Management Agreement (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, ARC Hospitality Portfolio I HIL TRS, LLC,
a Delaware limited liability company (“HIL TRS”), ARC Hospitality Portfolio I
NTC HIL TRS, LP, a Delaware limited partnership (“NTC HIL TRS”), First Mezzanine
Lender, and ARC Manager, as operator for the benefit of First Mezzanine Lender
(the “Hilton-Hampton Operating Agreement Subordination”);

 

15.Subordination of Management Agreement (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, HIL TRS, NTC HIL TRS, First Mezzanine
Lender, ARC Manager, as operator, and Hampton Inns Management LLC, a Delaware
limited liability company (“Hilton-Hampton”), as manager, for the benefit of
First Mezzanine Lender (the “Hilton-Hampton Management Agreement Subordination”
and together with the Hilton-Hampton Operating Agreement Subordination, the
“Hilton-Hampton Subordination”);

 

16.Subordination of Management Agreement (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, HIL TRS, NTC HIL TRS, First Mezzanine
Lender, and ARC Manager, as operator for the benefit of First Mezzanine Lender
(the “Hilton-Homewood Operating Agreement Subordination”);

 

17.Subordination of Management Agreement (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, HIL TRS, NTC HIL TRS, First Mezzanine
Lender, ARC Manager, as operator, and Hampton Inns Management LLC, a Delaware
limited liability company (“Hilton-Homewood”), as manager, for the benefit of
First Mezzanine Lender (the “Hilton-Homewood Management Agreement Subordination”
and together with the Hilton-Homewood Operating Agreement Subordination, the
“Hilton-Homewood Subordination”);

 

18.Subordination of Management Agreements (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, ARC Hospitality Portfolio I MCK TRS, LLC,
a Delaware limited liability company (“MCK TRS”), NTC TRS, First Mezzanine
Lender, and ARC Manager, as operator, for the benefit of First Mezzanine Lender
(the “McKibbon Operating Agreement Subordination”);

 

19.Subordination of Management Agreements (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, MCK TRS, NTC TRS, First Mezzanine Lender,
ARC Manager, as operator, and McKibbon Hotel Management, Inc. (“McKibbon”), as
manager, for the benefit of First Mezzanine Lender (the “McKibbon Management
Agreement Subordination” and together with the McKibbon Operating Agreement
Subordination, the “McKibbon Subordination”);

 

 

 

  

20.Subordination of Management Agreements (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, and ARC
Manager, as operator, for the benefit of First Mezzanine Lender (the
“Innventures Operating Agreement Subordination”);

 

21.Subordination of Management Agreements (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, ARC
Manager, as operator, and InnVentures IVI, LP (“Innventures”), as manager, for
the benefit of First Mezzanine Lender (the “Innventures Management Agreement
Subordination” and together with the Innventures Operating Agreement
Subordination, the “Innventures Subordination”);

 

22.Subordination of Management Agreements (Mezzanine – Operating Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, ARC
Manager, as operator, for the benefit of First Mezzanine Lender (the “First
Hospitality Operating Agreement Subordination”);

 

23.Subordination of Management Agreements (Mezzanine – Management Agreement)
executed by First Mezzanine Borrower, MISC TRS, First Mezzanine Lender, ARC
Manager, as operator, and First Hospitality Group, Inc. (“First Hospitality” and
together with ARC Manager, Crestline, Pillar, Musselman, Hilton-Hampton,
Hilton-Homewood, McKibbon, and Innventures, the “Property Managing Entities”),
as manager, for the benefit of First Mezzanine Lender (the “First Hospitality
Management Agreement Subordination” and together with the First Hospitality
Operating Agreement Subordination, the “First Hospitality Subordination” and,
together with the Crestline Subordination, the Pillar Subordination, the
Musselman Subordination, the Hilton-Hampton Subordination, the Hilton-Homewood
Subordination, the McKibbon Subordination, and the Innventures Subordination,
the “Management Subordination”);

 

24.Subordination Agreement executed by and among TRS LLC, HIL TRS, MCK TRS, MISC
TRS, DEKS TRS, NTC TRS, NTC HIL TRS, First Mezzanine Borrower and First
Mezzanine Lender (the “Operating Lease Subordinations”);

 

25.Recognition Agreement (Mezzanine) (the “Recognition Agreement”), executed by
and between W2007 Equity Inns Senior Mezz, LLC, a Delaware limited liability
company (“Qualified Preferred Equity Investor”), and First Mezzanine Lender;

 

26.First Mezzanine Assignment of Title Insurance Proceeds (Multi-State) executed
by and between First Mezzanine Borrower, First Mezzanine Lender and such other
parties as more particularly set forth therein (the “New Assignment of Title
Insurance Proceeds”);

 

27.incumbency certificate of ARC REIT, ARC OP, First Mezzanine Borrower and each
New Operating Lessee (as defined on Schedule I attached hereto) certifying as to
the incumbency of each of ARC REIT, ARC OP, First Mezzanine Borrower and each
New Operating Lessee, executed by an authorized officer of ARC REIT, for the
benefit of First Mezzanine Lender;

 

 

  

28.incumbency certificates of Whitehall Street Global, Whitehall Parallel Global
and Qualified Preferred Equity Investor executed by an authorized officer of WH
Advisors, L.L.C. 2007, a Delaware limited liability company, as applicable, for
the benefit of First Mezzanine Lender;

 

29.Pledge Agreement; and

 

30.Assumption and Release Agreement (Mezzanine).

 

 

 

 

SCHEDULE 5.15(a)

 

Special Purpose Covenants

 

1.With respect to each Subsidiary, such Subsidiary shall comply with the single
purpose entity and bankruptcy remoteness requirements of the Senior Loan
Documents, whether or not the applicable Senior Loan remains outstanding.

 

2.With respect to the Company:

 

(a)          The Company (i) has been, is, and will be organized solely for the
purpose of acquiring, developing, owning, holding, financing, selling, leasing,
transferring, exchanging, managing and operating such the Properties through the
Subsidiaries, entering into this Agreement and the other Transaction Documents,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) its limited liability company and limited
partnership interests in the Subsidiaries and (B) incidental personal property
necessary for the ownership or operation of such limited liability company
interests.

 

(b)          The Company has not engaged and will not engage in any business
other than the ownership, management and operation of the Properties through the
Subsidiaries and business incidental thereto.

 

(c)          The Company has not and will not enter into any Class B Member
Affiliate Contract unless (i) such agreement or other arrangement is on
arm’s-length commercially reasonable terms and (ii) such agreement or other
arrangement is terminable by the Class A Member following the declaration of a
Changeover Event without payment of any termination or similar fee.

 

(d)          The Company has not incurred and will not incur any Indebtedness
other than its obligations under this Agreement and the other Transaction
Documents.

 

(e)          Except as contemplated in this Agreement and the other Transaction
Documents, the Company has not made and will not make any loans or advances to
any third party (including the Class B Member, any Guarantor and/or any of their
respective Affiliates), and has not and shall not acquire obligations or
securities of its Affiliates.

 

(f)          The Company is and intends to remain solvent and the Company has,
in all material respects, paid and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets; provided that the foregoing shall not require any direct or indirect
member, partner or shareholder of the Company to make any additional capital
contributions to the Company; and provided further that it shall not be a breach
of this subsection (f) to the extent that the Company does (or did) not pay such
debts or liabilities because it does not have (or did not have) sufficient cash
flow.

 

 

 

  

(g)          The Company has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
the Company has not and will not, (i) terminate or fail other than to a de
minimis and immaterial extent, to comply with the provisions of its
Organizational Documents, or (ii) from and after the date hereof only, unless
the Class A Member has consented, amend, modify or otherwise change its
certificate of formation, operating agreement or other Organizational Documents.

 

(h)          The Company has, in all material respects, maintained and will
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates and any other Person. The Company’s assets
will not be listed as assets on the financial statement of any other Person,
provided, however, that the Company’s assets may be included in a consolidated
financial statement of its Affiliates provided that (i) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Company and such Affiliates and to indicate that the
Company’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliates or any other Person, and (ii) such assets shall
be listed on the Company’s own separate balance sheet. The Company will file its
own tax returns (to the extent the Company is required to file any such tax
returns) and will not file a consolidated federal income tax return with any
other Person (for the avoidance of doubt, the inclusion of the results of
operations, income, profits, losses or other tax attributes of a Person that is
a disregarded entity for federal or state income tax purposes in the federal or
state income tax returns of the beneficial owner of such Person shall not
constitute the filing of an income tax return by such Person), except to the
extent that the Company is (i) required to file consolidated tax returns by law
or (ii) is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law. The Company has maintained
and shall maintain its books, records, resolutions and agreements in accordance
with this Agreement.

 

(i)          The Company has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of the Class B Member or any Guarantor),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, shall not identify itself or any
of its Affiliates as a division or department or part of the other and shall
maintain and utilize separate stationery, invoices and checks bearing its own
name.

 

(j)          The Company intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that nothing in this
clause (j) shall be interpreted to require the partners, members or other
principals of the Company to make any capital contributions or loans to such
entity or arrange for any such capital contribution or loan by any third party.

 

(k)          None of the Company, any Affiliate Controlling the Company, the
Class B Member, any Guarantor or any other Person holding any direct or
Controlling indirect interest in the Company, has sought or intends to seek or
effect the

 

 

 

 

liquidation, dissolution, winding up, consolidation or merger, in whole or in
part, of the Company.

 

(l)          The Company has not and will not commingle the funds and other
assets of the Company with those of any Affiliate, the Class B Member, any
Guarantor or any other Person, and has held and will hold all of its assets in
its own name.

 

(m)        The Company has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate, the Class B Member, any Guarantor
or any other Person.

 

(n)         The Company has not and will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold
itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person.

 

(o)         The Company shall be a single purpose entity and shall have at all
times (except for the limited and temporary circumstances described in Section
2.7 of this Agreement) at least one Special Member that has the rights and
responsibilities described in this Agreement.

 

(p)         The Company has conducted and shall conduct its business so that the
assumptions made with respect to the Company in any non-consolidation opinion
delivered to the Class A Member in connection with its investment in the
Company, or in any other non-consolidation opinion delivered subsequently to the
Class A Member’s investment in the Company, shall be true and correct in all
material respects. In connection with the foregoing, the Company hereby
covenants and agrees that it will comply in all material respects with or cause
the compliance in all material respects with, (i) all of the facts and
assumptions (whether regarding the Company or any other Person) set forth in
such non-consolidation opinion letter, (ii) all of the representations,
warranties and covenants in this Schedule 5.15(a), and (iii) its Organizational
Documents other than to a de minimis and immaterial extent.

 

(q)         Except as contemplated in this Agreement, the Company has not
permitted and will not permit any Affiliate of the Class B Member or any
Guarantor or any other Person holding any direct or indirect interest in the
Company, independent access to its bank accounts.

 

(r)          Except as contemplated in this Agreement, the Company has, in all
material respects, paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds;
provided that the foregoing shall not require any direct or indirect member,
partner or shareholder of the Company to make any additional capital
contributions to the Company; provided further that it shall not be a breach of
this subsection (r) to the extent that the Company does (or did) not pay such
liabilities or expenses because it does not have (or did not have) sufficient
cash flow.

 

(s)         Except as contemplated in this Agreement, the Company has
compensated and shall compensate each of its consultants and agents from its own

 

 

 

 

funds for services provided to it and pay from its own assets all obligations of
any kind incurred; provided that it shall not be a breach of this subsection (s)
to the extent the Company does (or did) not compensate such consultants or
agents or pay such obligations because it does not have (or did not have)
sufficient cash flow.

 

(t)          The Company has not, and without the prior written consent of its
Special Member, will not, (i) file a bankruptcy, insolvency or reorganization
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for such entity or for all or any portion of the Company’s properties,
(iii) make any assignment for the benefit of the Company’s creditors, or
(iv) take any action in furtherance of the foregoing.

 

(u)          Except as contemplated in this Agreement, the Company has, in all
material respects, maintained and will maintain an arm’s-length relationship
with its Affiliates; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of the Company to make any additional
capital contributions to the Company.

 

(v)          The Company has allocated and will allocate fairly and reasonably
any overhead expenses that are shared with any Affiliate, including shared
office space.

 

(w)         Except pursuant to the Transaction Documents, the Company has not
pledged and will not pledge its assets for the benefit of any other Person.

 

(x)          The Company has and will have no obligation to indemnify its
officers, directors, members or partners, as the case may be, or has such an
obligation that is fully subordinated to the obligations owed to the Class A
Member under this Agreement and the other Transaction Documents and will not
constitute a claim against it if cash flow in excess of the amount required to
pay the obligations owed to the Class A Member under this Agreement is
insufficient to pay such indemnification obligation.

 

(y)         Except for the Guarantees, the Company has not, does not, and will
not have any of its obligations guaranteed by any Affiliate.

 

(z)          The Company shall have one Special Member who will consider only
the interests of the Company, including its creditors, in acting or otherwise
voting on the matters for which its approval is required. Except as provided in
the immediately preceding, the Special Member shall not have any fiduciary
duties to any other Member or any other Person bound by this Agreement;
provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing. To the fullest extent permitted by law,
including Section 18-1101(e) of the Act, the Special Member shall not be liable
to the Company, any other Member or any other Person bound by this Agreement for
breach of contract or breach of duties (including fiduciary duties), unless the
Special Member acted in bad faith or engaged in willful misconduct.

 

 

 

 

3.With respect to the Class B Member, the Class B Member shall comply with each
of the following:

 

(a)          The Class B Member (i) has been, is, and will be organized solely
for the purpose of acquiring, owning, holding, selling, transferring,
exchanging, managing and operating its limited liability company interests in
the Company, entering into this Agreement and the other Transaction Documents,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) its limited liability company interests in
the Subsidiaries and (B) incidental personal property necessary for the
ownership or operation of such limited liability company interests.

 

(b)          The Class B Member has not engaged and will not engage in any
business other than the ownership, management and operation of its limited
liability company interests in the Company and business incidental thereto.

 

(c)          The Class B Member has not and will not enter into any contract or
agreement with any Affiliate of the Class B Member, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than would be available on an arms-length basis with third
parties other than any such party.

 

(d)          The Class B Member has not incurred and will not incur any
Indebtedness other than its obligations under this Agreement and the other
Transaction Documents.

 

(e)          Except as contemplated in this Agreement and the other Transaction
Documents, the Class B Member has not made and will not make any loans or
advances to any third party (including any Guarantor and/or any of their
respective Affiliates), and has not and shall not acquire obligations or
securities of its Affiliates.

 

(f)          The Class B Member is and intends to remain solvent and the Class B
Member has, in all material respects, paid and will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets; provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of the Class B Member to make any
additional capital contributions to the Class B Member; and provided further
that it shall not be a breach of this subsection (f) to the extent that the
Class B Member does (or did) not pay such debts or liabilities because it does
not have (or did not have) sufficient cash flow.

 

(g)         The Class B Member has done or caused to be done, and will do, all
things necessary to observe organizational formalities and preserve its
existence, and the Class B Member has not and will not, (i) terminate or fail
other than to a de minimis and immaterial extent, to comply with the provisions
of its Organizational Documents, or (ii) from and after the date hereof only,
unless the Class A Member has consented, amend, modify or otherwise change its
certificate of formation, operating agreement or other Organizational Documents.

 

 

 

  

(h)          The Class B Member has, in all material respects, maintained and
will maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates and any other Person. The Class B Member’s
assets will not be listed as assets on the financial statement of any other
Person, provided, however, that the Class B Member’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Class B Member and such Affiliates and to indicate that the
Class B Member’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (ii) such assets
shall be listed on the Class B Member’s own separate balance sheet. The Class B
Member will file its own tax returns (to the extent the Class B Member is
required to file any such tax returns) and will not file a consolidated federal
income tax return with any other Person (for the avoidance of doubt, the
inclusion of the results of operations, income, profits, losses or other tax
attributes of a Person that is a disregarded entity for federal or state income
tax purposes in the federal or state income tax returns of the beneficial owner
of such Person shall not constitute the filing of an income tax return by such
Person), except to the extent that the Class B Member is (i) required to file
consolidated tax returns by law or (ii) is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under applicable law. The
Class B Member has maintained and shall maintain its books, records, resolutions
and agreements in accordance with this Agreement.

 

(i)          The Class B Member has been, will be, and at all times has held and
will hold itself out to the public as, a legal entity separate and distinct from
any other entity (including any Affiliate of any Guarantor), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or department or part of the other and shall maintain and utilize
separate stationery, invoices and checks bearing its own name.

 

(j)          The Class B Member intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
nothing in this clause (j) shall be interpreted to require the partners, members
or other principals of the Class B Member to make any capital contributions or
loans to such entity or arrange for any such capital contribution or loan by any
third party.

 

(k)          None of the Class B Member, any Affiliate Controlling the Class B
Member, any Guarantor or any other Person holding any direct or Controlling
indirect interest in the Class B Member, has sought or intends to seek or effect
the liquidation, dissolution, winding up, consolidation or merger, in whole or
in part, of the Class B Member.

 

(l)          The Class B Member has not and will not commingle the funds and
other assets of the Class B Member with those of any Affiliate, any Guarantor or
any other Person, and has held and will hold all of its assets in its own name.

 

 

 

  

(m)          The Class B Member has and will maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate, any Guarantor or any
other Person.

 

(n)          The Class B Member has not and will not assume or guarantee or
become obligated for the debts of any other Person and does not and will not
hold itself out to be responsible for or have its credit available to satisfy
the debts or obligations of any other Person.

 

(o)          The Class B Member shall be a single purpose entity and its general
partner shall have at all times at least one Special Member that has the rights
and responsibilities described in this Agreement.

 

(p)          The Class B Member has conducted and shall conduct its business so
that the assumptions made with respect to the Class B Member in any
non-consolidation opinion delivered to the Class A Member in connection with its
investment in the Company, or in any other non-consolidation opinion delivered
subsequently to the Class A Member’s investment in the Company in any
non-consolidation opinion delivered to the Class A Member in connection with its
investment in the Company, or in any other non-consolidation opinion delivered
subsequently to the Class A Member’s investment in the Company, shall be true
and correct in all material respects. In connection with the foregoing, the
Class B Member hereby covenants and agrees that it will comply in all material
respects with or cause the compliance in all material respects with, (i) all of
the facts and assumptions (whether regarding the Class B Member or any other
Person) set forth in such non-consolidation opinion letter, (ii) all of the
representations, warranties and covenants in this Schedule 5.15(a), and
(iii) its Organizational Documents other than to a de minimis and immaterial
extent.

 

(q)          Except as contemplated in this Agreement, the Class B Member has
not permitted and will not permit any Affiliate, any Guarantor or any other
Person holding any direct or indirect interest in the Class B Member,
independent access to its bank accounts.

 

(r)           Except as contemplated in this Agreement, the Class B Member has,
in all material respects, paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds;
provided that the foregoing shall not require any direct or indirect member,
partner or shareholder of the Class B Member to make any additional capital
contributions to the Class B Member; provided further that it shall not be a
breach of this subsection (r) to the extent that the Class B Member does (or
did) not pay such liabilities or expenses because it does not have (or did not
have) sufficient cash flow.

 

(s)          Except as contemplated in this Agreement, the Class B Member has
compensated and shall compensate each of its consultants and agents from its own
funds for services provided to it and pay from its own assets all obligations of
any kind incurred; provided that it shall not be a breach of this subsection (s)
to the extent the Class B Member does (or did) not compensate such consultants
or agents or pay such obligations because it does not have (or did not have)
sufficient cash flow.

 

 

 

  

(t)          The Class B Member has not, and without the prior written consent
of the Special Member of its general partner, will not, (i) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (ii) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
the Class B Member’s properties, (iii) make any assignment for the benefit of
the Class B Member’s creditors, or (iv) take any action in furtherance of the
foregoing.

 

(u)          Except as contemplated in this Agreement, the Class B Member has,
in all material respects, maintained and will maintain an arm’s-length
relationship with its Affiliates; provided that the foregoing shall not require
any direct or indirect member, partner or shareholder of the Class B Member to
make any additional capital contributions to the Class B Member.

 

(v)         The Class B Member has allocated and will allocate fairly and
reasonably any overhead expenses that are shared with any Affiliate, including
shared office space.

 

(w)         Except pursuant to the Transaction Documents, the Class B Member has
not pledged and will not pledge its assets for the benefit of any other Person.

 

(x)          The Class B Member has and will have no obligation to indemnify its
officers, directors, members or partners, as the case may be, or has such an
obligation that is fully subordinated to the obligations owed to the Class A
Member under this Agreement and the other Transaction Documents and will not
constitute a claim against it if cash flow in excess of the amount required to
pay the obligations owed to the Class A Member under this Agreement is
insufficient to pay such indemnification obligation.

 

(y)          Except for the Guarantees, the Class B Member has not, does not,
and will not have any of its obligations guaranteed by any Affiliate.

 

(z)          The general partner of the Class B Member shall have one Special
Member who will consider only the interests of the Class B Member, including its
creditors, in acting or otherwise voting on the matters for which its approval
is required.

 

 

 

 

SCHEDULE 5.15(b)

 

Anti-Terrorism and Anti-Money Laundering Laws; Embargoed Persons

 

(a)           Compliance with Anti-Terrorism and Anti-Money Laundering Laws.
(i) None of the Company, the Guarantors, the Subsidiaries, the Class B Member,
their respective constituents, investors and Affiliates is in violation of any
Legal Requirements relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001
(the “Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”).

 

(ii)           None of the Company, the Guarantors, the Subsidiaries, the Class
B Member, their respective constituents, investors and Affiliates or other
agents (if any), acting or benefiting in any capacity in connection with this
Agreement or the transactions contemplated herein, is a “Prohibited Person”
which is defined as:

 

(1)a Person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of the Executive Order;

 

(2)a Person or entity owned or Controlled by, or acting for or on behalf of any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(3)a Person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering Legal
Requirements, including the Executive Order and the Patriot Act;

 

(4)a Person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

 

(5)a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gove/ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; and

 

(6)a Person or entity who is an Affiliate of a Person or entity listed above.

 

(iii)          None of the Company, the Guarantors, the Subsidiaries, the Class
B Member, their respective constituents, investors and Affiliates, any of their
respective brokers or other agents, if any, acting in any capacity in connection
with this Agreement or the Properties is or knowingly will (i) conduct any
business or engage in any transaction or dealing with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purposes of
evading or avoiding, or

 

 

 

  

attempts to violate, any of the prohibitions set forth in the Executive Order or
the Patriot Act.

 

(iv)        The Guarantors, the Subsidiaries and the Class B Member shall not
knowingly use funds from any Prohibited Person to make any payment due to the
Company hereunder, and the Company shall not knowingly use funds from any
Prohibited Person to make any payment due to the Class A Member hereunder,
provided that this provision shall not excuse the Company, the Guarantors, the
Subsidiaries or the Class B Member from any of their payment obligations or
allow any of them to defer the same.

 

(v)         The Company, the Guarantors, and the Class B Member covenant and
agree to deliver to the Class A Member any certification or other evidence
requested from time to time by the Class A Member in its reasonable discretion,
confirming, to its Knowledge, the compliance with this section by the Company,
the Guarantors, the Subsidiaries and the Class B Member.

 

(b)          Embargoed Person. To the Knowledge of the Company, the Guarantors,
and the Class B Member, (a) none of the funds or other assets of the Company or
any of its Subsidiaries constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person (as defined below); (b) no
Embargoed Person has any interest of any nature whatsoever in the Company or any
of its Subsidiaries (whether directly or indirectly); and (c) none of the funds
of the Class B Member have been derived from any unlawful activity with the
result that the investment in Class B Member is prohibited by law. “Embargoed
Person” means any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder.

 

 

 

 

SCHEDULE 6.1

 

Initial Capital Contributions and Percentage Interests of the Members

 

Member  Initial Capital Contribution   Initial Percentage Interest           
Class A Member  $347,298,021    0% Class B Member  $100    100% Special Member 
$0.00    0%

 



 

